Endangered and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 1 of 102

011495

FISHES OF THE UPPER KLAMATH BASIN 187

The Klamath Lake sculpin apparently is the most abundant sculpin in
Upper Klamath Lake. It is caught in large numbers in the lake with bottom
trawls (D. Markle, Oregon State University, personal communication, 2001)
and in smaller numbers with beach seines and trap nets (Simon and Markle
1997b). The abundance of this sculpin is estimated to be in the millions
(Simon et al. 1996). It is present only in Upper Klamath and Agency lakes
and in springs and creeks that flow into the west side of Upper Klamath
Lake (Bentivoglio 1998). The present distribution coincides with the known
historical distribution of the species. Little is known about its environmen-
tal requirements, but it lives mainly in offshore areas with bottoms of sand
and silt and appears to be able to withstand widely varied lake conditions.
No Klamath Lake sculpins have been reported in the fish kills of Upper
Klamath Lake, but dead fish of this species would not float and so would be
easy to overlook. The apparent ability of the Klamath Lake sculpin to live
in conditions of poor water quality (especially low dissolved oxygen) is
similar to that of prickly sculpin (Cottus asper) in Clear Lake of central
California which, like Upper Klamath Lake, is subject to massive blooms of
cyanobacteria (Moyle 2002).

The slender sculpin apparently once was common in the Williamson,
Sprague, Sycan, and Lost rivers and in Upper Klamath Lake (Bentivoglio
1998). Bentivoglio (1998) collected sculpins throughout the upper basin in
1995-1996, however, and found slender sculpins only in the lower William-
son River and a few in Upper Klamath Lake. Simon and Markle (1997b)
also recorded small numbers in Upper Klamath Lake. Little is known about
the ecology of this fish, although it seems to require coarse substrates and
high water quality; it is especially characteristic of cold springs. Its closest
relative is the rough sculpin (C. asperimmus) of the Fall River in California
(Robins and Miller 1957), which requires cold, spring-fed streams (Moyle
2002). It is fairly long-lived for a sculpin (7 yr) but is small (rarely longer
than 75 mm; Bentivoglio 1998). Overall, the slender sculpin appears to
have disappeared from much of its native range and is uncommon in most
areas where it is found today.

The Upper Klamath marbled sculpin is the most widely distributed
sculpin in the Klamath basin (A. Bentivoglio, USFWS, personal communi-
cation, 2002). It is found in most streams and rivers in the basin in a wide
range of conditions, including summer temperatures over 20°C (Bond et al.
1988). It is most abundant among coarse substrates in the larger streams
where water velocities are moderate to low (Bond et al. 1988). In the Lost
River basin, it is known mainly from riffles in Willow and Boles Creeks
(Koch et al. 1975) but has become scarce in recent years (Shively et al.
2000a). It is largely absent from the reservoirs in the basin, at least in
California (data in Buettner and Scoppettone 1991), but is fairly common
in Upper Klamath Lake (Simon et al. 1996, Simon and Markle 1997b). It

Copyright National Academy of Sciences. All rights reserved.
Endangered and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 2 of 102

011496

188 FISHES IN THE KLAMATH RIVER BASIN

occurs mostly on soft bottoms in the lake and apparently enters the water
column to feed at night (Markle et al. 1996). It has been recorded in at least
one of the fish kills of Upper Klamath Lake (Perkins et al. 2000b). The
marbled sculpin, like most stream sculpins, generally hides under or among
rocks, where it feeds on benthic invertebrates (Moyle 2002). Females glue
their eggs to the bottoms of rocks and logs where developing embryos are
tended by males until they hatch. The larvae are benthic and do not move
far from their natal site. They become mature in their second summer and
live 4-5 yr (Moyle 2002). The details of their ecology and life history in the
upper Klamath basin have not been described.

NONNATIVE FISHES

In the last century, the upper Klamath basin has been invaded by 17
nonnative species (Table 5-2), 15 of which were introduced for sport fish-
ing or for bait. Most of the 17 are not particularly common in the basin, but
some are abundant and widespread (or are spreading), and their effects on
native fishes are poorly understood. One of the most recent invaders is the
fathead minnow, which is now one of the most abundant fishes in Upper
Klamath and Agency lakes (Simon and Markle 1997a). The Sacramento
perch, which was introduced into Clear Lake in the 1960s, has the potential
to become very abundant in other lakes of the basin (Moyle 2002). Other
introduced species—especially yellow perch, brown bullhead, and pump-
kinseed—are locally abundant, especially in reservoirs and sloughs or ponds
(Buettner and Scoppettone 1991, Simon and Markle 1997b). Brook trout,
brown trout, and nonnative strains of rainbow trout are common in cold-
water streams and have replaced native redband trout and bull trout in
many areas. One concern is that future changes in water quality in the basin
may promote further expansion of nonnative species.

The fathead minnow, which is native to eastern North America, ap-
peared in the Klamath basin in the early 1970s, perhaps as a result of
release of fish used in bioassay work (Simon and Markle 1997a). By 1983,
it was common in Upper Klamath Lake and by the early 1990s it had
spread to the Lost River system (Simon and Markle 1997a, Shively et al.
2000a). It was collected in the lower Klamath River in 2002 (M. Belchik,
unpublished memo). Fathead minnows often are the most abundant species
at sampling sites. Their effects on other fishes are not well understood,
although declines in catches of tui chub and blue chub have been associated
with their ascendance.

The Sacramento perch is native to central California, where it has
largely disappeared from its native habitats. It survives mainly when intro-
duced into alkaline waters outside its native range (Moyle 2002). It was
introduced by the California Department of Fish and Game into Clear Lake
in the 1960s and spread throughout the Lost River and into the Klamath

Copyright National Academy of Sciences. All rights reserved.
Case 3:19-cv-04405-WHO

FISHES OF THE UPPER KLAMATH BASIN

TABLE 5-2 Nonnative Fishes of the Upper Klamath Basin

Endangered and Threatened Fishes in the Klamath River Basin: Causes of

Desing and Strategies for ...

Document 410 Filed 02/21/20 Page

of 102
011497

189

 

 

Adult
Species Habitar® Status’? Comments
Goldfish, Carassius auratus L, R, P Uu Locally common
Golden shiner, Notemigonus chrysolewcas 1, KR, P R Bait fish
Fathead minnow, Pimephales promelas L, P A Probably still
spreading
Brown bullhead, Ameiurus uebulosus P,L, W A Widespread
Black bullhead, A. #zelas P, I. U Localized
populations
Channel catfish, Ietalurus punctatus L,R ? May nor be
established
Kokanee, Oncorhynchus nerka L U? Localized
populations?
Rainbow trout, O. mykiss L, BR, ¢ C Widely planted,
hatchery strains
Brown trout, Sal#to tristta Cc, R Cc —
Brook trout, Salvelinus foutiratlis Cc u Localized in
headwaters
Sacramenco perch, Archoplites interruptus 1,P,R,W CC Spreading
White crappic, Pomoxis annularis L,R U Abundant ina
few reservoirs
Black crappie, P. #igromaculatus L,P U Recorded in Lost
River
Green sunfish, Lepomis cyanelius P, W c Widespread in
reservoirs
Bluegill, 1. stacrochirus P, W U Locally abundant
Pumpkinseed, L. gibbosus L, R, P Cc Widespread
Largemouth bass, Micropterus salmioides PLL, R C Common in
reservoirs
Yellow perch, Perca flavescens I,R,P A Abundant in

large reservoirs

 

4Habitats are listed in order of importance for cach species: C, cold-water streams; L, lakes;
P, ponds and reservoirs; R, rivers; W, warm-water streams.
Status in upper basin: A, abundant; C, common; R, care; U, uncommon.

River downstream to Iron Gate Reservoir (Buettner and Scoppettone 1991).
It is not particularly abundant in most areas where it is present. It has not
yet established itself in Upper Klamath Lake. If it does colonize Upper
Klamath Lake, it will probably become abundant there, as it has in other
shallow lakes (Moyle 2002). It feeds primarily on insect larvae (especially
midges), but adults can be piscivorous (Moyle 2002).

ENDANGERED SUCKERS OF THE KLAMATH BASIN

All four native sucker species of the Klamath basin are endemic. The
endangered Lost River sucker and shortnose sucker are part of a species

Copyright National Academy of Sciences. All rights reserved.
Endangered and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 4 of 102

011498

190 FISHES IN THE KLAMATH RIVER BASIN

group of suckers that are large, long-lived, late-maturing, and live in lakes
but spawn primarily in streams; collectively, they are commonly referred to
as lake suckers. Lake suckers populated much of the Snake River, Great
Basin, and Lahontan Basin region (Miller and Smith 1981, Scoppettone and
Vinyard 1991). Present-day species in the genus Chasmistes include not
only the shortnose sucker (C. brevirostris) but also the cui-ui (C. cujus) of
Pyramid Lake, Nevada; the June sucker (C. liorus); and a species that
recently became extinct, the Snake River sucker (C. muriei) of Wyoming.
Lost River suckers and shortnose suckers (Figure 5-1) are closely related to
the more speciose and widely distributed sucker genus Catostomus; some
recent taxonomic treatments place Lost River suckers in this genus (e.g.,
Moyle 2002).

The lake suckers differ from most other suckers in having terminal or
subterminal mouths that open more forward than down, an apparent adap-
tation for feeding on zooplankton (small swimming animals) rather than
suctioning food from the substrate (Scoppettone and Vinyard 1991). Zoo-
planktivory can also be linked to the affinity of these suckers for lakes,
which typically have greater abundances of zooplankton than do flowing
waters.

Historically, Lost River suckers and shortnose suckers occurred in the
Lost River and upper Klamath River and their tributaries, especially Tule

 

B) Shortnose Sucker

FIGURE 5-1 Endangered suckers of the Klamath River basin. (A) A Lost River
sucker from Clear Lake; (B) a shortnose sucker from Clear Lake. Source: Moyle
2002, pp. 199, 203. Drawings by A. Marciochi. Reprinted with permission; copy-
right 2002, University of California Press.

Copyright National Academy of Sciences. All rights reserved.
Endangered and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 5 of 102

011499

FISHES OF THE UPPER KLAMATH BASIN 191

Lake, Upper Klamath Lake, Lower Klamath Lake, Sheepy Lake, and their
tributaries (Moyle 2002; USFWS 2002, Appendix D). Their current distri-
bution (Table 5-3; Figures 5-1 and 5-2) reflects a combination of local
extirpations and redistribution through water management. Suckers no
longer occur in Lower Klamath Lake or Sheepy Lake, which were exten-
sively drained in the 1920s; the populations in Tule Lake apparently do not
reproduce successfully. Juveniles of Lost River and shortnose suckers have
been found in much of the Lost River, but they probably originate in Miller
Creek (Shively et al. 2000a). An additional population, probably consisting
of shortnose suckers, was extirpated from nearby Lake of the Woods,
Oregon, in 1952 when government agencies poisoned the lake to remove
potential competition with trout (53 Fed. Reg. 27130 [1988]). The endan-
gered suckers also are found in the main-stem reservoirs of the Klamath
irrigation project (Chapter 3; Figure 1-4), but these populations appear to
be nonreproducing (Desjardins and Markle 2000, USFWS 2002). Repro-
ducing populations exist in Clear Lake and perhaps the Lost River. Short-
nose suckers also have a reproducing population in Gerber Reservoir (Moyle
2002, USFWS 2002).

Accounts of sucker distribution often are complicated by difficulties in
distinguishing species, especially when the fish are young. Lost River suck-
ers and shortnose suckers are partly distinguished from Klamath largescale
suckers and Klamath smallscale suckers by greater maximum size. The Lost
River sucker can be 26-40 in. long, the shortnose sucker no longer than 21
in., the Klamath largescale sucker no longer than 18 in., and the Klamath
smallscale sucker, a poorly studied species, at least 18 in. The Lost River
sucker differs from the shortnose sucker and the Klamath largescale sucker
with respect to some anatomical features of the head, mouth, lips, gill
rakers, and body shape (Cunningham et al. 2002); it can generally be
distinguished by its longer head and narrower, smaller mouth (see Figure
5-1).

The life histories of Lost River suckers and shortnose suckers are in
some ways similar to those of anadromous salmon. Salmon spawn in fresh-
water and live most of their lives at sea before returning to their natal
(birth) rivers to spawn and die. Similarly, the adults of the endangered
suckers commonly ascend from lakes to rivers to spawn, the eggs hatch in
gravel, and the larvae float or swim downstream to lakes, where they grow
and mature before returning to rivers or springs to spawn. Unlike salmon,
lake suckers spawn repeatedly. It is not known which individuals return
consistently to their natal rivers to spawn, but at least 50% do return at
least one time to a river in which they have previously spawned (Cunning-
ham et al. 2002). There are many exceptions to these generalizations. For
example, some individuals or subpopulations spawn in lakes, whereas oth-
ers live their entire lives in rivers or streams. The repeated spawning of the

Copyright National Academy of Sciences. All rights reserved.
Endangered and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 6 of 102

 

 

011500
192 FISHES IN THE KLAMATH RIVER BASIN
TABLE 5-3 Current and Former Distribution of Adult Lost River
Suckers and Shortnose Suckers in the Klamath Basin
Lost
Map River Shortnose
Habitats* Code Suckers Suckers Reference
Upper Klamath Lake + + Moyle 2002
Peripheral Springs
Boulder Springs I Spawn Spawn Hayes et al. 2002
Cinder Flats 2 Spawn Spawn Hayes et al. 2002
Ouxy Springs 3 Spawo Spawn Hayes ct al. 20:2
Silver Bldg. Springs 4 Spawo Spawn Hayes ct al. 202
Sucker Springs 5 Spawo Spawn Hayes ct al. 2002
Harriman Springs 6 Spawn* = - 59 Fed. Reg. 61744 [1994]
Barkley Springs 7 Spawn* = - SO Fed. Reg. 61744 [1994]
Tributaries
Wood River 8 Spawn’? Spawno Markle and Simon 1994
Lower Williamson River 9 Spawo Spawn Cunningham et al. 2002
Upper Williamson River = 10 ob th
Sprague and Sycan 11 Spawn Spawn Janney et al. 20:02
Lake of the Woods, OR 12 0 eee Moyle 2002
Lower Klamath Lake, CA 13 +* +* Scoppettone and Vinyard
1991
Clear Lake, CA? 14 + +e 59 Fed. Reg. 61744 [1994],
USFWS 2002
Willow Creek 1s Spawn Spawn Moyle 2002
Boles Creck 16 Spawn Spawn Moyle 2002
Gerber Reservoir 17 0 +" 59 Fed. Reg. 61744 [1994]
Sheepy Lake 18 +7 +7 Moyle 2002
Sheepy Creek 19 Spawn* = — Moyle 2002
Tule Lake 20 {+) i+} USFWS 2002
Lost River 21 Spawnt Spawn S9 Fed. Rep. 61744 [1994]
J.-C. Boyle Reservoir 22 (+) i+} $3 Fed. Reg. 27130 [1988]
Copco Reservoir 23 (+) {+}8§ Scoppettone 1988, Scoppet-
tone and Vinyard 1991
Jron Gate Reservoir 24 i+} {+} Moyle 2002
Klamath River 25 i+} {+} S9 Fed. Reg. 61744 [1994]

 

#Tributacy streams and springs are listed under lakes into which they flow.

bR_S. Shively, U.S. Geological Survey, Klamath Falls, Oregon, personal communication, 2002.
€An extirpated population of Chasnzstes in Lake of the Woods, Oregon, originally referred ta as ©.
sfomias (Andreasen 1975}, may have been another population of shortnose suckers (Moyle 2002),
4Drainage for Clear Lake includes numerous small reservoirs and tributary streams thar contain
both species (USFWS 2002, Appendix Di.

eShortnose suckers in Clear Lake and Gerber Reservoir may have been confused with Klamath
largescale suckers or with shortnose suckers and Klamath largescale sucker hybrids (1D. FL Markle,
Orcgon State University, personal communication 2002), although genctic information indicates
that hybridization is care (D. Buth, University of California at Los Angeles, and T. Dowling, Ari-
zona State University, personal communications, July, 2002}.

fLarvae in Lost River apparencly do not survive (Moyle 2002).

eShortnese suckers in Copco Reservoir may have hybridized with Klamath smallscale suckers
{Scoppettone and Vinyard 1991},

Abbreviations: +, currently present; +*, previously present; {+}, small population, probably non-
breeding; Spawn, curreat or previous spawning; Spawn*, spawning inferred from fish in spawning
condition; 0, not known ever to occur; -, lack of information.

Copyright National Academy of Sciences. All rights reserved.
Endangered and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 7 of 102

 

     
 
   
   
    

 
   

 

011501
FISHES OF THE UPPER KLAMATH BASIN 193
#
Klamath Marsh
Crater Nationa! Wildlife
Lake Refuge 4
a 1a
r) f
Wood River J ra %,
f Ranch (BLM)
10
[8|
oie Lake Fy
Raich (USBRY~ Chiloguin Dara
! ~ ~ “ig a
\ on i
Upper Klamath Te
National Wildlife i— Williamson Ri
Refuge ;@” Delta Preserve hi 4
' (TNG) Sprague Rivet '
1-4
i } Upper Klama 7
rot Lake Upper Klamath
; the Woods National Wildlife ioe.
set rll “a4!
s dg
tink ai] ~ a
River Dat . bh
| i: 21 c
| coil. Lower al,
Bear Vall aT -,
Nadonalwicive Klamath Lake a Oregon
i 24 = Refuge 7 as a — -— sn Tr
= 5 T _ 5 .
— a a curiae 5 California
1 at Lower Klamath {20} | 1
ja National Wildlife [13 | I
Refuge ar fi4 16
Tule Lake Clear Lake
National Wildlife National Wildlife
Refuge Refuge '
Klamath Project
Service Area
1 a 5 10. #520 “Miles
3 eo a a
c = ey,

 

 

FIGURE 5-2 Locations of current and past populations of Lost River suckers and
shortnose suckers. Numbers indicate current or former locations of suckers; light
gray shows the area of the Klamath Project; dark gray shows standing water. See
Table 5-3 for additional information.

endangered suckers, combined with their exceptional longevity, allows in-
dividual adults to contribute to multiple year classes. Successful year classes
are crucial to survival of both species, as explained below.

The requirements of the two species of endangered suckers are best
understood in the context of their life-history stages, as described below.
Unless a species-specific difference is indicated, the description of any given
life-history feature is assumed to apply to both species. The quantity and
quality of information on the species have increased substantially since the
fishes were listed as endangered in 1988.

Copyright National Academy of Sciences. All rights reserved.
Endangered and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 8 of 102

011502

194 FISHES IN THE KLAMATH RIVER BASIN

Spawning

Spawning occurs in tributary streams, in springs caused by upwelling of
groundwater in lakes, and around springs in rivers. The suckers may mi-
grate as little as 2-4 mi up a stream from a lake (for example, up Willow
Creek from Clear Lake), or over 20 mi (for example, up Boles Creek from
Clear Lake and up the Sprague River to RM 74 from Upper Klamath Lake;
R. S. Shively, U. S. Geological Survey, Klamath Falls, Oregon, personal
communication, 2002). Upstream migrations commence when snowmelt
leads to increases in river discharge—from early February through early
April for Lost River suckers and from late February to late May for short-
nose suckers (Moyle 2002). Spawning can occur at temperatures of 5.5-
19°C (Moyle 2002). For example, migrations of Lost River suckers up the
Williamson River in 2001 were concentrated in April and May and showed
a peak in mid-April. Spawning of shortnose suckers peaked in mid-May
2001 (Cunningham et al. 2002). In any given year, some temporal separa-
tion of spawning among species may occur. Klamath largescale suckers
migrate first and are followed by Lost River suckers and then shortnose
suckers (Coleman et al. 1988, cited in Scoppettone and Vinyard 1991),
although migrations of the three may overlap (USGS 2002).

Shortnose suckers were numerically dominant in the lower Williamson
River in 2001, but Lost River suckers outnumbered shortnose suckers by
more than 10 to 1 at Chiloquin Dam, about 9 mi farther upstream (Cun-
ningham et al. 2002, Janney et al. 2002). Thus, the Lost River suckers may
be more likely than shortnose suckers to migrate upriver to spawn, or
perhaps the two species react differently to dams. In 2001, 30 shortnose
suckers were collected at lakeshore sites, compared to 900 found in the
Williamson River, whereas Lost River suckers were five times more abun-
dant at spawning sites in the lake than in the Williamson River system
(Hayes et al. 2002, Cunningham et al. 2002). This suggests that spawning
by shortnose suckers in Upper Klamath Lake is relatively rare at present.
Shortnose suckers that do spawn in the lake use the same spawning sites as
Lost River suckers. In flowing water, the suckers spawn in riffles or runs
with moderate current (less than 3.3 ft/s) over cobble or gravel bottoms at
depths of 0.7-6.6 ft (Scoppettone and Vinyard 1991, Perkins and Scop-
pettone 1996, Markle and Cooperman 2002). Gravel appears to be pre-
ferred; patches of gravel added to a spawning area will be used if flow and
depth are appropriate (Golden 1969, Scoppettone and Vinyard 1991, Moyle
2002). Spawning in the upper Sprague River appears to be concentrated
around springs (L. Dunsmoor, cited in USFWS 2002). Spawning behavior is
similar to that of other suckers in that one female spawns with several
males and the fertilized eggs, which are 2.5-3.2 mm in diameter, drop into
spaces in the gravel.

Copyright National Academy of Sciences. All rights reserved.
Endangered and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 9 of 102

011503

FISHES OF THE UPPER KLAMATH BASIN 195

Sampling at six known spawning sites along the eastern shoreline of
Upper Klamath Lake (Sucker Springs, Silver Building Springs, Ouxy Springs,
Boulder Springs, Cinder Flats, and Modoc Point) indicates that Lost River
suckers spawning in the lake are slightly larger than those ascending the
Williamson River (lake fish were 150-200 mm longer: Hayes et al. 2002,
p < 0.05). Nearly 80% of the fish captured at lake spawning sites occurred
at three of the six sites (Sucker Springs, Silver Building Springs, and Ouxy
Springs). As is common among spawning suckers, males outnumber fe-
males at spawning sites. Sex ratios at nonspawning sites in Upper Klamath
Lake indicate a predominance of females; males tend to remain at spawning
sites, whereas females do not (Coen et al. 2002).

Lake spawning occurs in 0.5—3.7 ft of water; 95% of successful spawn-
ings occur in water deeper than 1.0 ft, and about 35% occurs at 1-2 ft
(Klamath Tribes, in USFWS 2002). Spawning aggregations were present
from mid-March to early May. Peak abundances at all sites occurred during
the first 2 wk of April, and a second peak occurred at Sucker Springs, the
most heavily used site, in late April. The relative spawning condition (pre-
spawn, ripe, postspawn) of fish captured in Upper Klamath Lake from
February to June 2001 suggests that some eastern regions near spawning
sites, such as Modoc Point and Goose Bay, are staging areas for spawning
and that some western bays are used more heavily after spawning (Coen et
al. 2002). The temporal sequence of capture of the sexes during the spawn-
ing season also suggests that males move to staging and spawning areas
ahead of females.

Evidence from Hayes et al. (2002) is consistent with earlier conclusions
by Perkins et al. (2000b) that river spawners and lake spawners constitute
subpopulations of Lost River suckers in Upper Klamath Lake, but does
not prove complete segregation of populations. Of 201 Lost River suckers
tagged during previous years and recaptured at springs in the lake in 2001,
with some recaptures separated by as much as three yr, 198 (98.5%) were
captured both times at eastern shore spawning sites. The other three fish
had been tagged in the Williamson River. Also, 76% of the fish recaptured
at the Chiloquin Dam fish ladder in 2001 had been tagged originally at the
ladder in previous years, and 20% of the fish had been tagged at other sites
on the Williamson River (Janney et al. 2002). About half the Lost River
suckers caught in Upper Klamath Lake were from sites other than those
where they were tagged, either for within-year or between-year recaptures;
this indicates that lake-spawning fish do not restrict their breeding activities
to a single lacustrine spawning site. Ten shortnose suckers captured in 2001
were recaptures from previous years; all had originally been captured at
shoreline sites. Movement between lake sites was apparent, as with the Lost
River sucker.

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 10 of 102

011504

196 FISHES IN THE KLAMATH RIVER BASIN

Female Lost River suckers contain 44,000-236,000 eggs, and female
shortnose suckers contain 18,000-72,000 eggs. Larger females bear more
eggs, as is typical of most fishes (USFWS 2002). It is unknown whether
individuals of either species spawn more than once each year or whether
individuals spawn every year. Recapture data on lake spawners (Perkins et
al. 2000b, Hayes et al. 2002) suggest that some Lost River suckers spawn
every year. Cui-ui (Chasmistes cujus) are known to spawn several hundred
times over a period of 3-5 days (Scoppettone and Vinyard 1991); Lost
River suckers and shortnose suckers might behave similarly. Coen et al.
(2002) found that 75% of male but only 40% of female Lost River suckers
and 69% of male but only 46% of female shortnose suckers captured in
February—June 2001 were in spawning condition (see also Coen and Shively
2001). These observations suggest that a large portion of the adult popula-
tion of both species is not in spawning condition during any given spawning
season. Observations of tagged fish frequenting more than one lake spawn-
ing site in a year suggest multiple spawning events for individual fish.
Frequency of spawning is relevant to the populations’ potential for recovery.

Larvae

Embryos remain in the gravel for 2-3 wk (USFWS 2002). The subse-
quent larval stage lasts for about 40-50 days (Markle and Cooperman
2002). Stream-spawned larvae emerge (“swim up”) from the gravel and
immediately move downstream, mostly at night, in late March to early
June, depending on spawning date (Moyle 2002). The abundance of larvae
peaked in the Williamson River system 21 days after the peak in spawning
(Coleman et al. 1988, cited in Scoppettone and Vinyard 1991). Larvae
spawned in the Williamson River system pass to Upper Klamath Lake in as
little as a day. More than 99% of larvae enter the lake before the caudal fin
has formed and well before the yolk sac is absorbed, after which the fish
must feed (Cooperman and Markle 2000). How these movement rates are
related to location of spawning (lower Williamson River or Sprague River
below or above Chiloquin Dam) and how different they would be if more
fish spawned above the dam are unknown. Larval mortality in the William-
son River is around 93% per day (L. Dunsmoor, personal communication,
in Markle and Cooperman 2002). Mortality in fishes with planktonic lar-
vae is in general very high (Houde 1987, 1997).

Larval habitat is best described as shallow, nearshore, and vegetated in
both rivers and lakes (Figure 5-3) except in Clear Lake and Gerber Reser-
voir, which lack vegetation (Klamath Tribe 1991, Markle and Simon 1994,
Reiser et al. 2001). Larvae are most abundant in the northeastern portion
of Upper Klamath Lake, including the Williamson River estuary and the
lower Williamson River (Markle and Cooperman 2002). In Upper Klamath

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 11 of 102

011505

FISHES OF THE UPPER KLAMATH BASIN 197

 

 

 

 

 

 

FIGURE §-3 Generalized view of habitat of young suckers in Upper Klamath Lake.
Source: USFWS 2002, p. 83.

Lake, larvae first concentrate near emergent vegetation at the mouth of the
Williamson River for several weeks and then appear in other regions of the
lake where emergent vegetation is found; that this process can continue for
more than 2 mo is not surprising, given the protracted spawning period of
the suckers (Cooperman and Markle 2000).

Studies of the larval use of habitat have focused on the importance of
depth and vegetation as components of habitat. Observations by Coleman
et al. (1988), Buettner and Scoppettone (1990), the Klamath Tribes (Kla-
math Tribe 1991; Klamath Tribe, Natural Resources Department, Chilo-
quin, Oregon, unpublished material, 1996), Cooperman and Markle (2000),
and Reiser et al. (2001) indicate use of shallow water (less than 4.3 ft and

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 12 of 102

011506

198 FISHES IN THE KLAMATH RIVER BASIN

often less than 20 in.) sometimes in areas devoid of cover but more usually
near emergent vegetation, such as bullrush beds. Larvae use emergent veg-
etation primarily from early May through late June, although larvae may be
found up to mid-July (see Reiser et al. 2001) because spawning continues
into late May. Submerged aquatic vascular plants apparently are less im-
portant than emergent vegetation (Cooperman 2002), probably because
macrophyte beds are seldom well developed in spring, when much of larval
growth occurs. Larvae may not necessarily aggregate within dense vegeta-
tion itself but rather near it or in openings in the vegetation in areas de-
scribed as “pockets of open water surrounded by emergent vegetation,” or
“the open water/emergent vegetation interface” (Reiser et al. 2001, p. 4-9).

Successful spawning and recruitment of suckers in Clear Lake, which is
largely devoid of emergent and submerged vegetation, show that larvae can
survive without such vegetation. Clear Lake is very turbid, however, and
this may provide protection from visual predators. Laboratory tests show
that predation on larvae by fathead minnows is highest when larvae lack
cover (Dunsmoor 1993). Young and small fishes in freshwater and marine
habitats worldwide often take refuge in dense vegetation when threatened
by predators, although larvae of some species are entirely pelagic.

Clear Lake contains flooded annual grasses and herbs and emergent
and submerged vegetation in tributaries that may be used by larvae, and it
has fewer introduced predators, such as yellow perch and fathead min-
nows, than does Upper Klamath Lake (USFWS 2002). Thus, successful
recruitment in Clear Lake does not demonstrate that vegetation is unimpor-
tant in Upper Klamath Lake. Successful spawning apparently does not
occur in any of the main-stem reservoirs, which have steep shorelines, lack
substantial emergent vegetation, have abundant predators, and may lack
spawning areas (Desjardins and Markle 2000).

Juveniles (1-4 Inches)

Larvae are considered juveniles at a length of 1-4 in., which the suckers
generally achieve by the end of July (USFWS 2002). Juveniles are termed
young of the year (YOY) or age 0 through their first winter. They spend
daytime near shorelines over clean, rocky bottoms composed of sand, gravel,
and small boulders (Simon et al. 2000; Figure 5-3). YOY use both vegetated
and unvegetated portions of shoreline, generally in water less than 4.3 ft
deep (USFWS 2002). Knowledge of the extent to which vegetation is used is
complicated by the difficulties of sampling juveniles in dense vegetation
(Reiser et al. 2001). Abundance of YOY at first is greatest in the northeast-
ern portion of Upper Klamath Lake; as summer progresses, young fish
move southward in the lake and into deeper water and become less associ-
ated with shorelines, and they become more oriented toward the lake bot-

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 13 of 102

011507

FISHES OF THE UPPER KLAMATH BASIN 199

tom (Gutermuth et al. 2000). Simon and Markle (2001) suggest that over-
winter mortality of first-year juveniles approaches 90%. After their first
year, juveniles are found throughout the lake but are most abundant in the
northern one-third of the lake, as are adults, although it may be important
that sampling has been concentrated on this area (Reiser et al. 2001).
Juvenile Lost River suckers appear to depend less on shallow-water habitats
than juvenile shortnose suckers, as shown by sampling with beach seines
(Simon et al. 2000), and juvenile shortnose suckers are apparently more
strongly oriented toward the lake bottom than juvenile Lost River suckers
(Scoppettone et al. 1995).

Subadults (4-10 Inches) and Adults

Subadults are the least-studied age group. It is assumed that their re-
quirements and habits are most like those of nonspawning adults but their
behavior is obscure because they are too fast to catch in seines or trawls,
too deep to catch in cast nets, and often too small to gillnet. Given that
suckers may spend the first 3-8 yr of their lives as subadults, additional
information on this stage could be important.

Lost River suckers grow rapidly for their first 5 or 6 yr to a length of
14-20 in. (Scoppettone 1988). Some males reach maturity (i.e., are capable
of spawning) at 4+ yr and 15 in. and some females do so at 7+ yr and 21 in.,
but most fish mature at 8 or 9 yr; males often mature earlier than females.
At maturity, growth slows (Scoppettone 1988, Buettner and Scoppettone
1990, Scoppettone et al. 1995, Perkins et al. 2000a). The largest and oldest
fish are females. The oldest known Lost River sucker (43 yr) was obtained
in Upper Klamath Lake during a fish kill in 1986 (Scoppettone 1988).

Female shortnose suckers apparently grow faster and larger than males.
Both male and female shortnose suckers mature as early as 4+ yr. Males can
be mature at 11 in. and females at 13 in., although maturation at S—7 yr is
more usual. The oldest known shortnose sucker (33 yr) was taken from
Copco Reservoir in 1987 and was 19 in. long (Scoppettone 1988).

Adult Lost River suckers forage primarily on zooplankton and benthic
(bottom-dwelling) macroinvertebrates (Coleman et al. 1988, Scoppettone
and Vinyard 1991). The shortnose sucker, as could be predicted from the
more terminal position of its mouth, feeds predominantly on cladoceran
zooplankters (water fleas), although the guts of only a few adults have been
examined (Coleman et al. 1988). The presence of detritus in the guts of
shortnose suckers from Clear Lake indicates that shortnose suckers may
also feed close to the bottom (Moyle 2002).

Adult suckers select water depths of 3-15 ft, as shown by daylight
spring and summer observations; their strongest preference appears to be
for 5-11 ft (Reiser et al. 2001, USFWS 2002). Their minimal use (1% of

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 14 of 102

011508

200 FISHES IN THE KLAMATH RIVER BASIN

daytime observations) of shallower water could reflect avoidance of high
light intensities and thus of aerial predators; limited use of the deepest
water (about 4% of daytime observations), particularly in summer, may
reflect avoidance of low concentrations of dissolved oxygen (Chapter 3).

Although adults of the Lost River suckers and shortnose suckers are
captured together in many places in Upper Klamath Lake, some differences
in their distribution suggest different habitat preferences. For example, in
2001, Lost River suckers were 2—3 times more abundant in trammel net
samples from the western shoreline of Upper Klamath Lake, whereas short-
nose suckers were 2-3 times more abundant in samples from the eastern
shore (Coen et al. 2002). Possible habitat differences in these regions might
be worthy of further investigation, although the differences could reflect
chance encounters with aggregations of the two species.

Physiological Tolerances

Lake suckers in general are relatively tolerant of water-quality condi-
tions that are unfavorable or even lethal for many other fishes. For ex-
ample, suckers in good condition occur in Tule Lake, which periodically
experiences extremes of dissolved oxygen, pH, and ammonia that are toxic
to fathead minnows, a tolerant species (Dileanis et al. 1996, cited in USFWS
2002). Other lake sucker species are similarly tolerant. Endangered cui-ui
evolved in the very alkaline (pH, 9.0-9.5) and saline (5 ppt) waters of
Pyramid Lake, Nevada, where only five or six other native fish species
persist. The only nonindigenous fish species to have successfully colonized
Pyramid Lake is the Sacramento perch (G.G. Scoppettone, U. S. Geological
Survey, Reno, Nevada, personal communication, 2002).

Most fishes cannot tolerate sustained pH in excess of 9 (Falter and
Cech 1991). Upper Klamath Lake suckers can tolerate pH approaching 10,
temperatures up to 31-33°C, concentrations of unionized ammonia up to
0.4-0.5 mg/L, and dissolved oxygen concentrations down to 1.5 mg/L.
Beyond these thresholds, the suckers die in laboratory tests (typically con-
ducted on juvenile fish); larvae are more sensitive than larger fish (Falter
and Cech 1991, Martin and Saiki 1999, Saiki et al. 1999, Moyle 2002).
Mortality is high in adult suckers below oxygen concentrations of about 1
mg/L (Chapter 6). Falter and Cech (1991) found that shortnose suckers had
much lower tolerance of high pH (measured as pH at which swimming
equilibrium was lost) than two other endemic fishes, the Klamath tui chub
and the Klamath largescale sucker. Shortnose suckers lost equilibrium at a
mean pH of 9.55, tui chub at 10.75, and Klamath largescale suckers at
10.73. Maximum pH in Upper Klamath Lake during summer phytoplank-
ton blooms frequently exceeds 9.5 at the surface during daylight hours, but
pH during episodes of mass mortality generally is about 7.5—8.5 (Perkins et

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 15 of 102

011509

FISHES OF THE UPPER KLAMATH BASIN 201

al. 2000b), indicating that high pH does not cause mass mortality (Chapter
3). In Upper Klamath Lake in late summer, during times of physiological
stress, suckers may seek higher water quality, such as that of springs and
river mouths, even though such areas are otherwise avoided, probably
because they are too shallow or too clear (USFWS 2002, Appendix D;
Chapter 6).

Physiological tolerance tests generally are performed in a laboratory on
single factors held at constant values, whereas factors in nature often vary
over time and space, co-occur, and can operate synergistically. Summer
conditions in Upper Klamath Lake typically involve episodes of high pH,
high unionized ammonia, and low dissolved oxygen in combination with
high temperatures that increase the oxygen demand of the fish. High con-
centrations of unionized ammonia can cause structural damage to gills,
which can increase the susceptibility of fish to low concentrations of dis-
solved oxygen. High pH (over 9) inhibits ammonia excretion, thus creating
stress (Lease 2000, cited in USFWS 2002). Susceptibility to columnaris
disease, which is caused by the bacterium Flavobacterium columnare, in-
creases with increasing temperature but decreases with increasing ammo-
nia concentrations (Morris et al. 2000, Snyder-Conn et al. unpublished in
USFWS 2002).

As an adjunct to laboratory studies, Martin and Saiki (1999) placed
cages containing juvenile Lost River suckers in Upper Klamath Lake for 4-
day periods. High mortality occurred at high pH, high concentrations of
unionized ammonia, and low concentrations of dissolved oxygen; low dis-
solved oxygen was the strongest correlate with mortality. At sublethal tem-
peratures and concentrations of unionized ammonia, fish were tolerant of
higher pH than expected from the laboratory studies (fish tolerated pH as
high as 10.8). The study suggests that laboratory tests of single factors
should be viewed as being only indicative of the extremes that can be
tolerated; they are not strictly predictive of responses in the field.

From the viewpoint of physiological stress on fishes generally, and
especially for cold-water fishes, water-quality conditions are poor through-
out much of the Klamath basin, as explained in Chapters 3 and 4. Physi-
ological thresholds for suckers, however, are reached or exceeded less ex-
tensively than for most fishes because of the high tolerance of suckers.
Harm to suckers caused by poor water quality is known for Upper Klamath
Lake and may also occur in the Lost River and upper Keno Reservoir (Lake
Ewauna). In other lacustrine or flowing-water environments of the basin,
however, poor water quality may be much less important than other factors
for suckers, although it may strongly affect some other fishes.

In Upper Klamath Lake, suckers are adversely affected by poor water
quality, which is a byproduct of very high abundances of Aphanizomenon
flos-aquae, a planktonic bluegreen (cyanobacterial) alga. Peak abundances

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 16 of 102

011510

202 FISHES IN THE KLAMATH RIVER BASIN

of Aphanizomenon occurring in late summer or early fall cause very high
pH. Under certain meteorological conditions overturn of a stratified water
column and collapse of the Aphanizomenon population combine to cause
depletion of oxygen throughout the water column and distribution of high
concentrations of unionized ammonia (Chapter 3).

The adverse water-quality conditions in Upper Klamath Lake poten-
tially have three types of effects on endangered suckers in Upper Klamath
Lake: (1) mass mortality of large fish, (2) mortality, either episodic or
continuous, of small fish or larvae, and (3) physiological stress on one or
more age classes, which leads to physiological impairment but not necessar-
ily death.

Poor water quality in Upper Klamath Lake is a documented cause of
the episodic mass mortality of large suckers in the lake. The recent history
of these episodes is given in this chapter, and the factors producing death
are discussed in Chapter 3. Extensive research on the direct cause of mortal-
ity during episodes of mass mortality has led to the reasonably firm conclu-
sion, supported by scientific evidence, that mortality is caused by inad-
equate amounts of dissolved oxygen. The two other potential direct causes
of mortality, pH and unionized ammonia, appear not to control mass
mortality. Dissolved oxygen, unlike pH and unionized ammonia, remains
adverse continuously for many days during episodes of mass mortality,
whereas pH and unionized ammonia do not. Thus, although additional
studies of mechanisms leading up to mass mortality are warranted, the
direct cause in large fish seems to be understood reasonably well.

There is insufficient evidence to show whether extreme water-quality
conditions also cause mortality of juveniles and larvae. Laboratory experi-
ments indicate such potential, but it has not been documented in the field.
Field documentation, especially if mortality were steady rather than epi-
sodic, would be difficult for the smaller life stages of fish because of their
quick deterioration and dispersal after death. The possibility that gradual
or episodic mass mortality of small fish occurs should be studied.

Adverse water-quality conditions can affect fish indirectly, as explained
above. Laboratory studies are useful, but field indicators of stress also are
important in that sublethal responses to stress cannot always be produced
in an interpretable way in the laboratory. Indicators of physiological stress
include unusual or recurrent epizootics, poor body-condition factors, physi-
cal anomalies, and low growth rates compared with those in populations
that are not exposed to adverse water-quality conditions, abnormally low
fecundity or fertility of mature fish, and behavioral aberrations. Some at-
tention has been given to the indicators—for example, physical anomalies
in suckers of Upper Klamath Lake are common (USFWS 2002)—but a
more comprehensive effort at evaluating indicators of stress probably is
warranted.

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 17 of 102

011511

FISHES OF THE UPPER KLAMATH BASIN 203

Overall, there is no doubt that poor water-quality conditions are
suppressing the endangered suckers of Upper Klamath Lake through mass
mortality of large fish. Less clear is the role of potential additional sup-
pression through mortality of smaller fish or sublethal effects of physi-
ological stress caused by poor water-quality conditions on any or all life
stages.

Population Size

Abundances of larval and juvenile suckers have been estimated from
field samples over the last several years (e.g., Simon et al. 2000). Calcu-
lated population sizes of adults have been based on recapture of tagged
fish during fish kills. The confidence intervals around the numbers are
very large and, because many of the assumptions of mark and recapture
methods are not met by these estimates, the estimates are of limited
value (R. S. Shively, USGS, unpublished memo, 5 March 2002; USFWS
2002).

Newspaper reports, eyewitness accounts, and data on catch per unit
effort leave little doubt that the sucker population exploited by the snag
fishery in the 1960s and earlier was much larger than it was by the 1980s.
Relative estimates of the size of the spawning run of suckers in the William-
son River were first based on estimated catch rates and later on standard-
ized recapture and electrofishing methods. The estimates showed a marked
decrease in abundance of fish during the middle 1980s. In 1984, the run of
spawning Lost River suckers was estimated at 23,000, but it fell to 12,000
in 1985. Catch per unit effort of electrofishing fell by 57% for Lost River
suckers and by 83% for shortnose suckers from 1984 to 1986 before the
major fish kill of 1986 (Scoppettone 1986, Bienz and Ziller 1987, Scop-
pettone and Vinyard 1991). The fishery was closed in 1987. More recent
estimates of abundance depend on catch per unit effort in standardized
trammel-net samples and can be compared only among collections for the
years 1995-2001.

No universal or absolute estimates of the size of any age class of sucker
are available. Estimates are relative, limited to specific sites (e.g., spawning
areas), or are otherwise qualified from the viewpoint of making an overall
numerical assessment of the population. While the use of qualified or rela-
tive estimates is beneficial, efforts to make more comprehensive population
size estimates in the future would be desirable (see Chapter 6). For purposes
of ESA actions, the critical facts, which are known with a high degree of
certainty, are that the fish are much less abundant than they originally were
and that they are not showing an increase in overall abundance. Thus, the
point of departure for research and remediation in the future is the need to
restore abundance of the listed suckers.

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 18 of 102

011512

204 FISHES IN THE KLAMATH RIVER BASIN

Age-Class Structure

Most adult suckers in Upper Klamath Lake are large and old. The
uneven age distribution has characterized the populations for several de-
cades. Through the 1980s, the age distribution of Lost River suckers was
heavily skewed to fish 19-28 yr old. In 1986, the year before fishing was
banned, recruitment had apparently been poor for about 18 yr; 95% of
adult Lost River suckers were 19-30 yr old (Figure 5-4; Scoppettone 1988).
The data for Lost River suckers shown in Figure 5-4 are based on fish
obtained during fish kills, a sampling method with unknown but multiple
biases, including some evidence that older, larger fish suffer disproportion-
ately high mortality (Chapter 6). Assuming that the fish collected during
fish kills are representative of the adult population as a whole, it can be
concluded that many age classes were essentially missing from the lake
before 1988, when the fishery was active.

Closure of the fishery in 1987 greatly reduced mortality of spawners,
after which additional mature fish began entering the spawning population
(Figure 5-4B). Cessation of fishing apparently contributed to the produc-
tion of a strong year class of both endangered sucker species in 1991, and to
smaller but notable year classes also produced in 1990, 1992, and 1993
(Figure 5-4B; see Markle and Simon 1994, Cunningham and Shively 2001).
These fish would have been expected to mature in the late 1990s, but the
major fish kills that occurred in 1995, 1996, and 1997 affected not only old
spawners but also probably young spawners. Spawning runs declined in the
late 1990s, with little evidence of substantial recovery until 2000 (Figure S-
5). The upsurge in spawning numbers in that year and again in 2001 may
represent maturation of fish from the 1991 and later year classes. It is
possible that fish that lived through the fish kills of the middle 1990s were
stressed by poor water quality and as a result experienced delayed matura-
tion (e.g., Trippel 1995, Baltz et al. 1998), although Terwilliger et al. (M.R.
Terwilliger et al., Oregon State University, Corvallis, OR, unpublished
material, 2000) found no evidence of impaired growth associated with
periods of poor water quality in juvenile suckers of Upper Klamath Lake.
That spawning runs apparently increased in 1999-2001 shows that the
species have substantial resilience, but this is no guarantee of recovery.

Comparisons between 2000 and 2001 data indicate a weak but signifi-
cant trend toward increasing average size among all spawning shortnose
suckers and female Lost River suckers in the Williamson River (Cunningham
et al. 2002). A similar significant trend toward increased median size at a
variety of nonspawning sites in Upper Klamath Lake was also found (Coen
et al. 2002). When combined with evidence of low numbers of small river-
spawning fish in recent years (Cunningham et al. 2002), the data could
indicate year-class failure among fish that hatched in the middle 1990s and

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 19 of 102

 

 

 

 

 

 

 

 

 

 

 

 

011513
FISHES OF THE UPPER KLAMATH BASIN 205
A. ,,
Lost River Sucker Upper Klamath Lake
N=190 1986
25
20
<
>
a
g «4G
3
os
2
a
10
a 5 Jo 15 2) 25 3i) 35 At} 45
Age (Years)
B. 40
Lost River Suckers
35 @ Shortnose Suckers
30 =
8
= uw
B 25 a
e g
2}
2 r
a
“—
me 45
10 |
5 }
é
hy Ls NB hig & —
1995 LYS} 1945, 198 1975 1970 1965 Loft}

Year Class

FIGURE 5-4 Age distributions of suckers in Upper Klamath Lake based on fish kills.
(A) Age distribution of Lost River suckers in Upper Klamath Lake based on the 1986
fish kill. Multiple peaks indicate strong year classes estimated as 1958, 1961, 1964,
1967. Source: Scoppettone and Vinyard 1991. Pp. 359-377 in Battle Against Extinc-
tion: Native Fish Management in the American West, W.L. Minckley and James E.
Deacon, eds. Copyright 1991 The Arizona Board of Regents. Reprinted by permis-
sion of the University of Arizona Press. (B) Age frequency distributions of Lost River
suckers and shortnose suckers in Upper Klamath Lake based on fish collected from
the 1997 fish kill. Effects of fishery closure in 1987 and of entry of successful 1991
year class are evident. Fish as old as 35 yr (spawned in 1962) were present. Source:
Markle and Cooperman 2002, based on data from R. Shively, USGS.

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 20 of 102

011514

206 FISHES IN THE KLAMATH RIVER BASIN

Spawner Abundance, Lower Williamson River, 1995-2001

 

300
OO Lost River Suckers

@ Shortnose Suckers

 

250 -

 

N
2
oS

Abundance Index, CPUE
S &
oo ao
| |

50 4

 

 

 

1995 1996 1997 1998 1999 2000 2001

FIGURE 5-5 Spawning-run abundances of lake suckers, lower Williamson Riv-
er, 1995-2001. Decline in spawners consistent with expected changes given fish
kills of 1995-1997 is evident (1995 data were obtained before the fish kill that
year). CPUE is a measure of catch per unit effort based on fish caught per unit
of time spent fishing with trammel nets. Source: Modified from Cunningham et
al. 2002, p. 30.

that would mature in the early 2000s. Concern over lost year classes might
be tempered by an apparent trend in increased overall abundance among
river spawners in 1999-2001 (Figure 5-5). Catches of both species from the
Williamson River in spring 2002 decreased, however, by about 50% com-
pared with 2001 (R. S. Shively, U.S. Geological Survey, Klamath Falls,
Oregon, personal communication, October 8, 2002). Abundance index
(catch per unit effort) for lake-spawning Lost River suckers do not indicate
an increase in numbers of spawners (1999, 3.0 fish/h; 2000, 2.0 fish/h;
2001, 2.4 fish/h), and the average size of lake-spawning fish increased
significantly between 2000 and 2001, suggesting lack of recent recruitment
into the spawning population (Hayes et al. 2002). Catches at the shoreline
areas in 2002 also decreased by about 15-20%. In fact, sampling in 2002
indicates that there has been no substantial recruitment into the adult popu-
lation since 1999 (R. S. Shively, U.S. Geological Survey, Klamath Falls,
Oregon, personal communication, October 8, 2002).

Observations on size of spawners since 1984 (Perkins et al. 2000b)
indicates that very large Lost River suckers {over 25 in. for males, and

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 21 of 102

011515

FISHES OF THE UPPER KLAMATH BASIN 207

over 28 in. for females) have been lost progressively from the population,
that recent spawning aggregations are made up largely of medium-size
fish (18-24 in.), and that the median age of spawners for Lost River
suckers is 12 yr and for shortnose suckers is 9 yr (as judged from age-
length relationships; Markle and Cooperman 2002). These findings sug-
gest that successful year classes after 1991-1993 are largely absent, that
is, that little recruitment of young spawners has occurred at the same time
that the largest fish have been progressively removed by the fish kills; this
raises a concern over future numbers of spawners and total reproductive
output of the population.

As with Lost River suckers, knowledge of age distributions of shortnose
suckers in Upper Klamath Lake comes chiefly from three fish kills in the
1990s, except that the data are even less complete and earlier data are
lacking (Figure 5-4B). Indications from age distributions of fish collected
after fish kills have indications similar to those for the Lost River suckers.

One other trend of note is that larger fish appear to spawn earlier in
the season (Perkins et al. 2000b), but this trend may have been obscured
in recent years by a relative lack of small spawners (Hayes et al. 2002).
Regardless of cause, multiple strong year classes with temporal separation
in spawning between year classes is potentially advantageous because
it decreases the likelihood of failure of all the year’s larvae if environmen-
tal factors vary for year to year during the breeding season (e.g., Trippel
1995),

Information on age distribution is a fundamental indicator of the status
of a population, and it sometimes suggests reasons for failure of a species to
recover. Although the 1990s, in apparent contrast with earlier years when
the fishery was in place, have produced recruitment into the subadult and
adult stages, the fish entering these stages have been killed in large numbers
during episodes of mass mortality in Upper Klamath Lake. Thus, one rea-
son for failure of the populations to recover is probably suppression of
reproductive capacity of the population due to selective mortality of adult
fish. This does not, however, rule out the possibility that part of the expla-
nation for lack of recovery lies in suppression of the number of fish entering
the subadult and adult phases. The fish collected during fish kills indicate
recruitment into the subadult and adult stages in all years, and especially in
some years with notably abundant year classes (such as 1991), but the
amount of this recruitment may be insufficient to support overall growth of
the population. Thus, one bottleneck almost certainly involves the mass
mortality of large fish, and a second bottleneck could be at one or more
places in the life cycle between laying of eggs and the entry of fish into the
subadult and adult categories. As cited above, numerous efforts are under
way to identify unusual mortality or suppression of vigor in young fish, but
no conclusions are yet available on this important matter.

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 22 of 102

011516

208 FISHES IN THE KLAMATH RIVER BASIN

Perspective on Age-Class Structure and Strength, Mortality, and
Reproductive Output

Most fishes experience astronomically high mortality in their early life-
history stages. The millions or even billions of individuals that hatch in a
population are reduced by many orders of magnitude at the time of matu-
ration. On the average, a male and female just replace themselves over a
lifetime of spawning, even though they may produce millions of fertile eggs.
These facts are relevant to sucker recovery in several ways. High mortality
among larvae and small juveniles is to be expected, but the rates should
plummet in later years, and old fish should show low mortality. Small
percentage changes in mortality of young fish can translate into large popu-
lation differences later because of the high numbers of young individuals.
Thus, any steps that can be taken to increase larval and juvenile survival in
Klamath Lake suckers could produce great benefits.

The high mortality experienced by very old fish during the fish kills of
the middle 1990s is especially alarming given the reproductive potential of
these fish (e.g., Conover and Munch 2002). Large, old fish of most species
produce disproportionately more eggs than smaller fish. For example, in
red snapper (Lutjanus campechanus), which is heavily fished and depleted
throughout its North American range, a single 10-yr old female (26 lb, 24
in.) can contain 9 million eggs, which is equivalent to the total egg output of
212 adult females that are 3-4 yr old, weigh 2.2 lb each, and are 17 in.
long. One 26 lb old fish produces more eggs than 250 lb of younger fish.
Thus, loss of larger size classes in a population can have a disproportionate
effect on egg production and future recruitment (Bohnsack 1994). The
value of large fish, even in small numbers, is evident in the listed suckers.
The number of young produced and eventually recruited into adulthood
increased greatly just after the snag fishery was closed (see Figure 5-4B),
demonstrating that even low numbers of large fish can produce large num-
bers of recruits (Markle and Cooperman 2002).

The disproportionately high contribution of old fish is even greater
than fecundity would indicate. Because the quality of eggs (size and amount
of yolk) produced by old females may be greatest, larvae hatching from
these eggs may be larger and more likely to survive the early periods of high
mortality (e.g., Trippel 1995). Although numbers of spawning fish in the
Williamson River appear to have climbed in recent years, the reproductive
potential of the population is lower than it was before the fish kills because
the fish are smaller (Markle and Cooperman 2002). Reproductive output of
a population is determined jointly by the number of spawners and the age
distribution of spawners. Two populations of equal size that contain differ-
ent size distributions of fish will not be equal in reproductive value; the
population with more old, large fish will have much higher reproductive

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 23 of 102

011517

FISHES OF THE UPPER KLAMATH BASIN 209

potential. Any alterations that can be made in the environmental conditions
that directly affect the probability or severity of fish kills should receive
especially careful consideration (Chapter 3).

Species that are long lived and late to mature, such as the endangered
suckers of the Klamath basin, may respond slowly both to degradation and
to restoration of habitat requirements, in contrast to other species that
mature more quickly. Thus, the presence of old fish is not in itself evidence
of a sound population. In fact, even if old fish are numerous, their failure to
propagate would render them implicitly extinct until a reversal of the situ-
ation occurs. Similarly, improvement of environmental conditions may lead
to beneficial changes in the population through recruitment of young age
classes, but the final evidence of progress toward recovery, which is survival
of these younger classes to maturity and old age, will not be evident for a
decade or more. This special perspective on the long lived, slow maturing
suckers must be maintained in any evaluation of prospects for extinction
and response to remediation.

Endangered Suckers in Other Klamath Basin Waters

Suckers occurred naturally in Tule Lake, Sheepy Lake, and Lower Kla-
math Lake, from which spawning fish ran up the Lost River (Table 5-3). All
three of the lake populations apparently were extirpated when their waters
were drained for agricultural purposes around 1920 (Chapter 2). During
the 1930s, after farming failed in the former lake bed, the lakes were to
some extent reinundated, but not to their former depths. Suckers recolo-
nized Tule Lake but not the other two lakes. There has been no evidence of
successful spawning in Tule Lake, although fish from the lake evidently
spawn in the lower Lost River.

Fish of both species, but mostly shortnose suckers, have been found
regularly in the reservoirs between Keno and Iron Gate Dam (e.g., J. C.
Boyle, Copco, Iron Gate). Apparently, they do not spawn. Fish in these
impoundments probably consist of individuals that enter the Link River
from Upper Klamath Lake and survive passage at Link River Dam; they
tend to be old and large (Figure 5-6). The trip out of Upper Klamath Lake
is one-way, inasmuch as no fish ladders suitable for suckers are located at
Link River Dam or at any of the other dams along the Klamath River
(Chapter 6). The great size and age of female fish as suggested by Figure 5-
6 could make such fish valuable as transplants to more favorable habitats.

Reproducing populations of endangered suckers exist in Clear Lake, in
Gerber Reservoir, and in portions of the Lost River downstream (the Lost
River could receive fish from Gerber Reservoir in its upper portion and
from Tule Lake in its lower 7 mi, below Anderson Rose Dam). Clear Lake,

Copyright National Academy of Sciences. All rights reserved.
Endangered _and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 24 of 102

 

 

 

 

 

 

 

 

011518
210 FISHES IN THE KLAMATH RIVER BASIN
4
Shormose Sucker Copco Reservoir
N=19 1987
a5 — _
Ea
ta
ce
yvoeo3f
aa
x
Ly,
1 4
a T T t T T T T T T | T T T T T T T T t | T T 7 T T T t T T 1 rE rT T TT T t T TT TT
0 5 10 15 20 25 30 a5 40 45
Age (Years)

FIGURE 5-6 Age structure of a small sample of shortnose suckers taken from
Copco Reservoir, 1987. Source: Scoppettone and Vinyard 1991. Pp. 359-377 in
Battle Against Extinction: Native Fish Management in the American West, W.L.
Minckley and James FE. Deacon, eds. Copyright 1991 The Arizona Board of Re-
gents. Reprinted by permission of the University of Arizona Press.

which was established in 1910, contains populations of both species (Scop-
pettone et al. 1995 estimated that 73,000 suckers occupied the lake), and
both show recent evidence of diverse age structure and continued successful
reproduction and recruitment. The reservoir is a source of irrigation water
and can be drawn down during drought, which exposes the fish to multiple
threats. Clear Lake was drawn down to as low as 5% of capacity during
1992, and fish collected after the drawdown and in the next spring were in
poor condition, although their condition rebounded by the end of the next
summer (USFWS 2002). Success of shortnese suckers and Lost River suck-
ers in Clear Lake is encouraging in its own right and as a potential rescue
population that could be used for restoring populations in other water
bodies. Extreme drawdown, although prohibited by the USFWS biological
opinion of 2002, is a threat if it should occur inadvertently, and the lake
and its suckers presumably are vulnerable to major environmental disas-
ters, such as a break in the dam (Moyle 2002). Unexpected changes in the
spawning and rearing habitats in Willow and Boles Creeks above the reser-
voir also could affect sucker abundances.

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 25 of 102

011519

FISHES OF THE UPPER KLAMATH BASIN 211

Gerber Reservoir, which was created in 1925, contains shortnose suck-
ers but not Lost River suckers. Shortnose suckers in Gerber Reservoir ex-
hibit a wide range of size classes, indicating successful reproduction and
recruitment. Gerber Reservoir is not connected to any other sucker popula-
tion, so there is no possibility of genetic exchange. Condition of fish in
Gerber Reservoir is known to vary from poor to good; poor condition was
associated with lowest water levels in 1992 (the lake was drawn down to
1% of capacity). The population has not received a great deal of attention.

Gerber Reservoir flows into the Lost River, which flows into Tule Lake
(Figure 1-2). Historical sucker runs out of Tule Lake and up the Lost River
were substantial; these runs supported commercial fisheries and canneries
(USFWS 2002). Today, after the construction of multiple dams, only small
numbers of the two endangered species occur in the Lost River; shortnose
suckers are more common than Lost River suckers. It is not known whether
these populations are self-sustaining (USFWS 2002). Spawning habitat is
limited, and spawning has been observed at only about three locations,
although several other sites appear to provide appropriate spawning habi-
tat. Small numbers of larvae and juveniles have been collected in the river,
but these fish could originate in Gerber Reservoir. Upstream movement
from Tule Lake ends at Anderson Rose Dam, 7 mi above the lake. Spawn-
ing habitat in the 7-mi reach is scarce, and rearing habitat is compromised
by poor water quality from water connected with Tule Lake sumps and
agricultural return flows. Water quality in the Lost River is generally poor;
the river fails to meet several Oregon state-specified water-quality thresh-
olds. Gradients in portions of the river are unfavorably steep for suckers,
and seasonal dewatering is common, as are dense plant growth and algal
blooms associated with poor water quality. Both summer and winter fish
kills were documented for the Lost River Diversion Canal region in the late
1990s. Brown bullhead (Ameiurus nebulosus) and pumpkinseed (Lepomis
gibbosus) are abundant and nine of the 16 fishes in the river are warm-
water nonnatives. USFWS (2002, Appendix E, p. 31) concludes that the
Lost River is highly degraded and “can perhaps be best characterized as an
irrigation water conveyance, rather than a river.”

Tule Lake, once larger than Upper Klamath Lake but now less than
15% of its original size, contains populations of both endangered species
amounting to perhaps a few hundred fish represented by a few size classes
of old fish (for example, 16-24 in.; Scoppettone et al. 1995). Suckers in Tule
Lake typically have higher condition factors and lower incidence of exter-
nal parasites than suckers in other parts of the basin (USFWS 2002). The
Tule Lake populations historically were maintained by spawning runs up
the Lost River, which for reasons listed above now are extremely limited.
Conditions within Tule Lake are deteriorating because of accumulation of
sediment from agricultural sources. Alterations in water-management prac-

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 26 of 102

011520

212 FISHES IN THE KLAMATH RIVER BASIN

tices, however, could arrest deterioration. Some changes might even restore
spawning runs. In 1999, the U.S. Bureau of Reclamation began releasing 30
cfs during the spawning and incubation period (April-June), which led to
detectable spawning activity below Anderson Rose Dam within 2 days
(USFWS 2002). Such spawning could presumably lead to juvenile recruit-
ment, but monitoring for presence of juveniles is needed. Collection of
larvae reported by Shively et al. (2000a) is additional evidence of reproduc-
tion. The relatively good condition of suckers in Tule Lake makes these
populations valuable for the long-term survival of both species of suckers,
especially given the continuation of fish kills in Upper Klamath Lake.

Conservation Status

Lost River suckers and shortnose suckers were declared endangered by
California in 1974 (Moyle 2002); Oregon placed both Lost River suckers
and shortnose suckers on its protected list in 1987. USFWS first listed both
sucker species as candidate (Category 2) species in 1982. They were pro-
posed for listing as endangered in 1987 and were designated as endangered
species in 1988 (53 Fed. Reg. 27130 [1988]). Despite the controversy sur-
rounding the species in recent years, only 13 written comments were re-
ceived by USFWS during the comment period before listing; 12 of the
comments favored listing, one expressed no opinion, and there were no
comments opposing the listing. Reasons for listing are given in Chapter 6. A
federal recovery plan has been developed (Stubbs and White 1993). Critical
habitat was proposed in 1994 (59 Fed. Reg. 61744 [1994]) but has not yet
been formalized, nor has a recovery team been designated.

CONCLUSIONS

Human activities in the upper basin have affected not only the listed
suckers, but virtually all the native species, several of which are greatly
diminished in distribution and abundance. In particular, bull trout and
slender sculpin have become rare in the basin in recent years. The Lost
River system, which appears to have changed the most in the last 30 yr was
dominated by blue chub, tui chub, and the three native sucker species, but
it is now dominated by nonnative species. Upper Klamath Lake also has a
high abundance of nonnative species, and most of its native species appear
to be declining. A downward trend may be common, in fact, to native fishes
in most aquatic habitats in the upper Klamath basin, although documenta-
tion is weak. The overall status and biology of the fishes of the basin, except
for the two endangered suckers, is poorly known or at least poorly re-
corded. Research over the last 15 yr has produced many unpublished re-
ports and extensive data but very few peer-reviewed papers. Thus, the

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 27 of 102

011521

FISHES OF THE UPPER KLAMATH BASIN 213

utility of the available information is hard to judge. One possible remedy
would be to provide funding for postdoctoral scholars to compile informa-
tion and write papers by working with university and agency scientists who
have collected data.

Future status of the suckers and other native fishes and the spread of
nonnative species cannot be judged without periodic basin-wide survey of
fishes. Monitoring is a key feature of adaptive management (see Chapter
10). Also, most information on the biology and status of the suckers and
other native fishes has not been published in peer-reviewed journals or
books. Also, further studies on the systematics of Klamath basin fishes are
needed so that managers can avoid being surprised by the discovery of new
endangered species, as are studies of the effects of nonnative species on the
listed suckers and other native fishes. Introductions or spread of nonnative
species already in parts of the basin are major threats to native species. The
Sacramento perch in particular has the potential to spread through the
canal system from the Lost River to Upper Klamath Lake, where it could
become a predator of juvenile suckers and other native fishes.

Populations of the two listed sucker species in the upper Klamath basin
have declined greatly in overall abundance and breadth of distribution.
Stable reproducing populations of the two species occur now only in Clear
Lake and Gerber Reservoir (Gerber Reservoir has only shortnose suckers).
The formerly large populations of the two suckers in Upper Klamath Lake
are drastically reduced, although no quantitative estimates are available for
former or present population sizes. The sucker populations showed a sub-
stantial increase in recruitment, as indicated by year class strength, follow-
ing the end of fishing in 1987. While the populations of Upper Klamath
Lake are reproducing and all age classes are present, they are not rebound-
ing in abundance. Episodic mass mortality of large endangered suckers is
one explanation for failure of the populations of Upper Klamath Lake to
rebound. Other age classes may be adversely affected in other ways, but
these mechanisms are not as well documented. Prolonged low concentra-
tion of dissolved oxygen during the late summer of some years is probably
the direct cause of mass mortality in Upper Klamath Lake.

The two endangered sucker species are present at other locations, but at
none of these locations are substantial numbers of all age classes present.
Large suckers are present in the five main-stem reservoirs of the upper Kla-
math basin and in the upper and lower portions of the Lost River main stem,
as well as Tule Lake, but there is no recruitment. Spawning occurs in the Lost
River but does not sustain a population of juveniles in Tule Lake, as once was
the case. Dewatering of Tule Lake and Lower Klamath Lake and large physi-
cal and chemical changes in the Lost River almost certainly are the cause for
failure of endangered suckers in the Lost River below Clear Lake and Gerber
Reservoir to show recruitment or increase in abundance.

Copyright National Academy of Sciences. All rights reserved.
Endangered and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 28 of 102

011522

6

Causes of Decline and Strategies for
Recovery of Klamath Basin Suckers

When the Lost River and shortnose suckers were listed under the En-
dangered Species Act (ESA), the U.S. Fish and Wildlife Service (USFWS)
and others identified numerous factors that could explain their decline and
their failure to recover after elimination of the sucker fishery (Chapter S,
Scoppettone and Vinyard 1991), Since the listing, many of these factors
have been studied. As a result, understanding of the biology of Klamath
suckers and of requirements for their recovery has improved. Information
on suckers is found in over 500 articles, reports, memoranda, and critiques,
although most are unpublished and so have not benefited from scientific
peer review. The number of persons working on the suckers has grown
from a few ichthyologists to several dozen scientists, resource managers,
policy developers, consultants, and informed citizens. New information
derived from the increased pace of documentation and research supports
increasingly firm judgments on the current status of the species, probable
causes of their decline, priorities for further study, and actions that should
and can be taken to move the species toward the ultimate goal of recovery,
as described in this chapter.

CRITERIA FOR JUDGING STATUS AND
RECOVERY OF SUCKER POPULATIONS

Criteria for the assessment of status and recovery provide a useful point
of departure for the causal analysis of decline of the endangered suckers
and for evaluating proposals for their restoration. Criteria presented here

214

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 29 of 102

011523

DECLINE AND RECOVERY OF KLAMATH BASIN SUCKERS 215

are intended as a tool of convenience for present purposes; other criteria
might be useful for other purposes.

Because each life-history stage of a population is linked to all other
stages, unusual suppression of any life-history stage may be reflected ulti-
mately in the suppression of the population as a whole. Thus, trends in the
abundance of any stage can be chosen arbitrarily as an index of the status of
a population. For the endangered suckers, the most convenient life stage to
use as an index of status is the adult. As explained in Chapter 5, other
stages are difficult to observe or sample, especially in large lakes, although
attempts to do so are essential to the diagnosis of mechanisms that affect
specific life-history stages.

If adults are used as an index of the status of the populations, three
criteria, taken together, would indicate recovery: diversity in the age distri-
bution of adults, annual entry of at least some individuals into the adult
stage in most years from the younger life stages coupled with entry of large
numbers of such recruits in some especially favorable years, and a popula-
tion size that reflects carrying capacity for an environment that is generally
well suited, although not necessarily optimal, for the suckers. The presence
of multiple age classes of adults would indicate past recruitment to the
adult stage and persistence of conditions suitable for the maintenance of
adults. The combination of new recruitment in most years and very high
recruitment in some years would indicate the general welfare of younger
stages and successful spawning. The maintenance of populations at a den-
sity that approaches expected carrying capacity would indicate that growth
and reproduction occur at sufficient rates to offset mortality through the
life cycle as a whole.

As indicated in Chapter 5, the status of geographically defined sub-
populations of the two endangered suckers varies drastically. Table 6-1
summarizes the status of various geographic subpopulations on the basis of
the adults. As shown in Table 6-1, Clear Lake and Gerber Reservoir sup-
port apparently stable subpopulations and therefore provide a basis for
comparison with other subpopulations. The Upper Klamath Lake subpopu-
lations, in contrast, do not meet the criteria for recovery, nor do they
indicate recovery in progress. These subpopulations took an important
positive turn after elimination of fishing in 1987, through the entry of new
fish into the subadult and adult populations each year and through the
production of one very strong year class (1991) and several moderately
strong year classes during the decade of the 1990s (Chapter 5). Indications
of no recovery without further environmental change, however, include the
failure of adults to show an upward turn in overall abundances and the lack
of a diversified age structure among older age classes, presumably because
of repeated mass mortality of large fish.

Copyright National Academy of Sciences. All rights reserved.
‘PSAIOSS! S}UBU [yy ‘SeoUdINS Jo Aapedy jeuONeN JyBUAdoD

TABLE 6-1 Summary of Status of Geographic Subpopulations of Two Endangered Suckers in Upper Klamath Basin*

Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 30 of 102

 

Recovery Criteria?

 

 

Geographic Age New Population Required

Subpopulations Structure Adults Density Actions Priority? Specific Actions

Clear Lake + + + Protection 1 Prevenc alteration of triburaries; no
drawdown exceeding 1992

Gerber Reservoir® + + + Protection 1 Same as for Clear Lake

Upper Klamath Lake - + - Remediation 1 Numerous, see Figure 6-1

Tule Lake - - - Remediation 2 Create spawning habiraré

Lake of the Woods 0 0) 0 Remediation 2 Remove presenc fish; stock suckers

Lower Klamath Lake 0 0 0 Remediation 3 Raise level; stock adults?

Main-stem reservoirs - - - Protection 3 Prorect status quo or better

 

4According to Chapter 5 and three criteria described in text for evaluation of status and recovery.

Priorities are based on the apparent ultimate value of subpopulation to recovery of population at large.
éShortnose sucker only.

4Requires feasibility studics.
Abbreviations: +, meets criterion; —, does not meet criterion; O, population absenc.

9IC

PESO

* 10) SalBayens Pue sUlj9eq Jo sasnes ‘Ulseg JeAny YJEWEPY oy] Ul Seysi4 paueyeesy, pue pavebuepug
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 31 of 102

011525

DECLINE AND RECOVERY OF KLAMATH BASIN SUCKERS 217

Fishes of Tule Lake (and of the associated Lost River) show no signs
whatsoever of recovery according to the criteria shown in Table 6-1. Lack
of recruitment of young fish into the subadult and adult stages indicates
lack of reproduction or negligible survival of young fish. Two additional
locations, Lower Klamath Lake and Lake of the Woods, are listed even
though they lack endangered suckers. These are locations where sucker
populations conceivably could be established in the future. The main-stem
reservoirs also are listed but belong to a somewhat different category be-
cause, as explained in Chapter 5 and further in this chapter, the potential
for creation of suitable conditions for the entire life cycle is probably lower
for these waters than for Upper Klamath Lake or the other waters where
the suckers originally thrived.

REQUIREMENTS FOR PROTECTION AND RECOVERY

The ESA requires both protection and recovery of listed species (Chap-
ter 9). Protection is accomplished by prohibitions of take and preserva-
tion of habitat. Protection alone is insufficient, however, in that the popu-
lations as a whole have shown a drastic decline over the last several
decades, and there is no evidence that the populations are recovering. At
the subpopulation level, as indicated in Chapter 5, the balance between
protection and remediation depends on location. Because the subpopula-
tions of Clear Lake and Gerber Reservoir are the only ones in the upper
Klamath basin that meet the criteria for recovery as outlined above, their
protection is of utmost importance for the long-term survival of the two
endangered sucker species in the upper Klamath basin as a whole. These
subpopulations appear to depend entirely on tributary spawning. There-
fore, maintenance of tributary conditions suitable for spawning is an
essential element of their protection. It is important that neither of the
reservoirs be drawn down to extremes that would produce summer or
winter mortality. Given the historical experience of the 1990s, the re-
quirements of the 2002 biological opinion appear to be adequately pro-
tective in this respect, but it is critical for these subpopulations that no
errors in judgment lead to extremes in drawdown beyond that observed in
the 1990s.

The subpopulations of Upper Klamath Lake also have high priority but
have different status. As explained in Chapter 5, they showed some encour-
aging responses to the curtailment of the snag fishery, but the numerical
abundance of adults and the continuing attrition of old fish appears to be
holding the population down and may even be driving it closer to extirpa-
tion. The pathway to recovery for this population is not clear. A great deal
of the analysis of cause and effect in the remaining part of this chapter is
devoted to the Upper Klamath Lake subpopulations because of their his-

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 32 of 102

011526

218 FISHES IN THE KLAMATH RIVER BASIN

torical numerical importance and the lack of clarity about the means of
achieving their recovery.

The Tule Lake subpopulations consist of a very small number of appar-
ently healthy adults, but they fail to meet all three of the criteria outlined
above for recovery: there is no evidence of recruitment into the adult stage,
there is no diversification of age structure for adults, and abundances per
unit area are low. Because the suckers are long-lived, the adults of the Tule
Lake population are of high value, and also could be supplemented with
salvaged individuals from other locations. The first step toward recovery of
the Tule Lake subpopulations would be to establish spawning capability,
which would require intensive work with tributary waters. Acquisition of
water rights and steps toward the creation of (potentially artificial) physical
habitat suitable for spawning and for larvae would be necessary initial steps
toward recovery of these subpopulations. The Tule Lake subpopulations,
although small, need not be written off as unrecoverable.

Listed fifth in Table 6-1 is Lake of the Woods. As explained in Chapter
5, this was the location of a population probably consisting of shortnose
suckers, but the population was eliminated. The present fish populations of
Lake of the Woods should be eliminated, and adult shortnose suckers and
other native fishes should then be reintroduced. If the suckers meet the
recovery criteria outlined above after a number of years, fish biologists
could consider the reintroduction of game fish (fish other than suckers
probably will have colonized the lake by that time in any event).

Lower Klamath Lake lacks suckers and is probably unsuitable for them
(Chapters 3 and 5), but alteration of these conditions could be feasible.
Steps should be taken toward acquisition of water rights suitable for main-
tenance of higher water levels in Lower Klamath Lake if feasibility studies
support this approach. Adult suckers from salvage (as described later in this
chapter) should then be transferred to Lower Klamath Lake. Water quality
and habitat conditions may be unsuitable, but suitability can be determined
most effectively by monitoring of trial reintroductions. To the extent that
maintenance of higher water levels would interfere with agricultural use of
land, its establishment would require negotiations and compensation for
acquisition of private rights.

The last subpopulations mentioned in Table 6-1 are the ones in main-
stem reservoirs. These reservoirs have value primarily for long-term storage
of large suckers. They do not have high priority for recovery, because they
are not part of the original habitat complex of the suckers and probably are
inherently unsuitable for completion of life cycles by the suckers. Mainte-
nance of adults in these locations does, however, provide some insurance
against loss of other subpopulations.

Construction of fish ladders for suckers at the dams might facilitate
return of fish from main-stem reservoirs to Upper Klamath Lake. A fish

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 33 of 102

011527

DECLINE AND RECOVERY OF KLAMATH BASIN SUCKERS 219

ladder at Link River Dam, which is scheduled for completion in January
2006, should receive high priority; movements of fish through the ladder
should be monitored.

SUPPRESSION OF ENDANGERED SUCKERS
IN UPPER KLAMATH LAKE:
CAUSAL ANALYSIS AND REMEDIES

For several reasons, causal analysis of the suppression of endangered
suckers deserves more attention for the Upper Klamath Lake subpopula-
tions than for other subpopulations. First, despite severe suppression of
endangered suckers in Upper Klamath Lake, these subpopulations still con-
tain many fish. Second, the subpopulations in Upper Klamath Lake were
large as recently as 50 yr ago, so it seems reasonable, lacking evidence to the
contrary, that they could be restored by a reversal of one or more critical
human-induced impairments that have occurred over the last 50 yr. Third,
water management involving Upper Klamath Lake is the responsibility of
the federal government through the U.S. Bureau of Reclamation (USBR),
which has access to substantial resources and also has legal responsibility
for reversing or moderating any adverse effects of its management of Upper
Klamath Lake if causal linkages between management and harm to the
suckers can be established. Fourth, even though the subpopulations of
endangered suckers are suppressed in Upper Klamath Lake, all life stages
are present and some recruitment appears to be occurring from one life
stage to another every year; recovery seems feasible if some key factors can
be identified and changed.

Actual or potential cause-and-effect relationships that explain the sta-
tus of a population are hierarchical. For present purposes, immediate causes
can be explained in terms of suppression of one or more stages of the life
cycle. For example, suppression of the entire population could be explained
entirely or in part by exceptionally high mortality of larvae. Suppression of
more than one component of a population could prevent it from recover-
ing. There can be more than one immediate cause of suppression of a
population.

Proximate causes are environmental factors. An example is poor water
quality that leads to mass mortality of adult fish. A single proximate cause
may be linked to more than one immediate cause. For example, poor water
quality may suppress not only adults but also other life-history stages.

Ultimate causes, in the present context, are direct or indirect results of
human actions. For example, operation of unscreened canals is an ultimate
cause of mortality of fish in various life stages. Human actions that have led
to changes in the water quality of Upper Klamath Lake are ultimate causes
of mass mortality of large fish.

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 34 of 102

011528

220 FISHES IN THE KLAMATH RIVER BASIN

Recovery of the populations of endangered suckers can be approached
most efficiently through analysis of the three levels of causation that ex-
plain failure of the fish to recover. Because the possible combinations of
cause and effect are numerous, remedial actions, which are expensive, must
focus on chains of cause and effect that are most likely to produce recovery.
Winnowing the importance of cause-and-effect relationships requires infor-
mation, some of which must be quantitative to be useful. The task of the
researcher or the monitoring team is to produce information, typically over
a period of years, that can be used to support estimates of the suppression
of the population by chains of causation involving specific life-history stages
(immediate causes), specific environmental factors (proximate causes), and
specific human actions (ultimate causes). Knowledge of causation can pro-
duce estimates of the beneficial effect of remediating the effects of human
actions.

Intensive research on the endangered suckers has been under way for a
relatively short time, especially in view of the complicating effects of natu-
ral variation caused by climate and other factors that are not under human
control. Only a few causal relationships are known well enough to support
remedial action with confidence, but some of these are among the most
important because they explain notable mortality of one or more stages of
the population. Eventually, some of the more subtle but still important
types of impairment and their causes must be clarified, as indicated in the
following overview and analysis of cause and effect.

The analysis of causal connectivity is summarized in Figure 6-1. The
figure shows the life stages of the endangered suckers as presented in Chap-
ter 5 and identifies potential proximate causes of suppression of each life
stage. Because the life stages are interconnected developmentally, the un-
derlying premises of the diagram are that suppression of any life stage
contributes at least potentially to suppression of the overall population and
that a potential remedy for the suppression of the population lies in the
identification and reversal of the suppression of individual life stages. It is
not a foregone conclusion, however, that reversal of a particular type of
suppression on a specific life stage will move a population notably toward
recovery.

Figure 6-1 shows connections between immediate, proximate, and ulti-
mate causes as solid or dashed lines. Solid lines indicate causal connections
that are well established scientifically; typically these connections involve
phenomena that are easily observed or documented (such as mass mortality
of adults or death due to entrainment). Dashed lines indicate causal connec-
tions that are under study and for which there is insufficient evidence to
show them as unimportant, moderately important, or important.

The figure shows convergence of multiple lines on individual immedi-
ate causes in some cases. Thus, the diagram indicates the likelihood that

Copyright National Academy of Sciences. All rights reserved.
‘PSAINSSI S]UBU |[\¥ ‘S8OUdI9NS Jo Auapedy jeuONeN JyBUAdoD

Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 35 of 102

     
 

Stage Immediate Cause Proximate Cause
ee Ere Low egg production Lene Blockage of movement
Failure of egg development \ ~~
mae,
\ ~
oe
“
“
“
Fry High* inortality
. Low* growth rate
ve Exotic predators
: High* mortality
enil 5 ty
Juvenile Low" growth rate
\
% poor water quality
unionized amunonia}
High* mertali
Subadult 8 ty
moan Low* growth rate
Entrainment
Adult High* mortality

 

Low* growth rate

Ultimate Cause

Dams in tributaries

* Insufficient habitat ~~ — = Degraded channels, riparian zones

“SOUT ™ Lake level drawdown
Nf

“

{° Suppression of flushing
f flows in tributaries

!

——$}—_ Introduction of exatics

ne

(Dissolved oxygen, pH, and \| “~ Loss of Jakeside wetlands

‘Anthropogenic nutrients

Intakes, Diversions

Remedy

Remove dams or
route fish around dams

Restore channels and riparian zones

Restrict drawdown

Restore some high flows

None known

Restore lakeside wetlands
Provide oxygen refugia

Manage nutrients

Remove diversions or
screen diversions

FIGURE 6-1 Diagram of possible causal connections in suppression of populations of endangered suckers in Upper Klamath Lake.

»

Solid line = connection verified scientifically; dashed line = connection under study. “High mortality” and “low growth rate” are

relative to rates in stable populations.

L@é

6ZS1 10

* Jo} salBayengs Pue suljpeq Jo sasnes ‘:Ulseg Jeany YJEWePy oy] Ul Seysi4 paueyeesy, pue pasebuepug
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 36 of 102

011530

222 FISHES IN THE KLAMATH RIVER BASIN

some immediate causes of decline are explained by multiple factors and that
the factors might interact in their effects on a specific life-history stage. In
addition, the diagram indicates that some environmental factors (proxi-
mate causes) have multiple connections with immediate causes; that is, they
can affect more than one life stage. This is also expected from the literature
on fish populations. The last column in the diagram lists remedial mea-
sures; the degree of certainty in their effectiveness is discussed below. Even
though the life-history stages are interdependent and so must be considered
together in the final prescriptions for recovery, it is useful to consider
them individually first because each stage is affected by a distinctive suite of
environmental factors. The discussion therefore follows the life-history
sequence.

Production and Viability of Eggs

The production of eggs is usually discussed in terms of spawning fish,
which are much more easily observed than eggs. The eggs themselves are
the concern, however, and successful spawning is only one element of their
final value to the population. Low viability of eggs, for example, could
undermine the effectiveness of successful spawning. No researchers have
attempted to make a case that the viability of eggs differs in Upper Klamath
Lake or its tributaries from what would be expected in an unimpaired
environment. Thus, the present discussion focuses on spawning, but it
should be noted that lack of discussion of the fate of eggs after spawning is
due partly to lack of information.

Dams

Small dams are found in the tributaries of Upper Klamath Lake. Where
it can be shown that the dams do not allow passage of fish attempting to
spawn, they should be removed or, if a dam must be retained, it should be
fitted with a functional bypass.

The only moderately large dam on a tributary to Upper Klamath Lake
is Chiloquin Dam, which blocks the Sprague River near its confluence with
the Williamson River (Figure 1-3). Construction of Chiloquin Dam in the
early 1900s (1918-1924—the exact date is unclear) may have eliminated
more than 95% of the historical spawning habitat in the Sprague River (53
Fed. Reg. 61744 [1988], p. 5). This possibility is based on total river miles
above the dam and does not take into account unusable portions of the
river or the ascent of the dam by at least a few spawning fish via the fish
ladder each year. There are more fish below than above the dam, however,
and few fish enter the fish ladder (e.g., Janney et al. 2002), although the
actual number is unknown. Improved access to the upper Sprague River

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 37 of 102

011531

DECLINE AND RECOVERY OF KLAMATH BASIN SUCKERS 223

would increase the extent of spawning habitat and expand the range of
times and the conditions under which larvae enter Upper Klamath Lake.

Proposals for improving access of suckers to spawning grounds on the
upper Sprague River involve two possibilities: removal of the dam and
improved fish passage at the dam. Scoppettone and Vinyard (1991) recom-
mended removal of the dam, as have others since then (e.g., Klamath Water
Users Association 2001). Stern (1990) estimated the cost of removing the
dam at about $500,000 and of fish passage improvements at $560,000.
CH2M HILL (1996) presented detailed plans for improvement of passage
and estimated the cost at $1.445 million but gave no estimate for removal
of the dam. The plan of CH2M HILL includes construction of a new
vertical-slot ladder on the left bank (looking upstream) that would replace
the present ladder, which is ineffective. The new ladder would be based on
fish passage structures through which cui-ui (Chasmistes cujus) move up
the Truckee River and into Pyramid Lake.

CH2M HILL (1996, p. 2) dismissed removal of Chiloquin Dam be-
cause of “too many environmental concerns ... as well as a lack of local
support.” The environmental concerns were not enumerated; presumably
they are related to release of sediment and the difficulty of predicting how
fish would respond to the new hydraulic conditions (e.g., Stern 1990).
Issues related to sediments arise with virtually any dam-removal project,
but often they can be resolved (Heinz Center 2002). The response of the
fish is unknown, but removal of the dam is likely to result in a natural
migratory response, at least by young spawners that have not already devel-
oped the habit of spawning downstream of the dam.

Lack of local support for removal of Chiloquin Dam is explained in
part by water delivery via the dam to the Modoc Point Irrigation District
(MPID). MPID involves about 60 farms and irrigates 3,000-5,300 acres
annually, or less than 3% of the irrigable acreage in the basin. The MPID
apparently has “adopted a Resolution indicating its willingness to partici-
pate in a project to restore fish passage” (Klamath Water Users Association,
undated memo, about 2001) and is willing to consider moving its point of
diversion away from Chiloquin Dam (E. Bartell, The Resource Conser-
vancy, Inc., Fort Klamath, Oregon, unpublished report, 2002). Coopera-
tion with MPID is important to the removal of Chiloquin Dam.

Removal of Chiloquin Dam has high priority and should be pursued
ageressively. In the interim, spawning fish could be captured at the base of
the fish ladder and released immediately above it; some of the released fish
should be fitted with transmitters. Such a program would immediately give
more fish access to the Sprague River and would show what upstream areas
are favored by the fish. Continued monitoring below the dam also would
provide information on numbers of adults returning downstream and num-
bers of larval fish reaching the lake. A summer sampling program could

Copyright National Academy of Sciences. All rights reserved.
Endangered and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 38 of 102

011532

224 FISHES IN THE KLAMATH RIVER BASIN

determine whether juveniles are in the river and would demonstrate the
status of other native fishes in the river.

Water Level in Upper Klamath Lake

Spawning occurs at shoreline sites around Upper Klamath Lake from
late February to May; maximum spawning activity occurs in March and
April. More than 60% of spawning occurs in water more than 2 ft deep at
locations with inflowing stream water (e.¢g., Reiser et al. 2001; see also
Chapter 5). Inundation to a depth of at least 2 ft may be necessary for
successful use of spawning substrate. At Sucker and Ouxy springs, two of
the most frequently used sites (Hayes et al. 2002), lake elevations below
4,142.5 ft place 55% and 67%, respectively, of the spawning area in water
shallower than 2 ft. Reiser et al. (2001, p. 7-2), in a separate analysis,
concluded that lake elevations below 4,142.0 ft “severely diminish avail-
able spawning habitat”; they recommend that Upper Klamath Lake be kept
at full pool elevation (4,143.3 ft) from mid-March to as late as mid-May to
provide adequate water depth for spawning. Under recent operating re-
gimes, water levels have remained above 4,143 ft for extended intervals in
wet years but have fallen well below 4,143 ft in dry years (Figure 6-2).

Figure 6-2 shows the effect of water-level regulation in Upper Klamath
Lake on spawning area according to the criteria proposed by Reiser et al.
(2001). Under natural conditions, spring water levels would have been at or
near full pool (4,143.3 ft). Under conditions prevailing in 1990-2001, full
pool elevation was achieved during the spawning interval in 6 of 10 yr; in

Upper Klamath Lake Water Level, March - May

 

 

 

 

4,143.5
7 : Undiminished

4143.0 a b # % ¢ # = o

. 2 ? | Somewhat  -t

¥ fy t : d d 4 | Dimunshed ‘

= a5 3 : Z A 3 5 4 5

ZL 2

D ! 5 a t = Z ; Dumunished
a a T B t es

8 4,142. 4 2

cs =
= B.

wi

 

AM

= . 4
& r Severely
41415 4 : ch Diminished

 

 

4,140.5 | | ! T | ! t | 1 | I
MAM | MAM! MAM ' MAM’ MAM | MAM 'MaM MAM! MAM MAM ' MAM 'MAM

on 1997 2 1993 19941095) 1998) oF 1908) 1989200 20

FIGURE 6-2 Water levels for 5-day intervals in Upper Klamath Lake over months
of most vigorous spawning by suckers (March, April, and May—MAM), shown in
contexet with spawning habitat designations given by Reiser et al. (2001).

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 39 of 102

011533

DECLINE AND RECOVERY OF KLAMATH BASIN SUCKERS 225

the other 4 yr the water level was slightly lower to much lower, with cor-
responding consequences for the inundation of spawning sites.

It seems clear that drawdown of Upper Klamath Lake decreases the area
of lakeside spawning habitat for the endangered suckers. Thus, a reasonable
hypothesis is that lake levels below 4,143 ft, and especially those below 4,142
ft, suppress the production of larvae by reducing production of viable eggs,
thus potentially affecting the population. In the absence of scientific informa-
tion on the recruitment of larvae or other stages in years showing various
amounts of water-level drawdown, professional judgment would be the only
recourse for assigning significance of variations in spawning habitat to the
relationship between production of larvae and water level in the lake. As a
result of intensive study of the suckers, however, there is some direct evidence
by which the hypothesis can be tested in a preliminary way.

Larval suckers have been sampled systematically since 1995 (Simon
and Markle 2001). If drawdown suppresses spawning success substantially,
one would expect lower relative abundance of larvae in years of extreme
drawdown. The relationship between water level and abundance of larvae
or juveniles would not necessarily be linear; it might involve thresholds
rather than gradual changes in production of viable larvae.

Figure 6-3 shows the relationship between water level of Upper Kla-
math Lake in April {in the middle of the critical period) and relative abun-
dances of larvae as shown by the standardized sampling program. Minor
differences in relative abundances of larvae should not be considered sig-
nificant because the sampling variance for any given year is substantial
(95% confidence limits extend 50-100% around the mean in most cases).

30

 

25 1. 1999

20) 0 1996

99
15 #1997

2 1995
10 4

Larval Abundance, CPUE

54 1908 « ~ 2000

 

 

0 T T T T T

 

4142.0 4142.2 4142.4 4142.6 4142.8 4143.0 4143.2
April Water Level, Feet

FIGURE 6-3 April water level and larval abundance (mean catch per unit effort
[CPUE}]} in Upper Klamath Lake. 95% confidence limits for annual means typically
are 50-100% of the mean. Source: Simon and Markle 2001,

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 40 of 102

011534

226 FISHES IN THE KLAMATH RIVER BASIN

Thus, 1998 and 2000 might be considered distinctive in their scarcity of
larvae, whereas 1995-1997 and 1999 belong to a second category of years
involving much higher larval abundances that are virtually indistinguish-
able from each other because of sampling variance.

The year of lowest water levels during April was 1999, during which
spawning habitat varied from somewhat diminished to severely diminished
according to the criteria of Reiser et al. (2001; Figure 6-2). In all other years
of the 6-yr record, the restriction of area was substantially less than in
1999, Thus, the hypothesis that diminution adversely affects production of
larvae from eggs is contradicted by this test. The test is not particularly
strong, because extremes of diminution and repeated years of diminution
are not available in the record. Further observation might demonstrate
some relationship that is not now evident. For the present there is no
indication of a strong relationship between spawning success, as inferred
from abundance of larvae, and water level in Upper Klamath Lake.

One other empirical test is possible. It is more remote in a life-history
sense because it involves the relative abundance of adult fish. Its advantage
is that it involves data that extend into different water years from those
available for testing through larval abundance. As explained in Chapter S,
mass mortality of fish provides insight into the age structure of the endan-
gered sucker populations. Specifically, the relative abundance of age classes
of subadult and adult fish can be judged on the basis of their relative
frequency of appearance among fish that are collected after the fish kill. As
indicated in Chapter 5, any use of this information must be considered
provisional because the relationship between the actual age structure of the
population and the age structure reflected in the fish kill is unknown.

Given the assumption that large fish are killed in relation to their
abundance in the population, relative abundance of specific year classes of
fish should reflect the developmental history of each year class. If repression
of larval production through restriction of spawning areas is critical in
years of low water level in the lake, years affected by low level should stand
out as producing a reduced population of large fish, given that large fish are
ultimately a byproduct of successful spawning. The relationship between
lake level and relative abundance (percentage frequency) of fish is shown in
Figure 6-4. As indicated in the figure, the 2 yr of extraordinarily low water
levels (1992 and 1994), which would be expected to show most strongly
the negative signal involving larval production, do not indicate any repres-
sion of the year classes related to water level.

Further research may show a relationship between inundation of the
spawning area and larval recruitment. Present data suggest, however, that
any such relationship would be either weak or indirect. Thus, the connec-
tion does not appear to be especially important for the population. This
conclusion seems counterintuitive, but there are several potential explana-

Copyright National Academy of Sciences. All rights reserved.
Endangered and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 41 of 102

 

 

011535
DECLINE AND RECOVERY OF KLAMATH BASIN SUCKERS 227
AQ)
a6 & 1901 4 Shortnose Suckers
Lost River Suckers
3 -
= 25.
vy
5 20.
>
2 15 4
- £1993
me 499? 1990
10 - a
a 1989 && 1988
5. a 1994
a T T T 1987 A“ T 1
4141.6 4141.8 4142.0 4142.2 4142 4 4142.6 4142.8 4143.0

Mean April Water Level, Feet

FIGURE 6-4 Relative abundance of year classes of suckers in Upper Klamath Lake,
as inferred from fish recovered after mass mortality in 1997, in relation to water
level during spawning interval when same year classes were produced. Source:
USGS, unpublished data, 2001.

tions. First, the present population, which is much smaller than the original
population, may have adequate spawning area even when spawning area is
reduced, simply because it puts less total demand on the spawning area.
Thus, progressive recovery of the population could produce a bottleneck
related to spawning area in the future. Second, recruitment from spawning
in streams may be more importante than lake spawning under present cir-
cumstances. These and other possibilities cannot be distinguished at present.
Overall, maintaining full pool elevation for promotion of spawning, al-
though intuitively appealing, is difficult to defend scientifically.

Degradation of Spawning Areas

Some lacustrine spawning areas appear to be degraded, as indicated in
Chapter 5. Where feasible, degraded spawning areas should be restored by
introduction of additional gravel in appropriate type and size, removal of
silt, or redirection of spring flows. It is unclear whether these actions will
increase sucker spawning success, but they are not especially expensive and
may be beneficial. Potential diminution of depth must be taken into ac-
count if restoration involves the addition of new substrate. Also, factors
other than depth per se need to be studied more extensively with respect to
the suitability of spawning areas. Wave action and other factors that have
not yet been studied might be relevant, for example.

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 42 of 102

011536

228 FISHES IN THE KLAMATH RIVER BASIN

While lakeside spawning areas for suckers in Upper Klamath Lake have
been studied extensively, tributary spawning areas have received relatively
little attention. Where tributary spawning occurs, the morphometric fea-
tures and substrate composition favoring the suckers should be identified,
and specific efforts should be made to offset any changes in these character-
istics that may have occurred through anthropogenic mechanisms. In addi-
tion, potential adverse effects of suspended load should be identified. Im-
provement of appropriate conditions for spawning will likely require
protection of riparian zones from grazing and other disturbances, reduction
in transport of suspended load related to land disturbance through agricul-
tural and other land-use practices, and restoration of wetland near chan-
nels. Furthermore, it may be effective to protect specific spawning regions
of tributaries from human presence in order to reduce the possibility of
harassment and to increase public awareness of the importance of specific
locations for successful spawning by suckers.

Some tributaries and lakeside spawning areas that are known to sup-
port successful spawning by suckers may not require restoration but do
require vigorous protection because of their special value to the population.
Even subtle changes, which might involve pumping of groundwater in the
vicinity of these spawning sites, land disturbance, recreational activities,
poorly managed agricultural practices, and other human activities could
easily degrade or even eliminate these sources of sucker fry.

Abandonment of Spawning Areas

Some historical spawning areas have been abandoned for no apparent
physical reason. Reestablishment of population components with natal af-
finities to the areas should be attempted. The degree of benefit cannot be
estimated from present information, but the work could be accomplished
without great cost. Specific locations are as follows:

1. Harriman Springs in northern Upper Klamath Lake was last used in
1974; spawning was also reported historically at Odessa Creek on the
western shore (Andreason 1975, USFWS 2002). Barkley Springs on the
southeast shoreline of Upper Klamath Lake was a previous spawning site
but has not been used since the late 1970s (Perkins et al. 2000a), because
diking, ponding, and rerouting of water associated with the construction of
Hagelstein Park in the 1960s apparently blocked access of the fish to the
site. Spawning substrate was added and water-control devices designed to
inundate the springs were constructed in 1995, but no spawning has yet
been observed.

2. Spawning suckers were reported at a spring on Bare Island (in the
northern portion of Upper Klamath Lake east of Eagle Ridge) in the early

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 43 of 102

011537

DECLINE AND RECOVERY OF KLAMATH BASIN SUCKERS 229

1990s, but spawning has not been observed at the site since then (Perkins et
al. 2000a).

3. In the region of Agency Lake, spawning of suckers was observed in
the late 1980s and early 1990s in Crooked Creek, Fort Creek, Sevenmile
Creek, Fourmile Creek, and Crystal Creek. The Wood River has had the
only recent spawning activity, most of it attributed to shortnose suckers.
Adults were last seen in the Wood River in 1996, and larvae were last
collected in 1992; no juveniles were found in 2000 (Simon and Markle
1997b, 2001; Cooperman and Markle 2003).

4. Additional, indirect evidence of abandoned spawning sites in Upper
Klamath Lake itself has been obtained on the basis of lost fishing gear
(Cooperman and Markle 2003). Shoreline surveys conducted during record
low lake levels in 1994 revealed fishing gear on the bottom at known
spawning sites, such as Ouxy and Sucker Springs. Lost gear also was found
at four unnamed, flowing spring sites between Modoc Point and Sucker
Springs. Failure to observe suckers spawning at these four sites during
recent spawning surveys suggests that direct removal or harassment led to
the elimination of the spawning aggregations.

The available evidence strongly suggests that lake and stream spawners
mix only occasionally if at all and that spawning-site fidelity causes an aban-
doned spawning site to remain unused. Abandonment of apparently appro-
priate spawning sites indicates that the use of a spawning site is a social
tradition, that is, that fish learn about spawning sites by following or observ-
ing other fish (e.g., Helfman and Schultz 1984). A good spawning site may
remain unused by fish that show those characteristics if “teachers” are ab-
sent, as has been demonstrated for reef-spawning wrasses in the Caribbean
(Warner 1988, 1990). Use of abandoned sites might be renewed spontane-
ously if populations of adults become substantially more abundant.

The possibility that sites are abandoned because of a break in tradition
suggests a solution. Transplantation of spawning-ready fish of both sexes
to historically used sites, perhaps accompanied by confinement of the fish
in cages for a brief acclimation period, might initiate use of the abandoned
sites. Feasibility of this approach is suggested by Warner’s (1988, 1990)
manipulations, which involved transplantation of fish to locales that had
been experimentally depopulated, with subsequent establishment of site-
specific, traditional spawning groups by transplanted individuals. Males
might be attracted to caged females in spawning-ready condition; spawning
readiness could even be induced, if necessary, by hormone injection. Fish
could be transplanted from habitats that lack recruitment—such as Tule
Lake, the Lost River, or the Klamath main-stem reservoirs—assuming that
spawning-ready individuals are available. If fish from Upper Klamath Lake
are used for such manipulations, they should probably be young, first-time

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 44 of 102

011538

230 FISHES IN THE KLAMATH RIVER BASIN

spawners because fish with spawning experience are likely to abandon a
new site for a site with which they are familiar.

Regardless of the cause of spawning-site abandonment, loss of spawn-
ing aggregations has several consequences for sucker recovery. If the aggre-
gations at these sites represented genetically distinct groups of suckers,
overall genetic diversity of the Upper Klamath Lake populations probably
has been reduced. Even without genetic distinctness, the uniqueness of
circumstances at each site creates potential differences in survival of larvae
originating at different sites. Multiple spawning sites have a bet-hedging
effect on larval survival: the more spawning sites a population uses, the
more resistant the population is to exceptional loss at any one site.

Survival of Larvae and Juveniles

Mortality of larval and juvenile stages of all fishes is high, even in
populations that successfully saturate their environment. High mortality in
the young stages of the life history of a given fish population does not
necessarily indicate that these stages are a bottleneck that leads to repres-
sion of the population. Survival of larval and juvenile stages in a repressed
population could be usefully compared with those in a vigorous popula-
tion; a bottleneck at the larval and juvenile stages would be indicated by
substantially lower survival rates in the repressed population than in the
vigorous population. However, estimation of survival rates of young life-
history stages of fish is extremely difficult, and less direct indicators often
are the only recourse for assessment of these stages, as is the case for sucker
populations of Upper Klamath Lake.

Morphological Anomalies in Young Fish

Morphological anomalies—which may indicate parasitism, dietary de-
ficiencies, or physiological stress during development—suggest abnormal
losses of young fish during development. Where fish are not under physi-
ological stress due to poor water-quality conditions, morphological anoma-
lies seldom exceed 1% (Karr et al. 1986). In Upper Klamath Lake, however,
the frequencies of anomalies among the larval and juvenile shortnose suck-
ers averaged 8%, and among the Lost River suckers averaged 16% (Plunkett
and Snyder-Conn 2000). The anomalies included deformities of the fins,
eyes, spinal column, vertebrae, and osteocranium, as shown by Plunkett
and Snyder-Conn (2000), who suspected chemical agents of human origin.
These authors reviewed literature indicating high frequencies of anomalies
in other fishes as well (fathead minnows and chub species) and in amphib-

ians of the Upper Klamath Lake basin. Harmful agents have not yet been
identified.

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 45 of 102

011539

DECLINE AND RECOVERY OF KLAMATH BASIN SUCKERS 231

Skeletal deformities in young fish can affect their swimming perfor-
mance and indirectly increase their vulnerability to predation and impair
their ability to escape unfavorable habitat conditions. Plunkett and Snyder-
Conn (2000, p. 2) suggest that the relatively high rate of anomalies in
young suckers could result in “early elimination of anomalous 0-aged suck-
ers from Upper Klamath Lake populations.” Direct comparisons with popu-
lations in Clear Lake and Gerber Reservoir, where populations are appar-
ently stable, would be informative.

Entrainment of Larvae and Juveniles

Entrainment at and lack of passage through Klamath River dams and
other irrigation structures were added to the list of threats to the endan-
gered suckers after the original listing (e.g., USFWS 1992a). Entrainment
into irrigation and power-diversion channels is now recognized as being
responsible for loss of “millions of larvae, tens of thousands of juveniles,
and hundreds to thousands of adult suckers each year” (USFWS 2002,
Appendix C., p. 24). Sucker larvae appear at the south end of Upper Kla-
math Lake beginning in late April. Millions of young fish then are swept
from Upper Klamath Lake into the Link River, whence large numbers are
drawn into the A Canal (USFWS 2002), from which they cannot escape.

Speculation has developed about the source of the young fish that reach
the Link River. They may come from known spawning sites along the
northeastern portion of Upper Klamath Lake, from such tributary streams
as the Williamson River, or from unknown spawning sites farther south.
Because all known spawning sites are in the northern portions of the lake,
the critical question is whether currents in the lake are strong enough and of
proper alignment to deliver larvae to the Link River 18 mi to the south.

Some evidence indicates that larval and juvenile fish entering the Link
River originate in known riverine and lake spawning areas. Prevailing
winds are from the northwest when larvae are present and establish sub-
stantial south-flowing currents, according to a numerical model devel-
oped by Philip Williams & Associates (PWA 2001). The Philip Williams
model suggests that it is very feasible for larvae produced from the Wil-
liamson and Sprague system to enter the south end of the lake within a
few days of swimup, the time at which larvae first leave the substrate for
the water column (R. S. Shively, U. S. Geological Survey, Klamath Falls,
Oregon, personal communication, 2002). Whether entrainment is caused
by natural movement of fish that would historically have entered Lower
Klamath Lake or is an avoidance response to poor habitat or poor water-
quality conditions is unknown. Regardless, given that these larvae likely
originate in known spawning aggregations and that any larvae leaving the
lake to the south are permanently lost from the population, entrainment

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 46 of 102

011540

232 FISHES IN THE KLAMATH RIVER BASIN

of young fish is a potentially important contributor to failure of the popu-
lations to grow.

USBR was scheduled to place fish screens at the A Canal in the summer
of 2003. These screens function effectively with fish larger than 30 mm
(USFWS 2002). Although retention of fish smaller than 30 mm could be
achieved, the likelihood that very young, fragile fish would survive im-
pingement (along with algae and debris) on the screens is low, and the
chances of salvaging them successfully are even lower. Juvenile fish may
survive impingement but, unless they move against the current, will still be
lost from source populations because fish screened from the A Canal will
next pass through the Link River Dam and then enter other canals, be killed
by turbines, or join nonreproducing populations downstream (Figures 1-2
and 1-4). Even so, the screening does prevent loss of subadults, adults, and
some juveniles through the A Canal.

USFWS (2002) recommends coordination of intake at the A Canal with
timing of juvenile movements, deflection barriers that would move juve-
niles away from intake structures, location of intakes above the water-
column strata in which young suckers usually swim, and salvage. These
measures seem reasonable and should be pursued. Salvage operations may
be pointless, however, if emigration from the lake is an avoidance response
to poor water quality. Salvaged fish possibly could be moved to a holding
facility with good water quality before return to Upper Klamath Lake or
could be transplanted to other sites to establish new populations.

Adequacy of Nursery Habitat for Larvae and Juveniles

Upper Klamath Lake has lost an estimated 66% of emergent marsh
vegetation and submerged vegetation (USFWS 2002). Specific changes in-
clude the apparent loss of emergent vegetation in the region between the
Williamson River mouth and Goose Bay that probably once was important
larval habitat; vegetation should be restored in this area as soon as possible.
In general, diking, draining, and water-level management have reduced
emergent and submerged vegetation along shorelines by about 40,000 acres
(USFWS 2002). Remaining marginal marshes around Upper Klamath Lake
are reduced, patchy, and often dewatered by middle to late summer as
water level falls.

Vegetation in shallow water is a consistent aspect of larval habitat and
may be important to juvenile habitat as well (Chapter 5). Abundance of this
habitat feature during the larval phase, which extends from April through
July, in Upper Klamath Lake is in part related to water depth. Higher water
levels in Upper Klamath Lake are associated with larger amounts of emer-
gent vegetation (Table 6-2). Ignoring emergent vegetation, total shoreline
area that is at least 1 ft deep at lake water levels of 4,142-4,143 ft accounts

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 47 of 102

011541

DECLINE AND RECOVERY OF KLAMATH BASIN SUCKERS 233

TABLE 6-2 Estimates of Larval Habitat Availability Calculated as
Percentage of Lakeshore Inundated to a Depth of at Least 1 Ft for Lake
Edge and Marsh Regions in Northeastern Upper Klamath Lake that
Contain Emergent Vegetation, and Total Lake Shoreline Regardless of

 

 

 

Vegetation
% Larval Habitat Available % Lake Shoreline Available
Dunsmoor Reiser Chapin Reiser et al. 2001
Water Level, Lake (ft) et al. 2000 et al. 2001 1997 (All Shoreline)
4,143.0 - - - 85-100
4,142.8 804 - - -
4,142.0 504 1008 - 40-60
4,141.5 - 808 - -
4,141.2 - 80° - -
4,141.0 - - - 10-25
4,140.0 od 0 0 -

 

4Shoreline emergent vegetation.
AI emergent vegetation.
“Marsh edge habitat only.
dAlmost completely unavailable.

for at least 50% of the lake’s perimeter, but this fraction declines rapidly
with reduced water levels. Very little emergent vegetation is available to
larval suckers below a lake level of 4,141 ft; emergent vegetation is essen-
tially inaccessible below 4,140 ft (Reiser et al. 2001). Reiser et al. (2001)
recommend maintaining water levels above 4,142 ft at least until July 15 to
ensure access by larvae and juveniles, although the data on use of this
habitat by juveniles are not clear.

Because the majority of suckers in Upper Klamath Lake now spawn in
the Williamson and Sprague river system, use of habitat in the system by
larvae could be important in determining production of larvae. Under cur-
rent conditions (blockage of spawning migrations at Chiloguin Dam com-
bined with a highly modified stream channel in the lower Williamson delta),
a higher proportion of larvae may be produced in the lower Williamson
than were produced there historically. As a result, the larvae may pass from
the river to the lake more quickly and with less temporal dispersion than
was the historical norm. Cooperman and Markle (2000) found that larvae
left the Williamson River in as little as a single day and that 99% of larvae
entering the lake had not yet developed a tail fin and so were not yet
competent swimmers and feeders. The majority of larvae in the lower river
sampled by Cooperman and Markle (2000) had empty guts. Thus, many
larvae may be entering Upper Klamath Lake before they are ready to feed
or to avoid predators (comparisons with Clear Lake and Gerber Reservoir

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 48 of 102

011542

234 FISHES IN THE KLAMATH RIVER BASIN

populations would be useful but are not available). Modifications to the
lower Williamson have reduced plant cover, and thus possibly reduced food
production and shelter from predators. The Nature Conservancy is restor-
ing the lower Williamson to a more natural, meandering, multiple-channel
configuration that supports denser riparian and emergent vegetation. This
project should be completed soon. Larvae descending from the Williamson
system will find cover near the mouth of the river when vegetation and
morphology have begun to recover, which may take some time.

Physical conditions that may impair spawning and support of fry in
the rivers above Upper Klamath Lake have not been adequately studied.
Changes in river channels have occurred as a result of removal of riparian
vegetation, access of cattle to the streams, alteration of flows, and loading
of the stream with fines. All of these factors should be documented and
measures should be taken to reverse them on grounds that these changes are
quite likely to interfere with successful spawning and larval survival.

Hypotheses about the significance of lake-level changes and capacity of
Upper Klamath Lake to sustain larval suckers can be tested against infor-
mation on the relative abundance of sucker larvae, as determined over the
years 1995-2000. If interannual variation in lake levels is a dominant
factor in the viability of larvae in the lake, years of higher lake level during
the larval development period should be marked by higher larval abun-
dance. To be of use in management, any beneficial effects of high water
level should appear as higher CPUE (catch per unit effort) of larvae. This is
not the case, however (Figure 6-5). In fact, the amount of larval habitat in
spring varies across years much less (about 2-fold; compare Figure 6-5 with
Table 6-2) than larval abundance per unit area (as indicated by CPUE—
10-fold).

Additional testing is possible through use of information on relative
abundance of year classes among fishes collected during episodes of mass
mortality. If interannual variations in lake level correspond to relative de-
grees of repression of larval production, and this factor has a major effect
on the populations, year classes produced in years of especially low water
levels in Upper Klamath Lake should be exceptionally weak. Once again,
this is not the case (Figure 6-6).

Lack of correspondence between larval abundance and indicators of
year-class success based on either collection of larvae or collection of adults
does not contradict the idea that inundated vegetation is critical habitat,
that is, habitat that the suckers need in some unknown amount and distri-
bution. It does call into question the idea that greater or smaller abundance
of this habitat feature from one year to the next is regulating the popula-
tions. Cooperman and Markle (2003) have argued that complicating fac-
tors could mask an important relationship between water level in Upper
Klamath Lake and production of larvae. From a scientific viewpoint, how-

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Cause

ises of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 49 of 102

011543

 

 

DECLINE AND RECOVERY OF KLAMATH BASIN SUCKERS 235
30
25 4
Mu * 1999
i
Y 264 e 1996
u
g 1997
© 154 °
= 1995 «
= wd
aa
m
75
1 © 2000 1998 @
0 T T T T T T T

 

 

41422 4142.3 4142.4 4142.5 4142.6 4142.7 4142.8 4142.9 4143.0
Mean April - July Water Level, Feet

FIGURE 6-5 Relative abundance of larvae as determined by standardized sam-
pling, shown in relation co mean water level of Upper Klamath Lake during the
main interval of larval development (April—July). Source: Simon and Markle 2001.

ever, the water-level hypothesis is not supported because it fails empirical
tests for the presently available data. An argument for a complex relation-
ship involving water level would require empirical support, of which there
is none. One potential line of investigation would be to examine the differ-
ences in larval production of the two sucker species. The two species appear
to be responding in similar ways to environmental change, but the data

 

 

 

 

 

 

40)
a @ Shormose Suckers
38 199] Lost River Suckers
30 4
& 254
>
q
gy 04 1992
cr oun
Lv Leas
& by 1990 a
10 1988
a 144 a .
54 -
t
0 1987 1989
4140.0 4140.5 4141.0 4141.5 4142.0) 4142.5 4143.0

Mean April - July Water Level, Feet

FIGURE 6-6 Relative abundances of year classes of endangered suckers collected
from Upper Klamath Lake during the fish kill of 1997, shown in relation to mean
water level over the interval of larval development for the same year classes. Source:
USGS, unpublished data, 2001,

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 50 of 102

011544

236 FISHES IN THE KLAMATH RIVER BASIN

suggest that the responses are not exactly the same. Differences related to
timing or place of spawning may be important.

From a management perspective, the difficulty with a water-level hy-
pothesis that involves unknown complications is that observations of higher
water levels at present offer no evidence that would support maintenance of
higher water levels. At the same time, the lack of a relationship between
observed water levels and larval abundances cannot be taken as justifica-
tion for broader manipulation of water levels, which at some extreme could
be notably harmful.

Monitoring of larval abundance and year-class abundances as inferred
from mass mortality indicate that the explanation for interannual variabil-
ity at present lies in key factors other than the amount of shallow water or
emergent vegetation. This conclusion should energize the investigation of
other habitat features. For example, restricted availability or poor condi-
tion of tributary spawning areas could be critical. Interannual variability of
year-class abundance as affected by delivery of larvae from tributary spawn-
ing areas would be an obvious subject for further study.

The known biology of the suckers indicates that particular depths are
preferred at established spawning locales and that flooded emergent vegeta-
tion is primary larval habitat. The lack of relationship between water level
in Upper Klamath Lake and larval production or larval survival indicates
that other factors, such as degraded water quality or poor larval habitat,
override the presumed benefits of depth-related habitat availability. Rec-
ommending maintenance of particular water levels to promote sucker re-
covery has no clear scientific basis until the factors that override water
depth are better understood and, if possible, rectified. USFWS may retain
an interest in water-level manipulations as justified by the need to minimize
risk. Given limitations on the legitimate use of the need to minimize risk,
however (Chapter 9), it might be difficult for USFWS to justify more strin-
gent limitations on water level as a general operating rule. One alternative
is for USFWS to work with USBR in testing various water-level combina-
tions that can be achieved through such actions as experimental use of
water-bank resources or by use of the excess water that may be available in
some years.

Overview of Larval and Juvenile Production

As explained above, larvae were variably abundant in trawl catches
throughout the 6-yr monitoring period 1995-2000. Catches were high in
1995, 1996, 1997, and 1999, and were relatively low in 1998 and 2000.
No correlations are obvious between abundance of fish in spawning runs
and larval abundance (Simon and Markle 2001, USFWS 2002) or between
fish kills and larval abundance. Abundances of young of the year (YOY)

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 51 of 102

011545

DECLINE AND RECOVERY OF KLAMATH BASIN SUCKERS 237

also have high year-to-year variation and lack any detectable relationship
with abundance of spawners. The year 1999 was good for larvae and
juveniles regardless of sampling locale or method (Simon and Markle 2001,
USFWS 2002), and 1991 must have been favorable as well, as judged from
abundance of adults (monitoring of larvae did not begin until 1995).

As in most fish populations, abundance of young suckers in Upper
Klamath Lake declines progressively through each summer and fall (Simon
and Markle 2001). Declines could be explained by offshore movement as
the fish grow, high mortality, high emigration rates from the lake, or a
combination of these. Abundance of juveniles in spring (age 1+ yr) appear
to reflect a 90% overwinter mortality or emigration (Simon and Markle
2001). High incidences of physical abnormalities in these fish (Plunkett and
Snyder-Conn 2000) imply that mortality or export may repress recruitment
of subadults and adults, although avoidance of sampling gear by postlarval
fish creates difficulties in interpretation.

Some minimal number of spawners is necessary to produce a successful
year class of larvae, but the lack of correlation between numbers of spawn-
ers and abundances of larvae implies that abundant spawners are no guar-
antee of high larval numbers and that, given the high fecundity of suckers,
a small number of spawning fish may be sufficient to produce abundant
larvae if conditions for larvae are good.

Adults

Entrainment

Fish that enter water-management structures typically cannot return to
the habitat from which they came or enter another suitable habitat. For
Upper Klamath Lake, the A Canal has long been recognized as a source of
entrainment for all life-history stages, including adults, whose loss may be
especially significant because of the importance of large fish in maintaining
the fecundity of the population (Chapter 5). Scheduled screening of the A
Canal, which will be ineffective for small fish < 30 mm, will block entrain-
ment of subadult and adult fish, and could thus reverse an important his-
torical source of mortality. The benefits of this measure to the population
are unknown. Entrainment of fish from Upper Klamath Lake via the Link
River still occurs through intake structures of the Link River Dam, which
should be screened (USFWS 2002).

Mass Mortality

Unlike most other imperiled lakesuckers, suckers of Upper Klamath Lake
suffer from episodic mass mortality of reproductive-age fish. Although such

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 52 of 102

011546

238 FISHES IN THE KLAMATH RIVER BASIN

mortality probably inhibits recovery, fish kills are not new to Upper Klamath
Lake. Records indicate periodic kills dating at least to the late 1800s; before
the 1990s, large fish kills occurred in at least 1894, 1928, 1932, 1966, 1967,
1971, and 1986 (USFWS 2002). Whether episodic mass mortality has always
occurred in Upper Klamath Lake is a matter of conjecture.

The actual numbers and sizes of fish killed are difficult to estimate
because of sampling difficulties, differential sampling effort, loss of small
fish to birds, and loss of fish that do not float after death. Mortality may
reach tens of thousands in a severe episode (Perkins et al. 2000b). The
effects of fish kills on spawning populations of suckers probably have been
substantial. As much as 50% of the adult populations may have died in the
1996 fish kill; sizes of spawning runs indicate that the spawning popula-
tions of both species were reduced by 80-90% from 1995 to 1998 (USFWS
2002; Chapter 5).

The largest documented case of mass mortality occurred in 1971; it
involved the loss of about 14 million fish, most of which were blue and tui
chubs. Water level may or may not have played a role in conditions leading
to the incident, but 1971 was the year of highest recorded water level since
full operation of the Klamath Project began in 1960. It is unclear whether
the extent or frequency of mortality is greater now than earlier. Incidents of
mass mortality in 3 consecutive recent years (1995, 1996, and 1997) area
reason for special concern, but it is impossible to determine whether such
episodes now are more frequent than in the past.

It could be argued that mass deaths of suckers is a natural phenomenon
caused by very high abundances of algae that have always been characteris-
tic of Upper Klamath Lake. Or it could be argued, without particularly
strong support, that mass mortality is more frequent or more severe than it
used to be. It is not necessary, however, to resolve this point for ESA
purposes. Because the abundances of the endangered suckers have been
drastically reduced, any factor that leads to a larger population should be
favored as a step toward recovery of the species, even if it involves a natural
mortality mechanism. Thus, reducing mass mortality, whether natural or
not, should be counted as beneficial to the welfare of the species and should
be pursued.

Conditions commonly associated with fish kills include high tempera-
ture, intense blooms of bluegreen algae, high incidences of copepod (Ler-
naea) infestations (see Table 6-3), cysts, lesions, infection with Flavobacte-
rium columnare (columnaris disease), high pH, high concentrations of
unionized ammonia, and low concentrations of dissolved oxygen (Perkins
et al. 2000b, Chapter 3). Before kills, some fish apparently move to the
Link River (Gutermuth et al. 1998), and others (mainly redband trout)
become concentrated in specific refuge areas, including Pelican Bay, Odessa
Creek, and the Williamson River mouth. Refuges often contain springs that
offer much better water quality than the lake itself (Bienz and Ziller 1987).

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 53 of 102

011547
DECLINE AND RECOVERY OF KLAMATH BASIN SUCKERS 239

TABLE 6-3 Incidence (%) of Various Indicators of Stress in Suckers of
Upper Klamath Lake Based on Visual Inspection

 

Incidence, %

 

Lampreys Copepods Eye
Wounds Infections Damage Emaciation Wounds

Lost River Suckers, Live Fish, 2001

 

 

 

 

 

 

Lake spawning 40 22 4 0 1
River spawning 48 28 22 0) 2
Lake non-spawning 4] 18 8 1 2
Shormose Suckers, Live Fish, 2001
Lake spawning 53 30 3 0)
River spawning 38 51 16 0 1
Lake non-spawning 48 33 8 0
Fish Kill
1997 734

 

4Based on Foorr 1997 and Holt 1997 in USFWS 2002; incidence of Colssmaris disease was
92% and 80%, respectively, during the 1996 and 1997 fish kills (USFWS 2002).
Sources: Coen et al. 2002, Cunningham et al. 2002, Hayes er al. 2002.

Mortality of fish during routine sampling with trammel nets also increases
during the weeks preceding a fish kill (USFWS 2002),

Although USFWS (2002) went to considerable lengths to examine the
possible direct influence of high water levels in Upper Klamath Lake on
sucker welfare, the data now on hand contradict the hypothesis that water
level is associated with fish kills (NRC 2002, Figure 3; Chapter 3). Fish kills
have occurred in years of low, average, and above-average median August
lake levels. Water level may affect the accessibility of refuges that are re-
portedly used by large fish during periods of poor water quality and fish
kills, but the data on this topic are largely anecdotal (see Buettner 1992
unpublished memo, USFWS 2002, Appendix C, and below).

High incidences of parasites, bacterial infections, and other anomalies
imply that stressful conditions exist in Upper Klamath Lake for several
weeks before the appearance of dead fish. Loftus (2001, cited in USFWS
2002) developed a “stress-day” index that accounts for multiple stress
factors related to water quality. In 1990-1998, accumulated stress days
were maximal in July and August during the fish-kill years of 1995 and
1997. The stress-day index approach is useful in that it involves regular,
coordinated monitoring focused on water quality, meteorology, fish condi-
tion (parasite frequency, body condition, and so on), and attention to in-
creased numbers of adults in the Link River or presumed refuges. When
conditions and early warning signs converge, whatever remedial actions are

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 54 of 102

011548

240 FISHES IN THE KLAMATH RIVER BASIN

feasible should be taken, possibly including oxygen supplementation at spe-
cific locales where suckers aggregate (Chapter 3).

In some lakes, mass mortality of fish occurs under ice (“winterkill”),
usually in association with low concentrations of dissolved oxygen. Win-
terkill is not known to have occurred in Upper Klamath Lake or in any
other lakes occupied by endangered suckers. Thus, the relevance of win-
terkill to Upper Klamath Lake remains hypothetical, as do management
actions that would minimize its likelihood or effect.

Winter mortality (but not necessarily winterkill) has been postulated as
the cause of a 90% reduction of first-year juvenile suckers in Upper Kla-
math Lake from late fall to early spring and population reductions in other
species (Simon and Markle 2001). Comparable data are needed on winter
mortality in surrounding water bodies with better water quality (such as
Clear Lake) to determine whether the 90% mortality figure is extreme.

Concern over winterkill is justified, especially if water quality deterio-
rates further or if an exceptionally cold winter results in an unusually long
period of ice cover. Improvement in water quality in the lake probably
would reduce the likelihood of winterkill, but may be infeasible over the
short term. Winter monitoring of oxygen should be undertaken in any
event (Chapter 3).

Loss of Habitat

Adult Lost River suckers and shortnose suckers prefer open water; they
use flowing waters chiefly for spawning. Total lake habitat available to
suckers throughout the Klamath basin is a fraction of its original extent
because of drainage and other water-management practices (Chapter 2).
Even where it persists, habitat for adults may be compromised during late
summer. Adult suckers appear to prefer water that is deep and turbid, and
thus dark (USFWS 2002), but degraded water quality in summer appar-
ently forces fish to use specific areas of shallow, clear water, such as the
mouth of Pelican Bay in Upper Klamath Lake.

Factors Relevant to All Life-History Stages

A number of factors, some of which have already been mentioned, are
potentially relevant to all life-history stages, although further research may
show them to be more relevant to some stages than to others. Most promi-
nent is poor water quality, which is linked not only to mass mortality of
adults but potentially to undocumented mortality of other stages and to
stress, which in turn may be a cause of anomalies, parasitism, and disease in
multiple life-history stages. A second complex of factors that may apply
broadly across stages, but still in unknown ways, falls under the heading of

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 55 of 102

011549

DECLINE AND RECOVERY OF KLAMATH BASIN SUCKERS 241

predation and competition, primarily from nonnative fishes. A final factor
that cannot yet be attached to any particular life-history stage is hybridiza-
tion, which may change populations genetically.

Water Quality

Suckers of Upper Klamath Lake suffer from varied deformities, para-
sites, lesions, cysts, and infections. The afflictions of adult suckers include
eroded, deformed, and missing fins; lordosis; pughead; multiple water-
mold infections; reddening of the fins and body due to hemorrhaging;
cloudiness of the skin caused by low mucus production; loss of pigmenta-
tion; external parasitic infection by copepods and leeches; lamprey wounds;
ulcers; gas emboli in the eyes; exophthalmia; cataracts; and a high incidence
of gill, heart, and kidney abnormalities after fish kills. Plunkett and Snyder-
Conn (2000) reported body-anomaly rates of 8-16% in larval and juvenile
suckers. Juvenile suckers suffered infestation with copepods and trema-
todes of 0-7% in 1994-1996 and 9-40% in 1997-2000; shortnose suckers
generally show higher rates of infestation than Lost River suckers (USFWS
2002 based on Carlson et al. 2002). Data on both species in Upper Klamath
Lake and at river spawning sites also indicate relatively high frequencies of
abnormalities in adults (Table 6-3). Spawning and nonspawning fish do not
show substantial differences in the incidence of such indicators, except that
copepod infestations appear to be higher in shortnose suckers and eye
damage is higher in river-spawning fish of both species. The latter finding
might reflect crowding of fish downstream of Chiloquin Dam or injuries to
the fish as they attempted to negotiate the unsuitable fish ladder at the dam.

The widely used Index of Biotic Integrity (Karr et al. 1986) incorpo-
rates 1% as a threshold criterion for anomalies; sites with fish above this
threshold receive the lowest metric scores for their ability to support a
diverse biota. The appropriate threshold may vary geographically and by
taxa, however. For the Willamette River, Hughes and Gammon (1987)
identified 6% as a threshold. Hughes et al. (1998) proposed a more general
threshold of 2%. Most collections from all size classes of Upper Klamath
Lake suckers exceed these thresholds. It is not known why Clear Lake, with
its better water quality and apparently stable population, also is character-
ized by “heavy parasite loads on suckers and other fish” (Snyder-Conn,
personal communication cited in USFWS 2002, Appendix E, p. 38).

Even if infections and afflictions do not lead directly or even indirectly
to death, they are likely to inhibit growth (e.g., M.R. Terwilliger et al.,
Oregon State University, Corvallis, Oregon, unpublished material, 2000)
and reproduction and may compromise an individual’s ability to resist
other sources of stress. Without better baseline and reference values for
suckers in other water bodies in and out of the Klamath basin, it is difficult

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 56 of 102

011550

242 FISHES IN THE KLAMATH RIVER BASIN

to state categorically that the incidence of anomalies is extraordinary, but
field researchers who work with fish seldom observe affliction rates ap-
proaching those found in Upper Klamath Lake.

Nonindigenous Species as Predators and Competitors

Eighteen of the 33 fish taxa in the upper Klamath basin are nonnative
(Chapter 5). The nonnatives dominate numerically in many habitats and
probably influence native species, including the endangered suckers, through
predation and competition. Competition is particularly difficult to quantify
in nature (Fausch 1988, 1998). Thus, it is not often possible to invoke
competition as a major cause of problems in a population, and it also is
difficult to moderate competition even where it can be demonstrated. In
contrast, predation on native fishes by nonnative fishes is easily demon-
strated; it can have devastating effects on native fishes (e.g., Fuller et al.
1999). In Upper Klamath Lake, introduced fathead minnows may prey on
larval suckers, as shown in laboratory enclosures (Dunsmoor 1993, cf.
Ruppert et al. 1993), although the applicability of the laboratory studies to
conditions in nature is uncertain. Juvenile and adult yellow perch and
juvenile largemouth bass consume larvae, as may Sacramento perch, most
other centrarchid sunfishes, and the two bullhead species present in Upper
Klamath Lake. Juvenile and adult largemouth bass also could feed on juve-
nile suckers, although adult suckers reach a body size that provides them
refuge from fish predators. Comparisons of Upper Klamath Lake with
other lakes in this regard could be useful. With the exception of Sacramento
perch, Clear Lake apparently has been spared significant introductions of
nonnative fishes, and its populations appear to be stable. A species list for
Gerber Reservoir is not readily available.

The presence of numerous and diverse nonnative fishes in the Klamath
system complicates recovery efforts. Nonnative species typically do well in
disturbed systems (Moyle and Leidy 1992). Given that attempts to reduce
abundances of nonnative fishes usually are unsuccessful, the best tactics for
decreasing the success of these invaders are to discourage future introduc-
tions (especially of predators), to restore water quality if possible, and to
prevent movement of nonnative fishes within the basin. Selective control of
nonnative species has been pursued in some environments (Ruzycki et al.
2003), however, and should not be ruled out entirely for Upper Klamath
Lake.

Hybridization and Introgression

Hybridization results in wasted spawning and loss of genetic diversity
through elimination of rare alleles. Introgression (backcrossing of hybrids

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 57 of 102

011551

DECLINE AND RECOVERY OF KLAMATH BASIN SUCKERS 243

with parental species) can harm a rare species, as apparently has hap-
pened to the endangered June sucker, Chasmistes liorus liorus, which
hybridizes readily with the more abundant Utah sucker, Catostomus
ardens (Echelle 1991). The original ESA listing document for Klamath
suckers (53 Fed. Reg. 27130 [1988]) cited apparently high rates of hy-
bridization among the three Upper Klamath Lake sucker species, espe-
cially between shortnose suckers and Klamath largescale suckers, and
cited hybridization as a potential contributor to loss of genetic integrity
and decline of species. Apparent hybrids, as indicated by morphological
intermediacy, are commonly found in the Williamson River downstream
of Chiloquin Dam and in sucker populations of Clear Lake, where crosses
between Lost River suckers and Klamath largescale suckers are most fre-
quently suspected (e.g., Cunningham et al. 2002; Moyle 2002; D. Markle,
Oregon State University, Corvallis, Oregon, personal communication,
2002). Recent anatomical studies of hybridization, however, imply that it
is a rare occurrence. Among spawning fish captured in Upper Klamath
Lake in 2001, 0.2% of fish from shoreline spawning sites, 4% from the
lower Williamson River, and 6% occupying the area below Chiloquin
Dam were apparent hybrids (Cunningham et al. 2002, Hayes et al. 2002,
Janney et al. 2002). In contrast, one-third of fish caught at Chiloquin
Dam in 2000 appeared to be anatomically intermediate. Morphological
studies may overestimate hybridization; allozyme frequency and nuclear
genetic data indicate that recent hybridization is rare, that nominal spe-
cies are all valid, and that little genetic divergence has occurred among
populations within species (D. Buth, University of California at Los Ange-
les, Los Angeles, California, personal communication, 2002; Dowling
2000; T. Dowling, Arizona State University, Tempe, Arizona, personal
communication, 2002). Microsatellite data indicate, however, that the
three species present in the Lost River (largescale, shortnose, and Lost
River suckers) are significantly different from suckers in Upper Klamath
Lake and the upper Williamson River (G. Tranah, Harvard School of
Public Health, Boston, Massachusetts, personal communication, 2002).

Overall, morphological data indicate that hybridization has occurred,
but current genetic analyses reveal that Lost River suckers and shortnose
suckers are distinct and that the identity of the species has not been eroded
by extensive hybridization. High priority should be attached to further
genetic analysis that will give more information on hybridization and on
the genetic structure of currently isolated populations.

Before the Klamath Project was completed, all sucker habitats were
subject to interchange of fish (Chapter 2). Dams and irrigation canals
isolated populations to an extent that could ultimately affect the genetic
diversity of the species. None of the primary dams in the Klamath basin
allow passage of suckers. Efforts to protect the species with regard to

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 58 of 102

011552

244 FISHES IN THE KLAMATH RIVER BASIN

range fragmentation should focus on habitat protection and improvement
of all subpopulations and on construction of ladders of proven effective-
ness or removal of barriers to improve exchange among subpopulations.

Other Issues Relevant to Recovery

Other Natives and the Paradox of Persistent Endemics

Shortnose and Lost River suckers apparently are more susceptible to
degraded habitat conditions or other factors, such as predators, than any of
the 14 other native species. Blue chub and tui chub do appear in some fish
kills, sometimes in large numbers, but their populations remain large in
Upper Klamath Lake, as do populations of Klamath Lake sculpins and
redband trout. Even the Klamath largescale suckers in the upper Klamath
basin and Klamath smallscale suckers in the lower basin seem not as af-
fected by anthropogenic change as Lost River and shortnose suckers, al-
though the Klamath largescale sucker is listed as a species of special concern
in California (Moyle 2002). Introduced species, such as yellow perch and
fathead minnow, appear to be unaffected by poor water quality. Sacra-
mento perch, which have been greatly reduced throughout their native
range (Moyle 2002), apparently are doing well in the Klamath basin. Ex-
planations for the exceptional vulnerability of shortnose and Lost River
suckers could be applied to recovery efforts.

One line of evidence is related to physiological tolerances among
species, but this information is limited. Falter and Cech (1991) found that
shortnose suckers were less tolerant of elevated pH than were Klamath tui
chub and Klamath largescale suckers (Chapter 5). Additional comparative
studies of physiological responses to water-quality degradation in the
Klamath basin are needed. Overall, more and better information is needed
on the biology and population status of nonsucker species in the upper
basin (Chapter 5). Because all native Klamath fishes are endemics, any
significant declines in their populations could trigger ESA actions. Al-
though research efforts directed specifically at native fishes other than the
listed suckers would be desirable, information on them can be collected in
conjunction with studies of suckers. Some of the species can be used as
indicators of water quality and habitat conditions and would provide
insight into the welfare of the endangered suckers, especially where differ-
ences in physiological tolerance can be demonstrated. Comparisons be-
tween endangered Klamath suckers and other catostomid species in the
Klamath basin and between Klamath suckers and lake suckers elsewhere
could provide additional, invaluable insight into solutions to problems in
the Klamath basin.

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 59 of 102

011553

DECLINE AND RECOVERY OF KLAMATH BASIN SUCKERS 245

Captive Propagation

Captive propagation is a controversial means of protecting endangered
species. Successful propagation can lead to complacency about the condi-
tion of natural populations and to delay in the correction of the original
causes of decline, but it also can serve as insurance against catastrophes.
Although Klamath suckers have not reached the point where captive propa-
gation is necessary, many conservation practitioners recommend against
waiting until there is no alternative to captive propagation, because by then
genetic resources are diminished and problems with rearing methods may
be disastrous.

The Klamath Tribe has established a sucker holding and rearing facility
(the Klamath Tribes Native Fish Hatchery) at Braymill near Chiloquin. The
facility has been used for physiological and behavioral studies and for
fertilization and larva-rearing trials (e.g., Dunsmoor 1993; L. K. Dunsmoor,
Klamath Tribes, Chiloquin, Oregon, personal communication, September
3, 2002). The facility could serve as the core of a captive-propagation effort
if populations continue to decline. Methods already developed there can be
used, perhaps with advice based on successful propagation of cui-ui at the
David Koch Cui-ui Hatchery in Sutcliffe, Nevada, if captive propagation
proves necessary.

Critical Habitat

Critical habitat, as defined by the ESA (Chapter 9), was not identified
for the Klamath suckers at the time of original listing, and has yet to be
completed for either endangered species, although a draft proposal ap-
peared in 1994 (59 Fed. Reg. 61744 [1994]). On the basis of established
ESA criteria (for example, water quantity and quality; physical habitat
appropriate for spawning, rearing, and feeding; and protection from preda-
tion and climatic stress), USFWS identified six critical-habitat units (CHUs)
in the basin: Clear Lake and its watershed, Tule Lake, the Klamath River,
Upper Klamath Lake and its watershed, the Williamson and Sprague Riv-
ers, and Gerber Reservoir and its watershed. All except Gerber Reservoir
are habitat units for both sucker species; Gerber Reservoir contains only
shortnose suckers, but Lost River suckers presumably could live there.

The draft critical-habitat determination (59 Fed. Reg. 61744 [1994])
and its recommendations should be reviewed and revised in light of recent
findings. The process of identifying critical habitat for both species needs to
receive higher priority and should be more specific. In designating Upper
Klamath Lake a CHU, USFWS (59 Fed. Reg. 61744 [1994]) did not identify
specific areas of particular value. The CHU approach could be expanded to
include the needs of specific life-history stages, for example, east coast
springs for spawning, Williamson River mouth and nearby shorelines as a

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 60 of 102

011554

246 FISHES IN THE KLAMATH RIVER BASIN

nursery region, Modoc Point and Goose Bay as staging areas before spawn-
ing, and west coast bays as postspawning aggregation areas (see Chapter 5).
Buettner (1992) identified sites that have the greatest potential as adult
refuges at low lake levels on the basis of their size, proximity to the main
lake, relative water quality, and density of submerged vegetation. The issue
of water-quality refuges needs more study relative to critical habitat. If the
postulated patterns can be verified and the location and use of these appar-
ent water-quality refuges can be confirmed, they might be designated as
critical habitat and considered for special protection.

Although there is only weak pressure for development in the Klamath
basin, the human population of the area has grown, and future growth is
likely (Chapter 2). Proposals for new construction or use of the lake should
take into account possible adverse effects on suckers. For example, an
article in SAIL magazine for July 2002 identified Howard Bay, Pelican Bay,
and Harriman Springs as desirable destinations for boaters. Howard Bay
apparently is a preferred aggregation area for postspawning shortnose suck-
ers (Coen et al. 2002); Pelican Bay was identified by Buettner (1992) as
a refuge for suckers during the fish kills of July 1971 and August 1986
and was considered the best sucker refuge site on the west shoreline when
lake levels drop; and Harriman Springs is a former spawning site. Increased
boat traffic, development, groundwater pumping, or other activities may
adversely affect these sites.

LESSONS FROM COMPARATIVE BIOLOGY OF SUCKERS

Of the 63 species of suckers in the world, 61 are endemic to North
America. Among the few known extinctions of freshwater fishes in North
America, suckers figure prominently. Previously abundant, sometimes wide-
spread species have disappeared, including the harelip sucker (Lagochila
lacera) and the Snake River sucker (Chasmistes murici). Fully 35% of
sucker species are imperiled (Warren and Burr 1994), and eight have fed-
eral endangered or threatened status ($0 CFR 17.11 [1999]).

Populations of large suckers in general and lake suckers in particular
have declined largely because of anthropogenic factors. Although there is
an obvious need for concern about these very American fishes, comparative
data indicate that they can survive long periods of interrupted recruitment
and can recover from these remarkable hiatuses in reproduction if factors
causing decline are reduced. For example, decline has occurred in other lake
suckers: cui-ui experienced no known recruitment from 1950 to 1969; June
suckers had experienced at least 15 yrs without recruitment by the middle
1980s, and that probably continued into the 1990s; some populations of
razorback suckers (Xyrauchen texanus) experienced 20-30 yr without re-
cruitment; and Utah suckers (Catostomus ardens) did not reproduce suc-
cessfully between the middle 1960s and the early 1990s.

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 61 of 102

011555

DECLINE AND RECOVERY OF KLAMATH BASIN SUCKERS 247

Despite extended interruptions in breeding, several species of suckers
have responded successfully to recovery programs. Cui-ui successfully spawn
in the Truckee River because of enhanced flows and are propagated in a
hatchery managed by the Paiute Tribe, from which they are regularly trans-
planted into Pyramid Lake, where they are abundant (USFWS 1992b). Ef-
forts to promote recovery of June suckers have been under way since the early
1990s and appear to have been successful; they include water-allocation
agreements, refuge-population establishment, and captive breeding and re-
lease (USGS 1998). The robust redhorse, Moxostoma robustum, a large
sucker thought to have undergone population declines in Atlantic slope drain-
ages, is now propagated and planted and has shown successful recaptures in
three southeastern rivers (Jennings et al. 1998; C. Jennings, U. S. Geological
Survey, Athens, Georgia, personal communication, 2002). An extensive re-
covery program for razorback suckers instituted in 1988 includes captive
rearing and transplantation, habitat acquisition and protection, and control
of nonindigenous species; success has been mixed (Minckley et al. 1991,
Mueller and Marsh 1995). This general picture of decline, public concern,
multifaceted efforts at recovery, and evidence of success can suggest actions
that might be successful with the Klamath basin sucker species.

All four living lake suckers (shortnose sucker, Lost River sucker, cui-ui,
and June) are relatively large and long-lived (Chapter 5). High tolerance of
poor water quality implies that the fishes evolved in habitats that periodi-
cally experience extremes of water quality. Long life in these suckers may
reflect an evolutionary history that included harsh conditions that often
resulted in reproductive failure, perhaps for many consecutive years. Excep-
tional longevity is a cause for optimism in that it allows the fish to recover
from population declines once conditions favorable to survival are restored
(Scoppettone and Vinyard 1991).

Age distributions in Upper Klamath Lake suckers, as reflected in the fish-
kill data, show apparent resilience in Klamath species (e.g., Cooperman and
Markle 2003). Heavy fishing pressure resulted in low numbers of old suckers
until 1987, when the fishery was eliminated. Numbers of adults later increased
sharply (Figure 5-4). The rapid increase demonstrates the positive effect of
closing the fishery. More important, the increase shows that even after pro-
longed population declines brought about by overfishing, a relatively small
number of large, highly fecund individuals can produce many young and help
to restore a population (Cooperman and Markle 2003). Even slight improve-
ments in conditions favorable to suckers in Upper Klamath Lake, its tributar-
ies, and surrounding water bodies could contribute to recovery.

CONCLUSIONS

Despite elimination of fishing for the shortnose and Lost River suckers
in 1987, these two listed species have failed to show an increase in overall

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 62 of 102

011556

248 FISHES IN THE KLAMATH RIVER BASIN

abundance. Apparently stable populations with regular recruitment and the
presence of all life-history stages at appropriate abundance are found only
in Clear Lake and Gerber Reservoir. Thus, the listed suckers at these two
locations require special degrees of protection, both in the lakes themselves
and in tributary waters where the suckers spawn.

The two listed suckers are present in Upper Klamath Lake, where they
reproduce and show the full spectrum of age classes indicating successful
maturation of at least some individuals. This population has not increased
in abundance, however, because of episodes of mass mortality affecting
large fish and possibly other factors as well. Populations at other locations
(the main-stem reservoirs, the main stem of the Lost River, and Tule Lake)
are of very low abundance and consist primarily of adults; no full represen-
tation of age classes is present at these locations. Suckers have been elimi-
nated entirely from the middle portion of the main stem of the Lost River,
from Lower Klamath Lake, and from Lake of the Woods.

Small irrigation dams and the larger Chiloquin Dam across the main
stem of the Sprague River impede the movement of suckers attempting to
spawn in the tributaries to Upper Klamath Lake. Elimination of Chiloquin
Dam could greatly expand any potential spawning area, although channel
and riparian improvements to the upper Sprague might be necessary to
achieve the full benefit of dam removal.

Spawning of suckers in tributaries to Upper Klamath Lake is successful
in producing fry, but the spawning areas do not receive special protection
and are poorly studied. Physical restoration of tributary spawning areas is a
matter of high priority and will involve exclusion of livestock and other
measures designed to promote conditions that favor spawning of the suck-
ers. Physical restoration near the mouth of the Williamson River as it enters
Upper Klamath Lake is also important.

Water level in Upper Klamath Lake shows no relationship to water-
quality conditions that result in mass mortality of adult suckers or other
potentially adverse water-quality conditions. In addition, water level shows
no relationship to year-class strength or to abundance of fry or juveniles
over the years during which standardized sampling is available. Thus, main-
tenance of water levels above recent historical levels in order to increase the
abundance of suckers by maximizing the area of habitat where young
suckers are found is not supported by the currently available evidence.
Water levels lower than recent historical levels could have undocumented
adverse effects and therefore are inadvisable. Experimental maintenance of
specific water levels could be incorporated into a management plan, how-
ever, through agreements between USFWS and USBR, if USFWS sees merit
in further studies of water-level control.

The two listed suckers spawn in specific lakeside areas of Upper Kla-
math Lake, typically in association with the presence of springs. Some

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 63 of 102

011557

DECLINE AND RECOVERY OF KLAMATH BASIN SUCKERS 249

spawning areas have been abandoned entirely, possibly because of the elimi-
nation, through fishing, of specific groups of fish that habitually used these
areas. Some spawning areas show signs of anthropogenic degradation. Se-
lective restoration of these areas and manipulation of stocks to encourage
bonding of specific groups of suckers to the unused sites could be beneficial
in spreading the reproductive risk of the sucker populations.

Suckers of all ages in Upper Klamath Lake historically have been en-
trained into the A Canal, which is the main supply conduit for USBR’s
Klamath Project. Screening of this source of mortality is scheduled for
summer of 2003, but it cannot be expected to prevent mortality of very
small fish. Refinement of the operation of the screens as recommended by
USFWS (2002) might reduce the mortality of very young fish. The Link
River Dam intake units remain unscreened, and thus remain a source of
mortality for fish of all ages.

Suckers of Upper Klamath Lake and at other locations where suckers
are present in the upper basins share their habitat to varying degrees with
nonindigenous species, some of which are known to prey upon or compete
with young suckers. Elimination of nonindigenous species over very large
systems such as Upper Klamath Lake is beyond the current state of the art,
but programs designed to prevent additional introductions and prevent the
spread of presently nonindigenous species would be highly advisable. Be-
cause the actual effect of the nonindigenous species on the suckers is poorly
known, it is difficult to judge the importance of this factor based on current
information.

Hybridization among sucker species was an original concern of consid-
erable importance to the listing of the suckers. Subsequent studies have
reduced the level of this concern, but it would be advisable to have more
information on the genetic identities of suckers at various locations in the
upper basin.

Captive propagation is a possibility and could be conducted on a pat-
tern that has been developed for populations of related suckers at other
locations. Captive propagation is probably disadvantageous at present,
however, in that it tends to undermine incentives for return of the popula-
tions to a self-sustaining basis, which may still be possible in the Klamath
basin. Continued decline of the population sizes or loss of any major sub-
populations would indicate a need for captive propagation.

The long life-history of suckers requires extended observation as a
means of judging population trends. Benefits of restoration actions will not
necessarily be evident until the fish benefiting from these actions have
achieved spawning capability. Similarly, the negative effects of mortality
focused on large fish may become evident only gradually, but could extin-
guish entire subpopulations.

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 64 of 102

011558

7

Fishes of the Lower Klamath Basin

Native fishes of the lower Klamath basin are mainly anadromous spe-
cies that use productive flowing-water habitats and a few nonmigratory
stream fishes typical of cool-water environments. Because the watershed
has been drastically altered by human activities, it has become progressively
less favorable for anadromous fishes, including coho salmon. Given that
the native anadromous fishes support important tribal, sport, and commer-
cial fisheries and have high iconic value, there is widespread support among
stakeholders, both inside and outside the basin, for restoration of these
fishes to their earlier abundances. Restoration efforts would most rationally
apply to all native fishes, not just those listed or proposed for listing under
the federal Endangered Species Act (ESA). If broadly based restoration does
not occur, additional anadromous species are likely to be listed under state
and federal endangered species acts. Furthermore, because actions that are
perceived to benefit one species may do harm to another, the species cannot
be treated as isolated units.

The lower Klamath basin supports 19 species of native fishes (Table 7-
1). Thirteen (68%) of the 19 are anadromous, and two are amphidromous
(larval stages in salt water); thus, 80% of the fishes require salt water to
complete their life histories. The remaining four species spend their life
entirely in freshwater and show close taxonomic ties to fishes in the upper
basin or adjacent basins. The species composition of native fishes supports
geologic evidence that the Klamath River in its present form is of relatively
recent origin. One of the resident fishes (the lower Klamath marbled scul-
pin), however, is distinctive enough to be recognized as a subspecies and

250

Copyright National Academy of Sciences. All rights reserved.
FISHES OF THE LOWER KLAMATH BASIN

Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...

Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 65 of 102

011559

251

TABLE 7-1 Native Fishes of the Lower Klamath River and Its

 

 

Tributaries
Status in Lower
Life Klamath and
Name?# History = Trinity Rivers Comments
Pacific lamprey, Lamzpetra A Declining TTS, probably multiple
tridentata runs
River lampeey, L. ayers/ A Uncommon Poorly known
Klamath River lamprey, N Common Poorly known
L. statilis
Green sturgeon, Acipernser A State special concern, TTS, important fishery
medirostris proposed for listing
White sturgeon, A. A Uncommon May not spawn in river
fransatoutanys
Klamath speckled dace, N Common, widespread Most widespread fish in
Rhinichthys osculus basin
klamtathensis
Klamath smallscale sucker, N Common, widespread = Found also in Smith
Catostontus rinticulus and Rogue rivers
Eulachon, Thalerchthys A State special concern TTS, huge runs now
pacificus gone, lowermost river
only
Longfin smelt, Spirircbus A State special concern Small population
thaletchibys mainly in estuary
Prickly sculpin, Cottus asper Aum Common Larvae wash into
estuary
Caastrange sculpin, Am Common Larvae wash into
C. aleuticus estuary
Lower Klamath marbled N Common? Endemic
sculpin, C. klaniathensis
polyporus
Threespine stickleback, AIN Common Migratory close to
Crasterosteus aculeatus ocean, anadromous;
upstream forms
nonmigratory
Coho salmon, Oncorhynchus A Federally threatened Being considered for
fisutch state listing, TTS
Southern Oregon-Northern
California ESU
Chinook salmon, TTs
O)7 tshawytscba
Southern Oregon-Northern = A Commonest salmon Much reduced in

California ESU

Upper Klamach and Trinity rivers

ESU
Fall run

A

below mouth of
Trinity River

Commonese salmon
in both rivers

numbers

Much reduced, focus of
hatcheries

{continued on next page)

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin; Cause

of Decline and Strategies for ...

S$
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 66 of 102

252 FISHES IN THE KLAMATH RIVER BASIN

TABLE 7-1 continued

 

Sracus in Lower

 

Life Klamath and
Name History Trinity Rivers? Comments
Late fall ron A Possibly extinct Presence uncertain
Spring run A Endangered but not Distinct life history,
recognized as ESU adults require cold
water in SUMMer
Chum salmon, O. keta A Rare, state special Southernmost run of
concer species, TTS
Pink salman, ©. gorbuscha A Extinet Breeding in basin
poorly documented,
TTS
Steelhead (rainbow trout}, A, N Common but declining; Resident populations
OD. nrykiss proposed for listing above barriers, TTS
Klamath Mountains
Province ESU
Winter run A Most abundanr Distinet life history
Summer run A Endangered but not Distinct life history,
recognized as scparate adults require cold
ESU water in summer
Coastal cutthroat trout, A,N State special concern Only in lower river and
O71 clarki clark tribucarics, resident

populations above
barricrs, TTS

 

#Eyvolutionarily significant unit.
Abbreviations: A, anadromous; Am, amphidromous; N, non-migratory; TTS, tribal trust
specics.

several of the anadromous species have distinct forms adapted to the special
conditions of the Klamath basin.

In addition, 17 nonnative species of fishes have been recorded in the
basin (Table 7-2); only two of these are anadromous. For the most part,
these fishes are confined to human-created environments—such as reser-
voirs, ponds, and ditches—although individuals constantly escape into the
streams, where they may take advantage of favorable habitats created by
human activity. In addition, nonnative fishes come down continually from
the upper Klamath basin.

COHO SALMON

The coho salmon (Figure 7-1) once was an abundant and widely dis-
tributed species in the Klamath River and its tributaries, although its his-
torical numbers are poorly known because of the dominance of Chinook
salmon, Snyder (1931) reported that coho were abundant in the Klamath

Copyright National Academy of Sciences. All rights reserved.

011560
Endangered_and Threatened Fishes in the Klamath River Basin; Cause
Case 3:19-cv-04405-WHO Document 410

FISHES OF THE LOWER KLAMATH BASIN

Ises
Filed 0

of Decline and Strategies for ...
2/21/20 Page

7 of 102
011561

253

TABLE 7-2 Nonnative Fishes of the Lower Klamath and Trinity Rivers

 

 

Life
Name History  Scarus Comments
American shad, Alosa A Uncommon Small annual run in
sapidissiina lowermose reach of
river
Goldfish, Carassius auratus N Uncommon Ponds and reservoirs
Fathead ininnow, N Uncommon Invading from upper
Pimephales promelas basin where extremely
abundant
Golden shiner, N Uncommon Important bait fish in
Notemigonus chrysoleucas California
Brown bullhead, N Locally abundant Ponds and reservoirs,
Anteiurus nebulosus especially Shasta
River; some in main
stem
Wakasagi, N Locally abundant In Shastina Reservoir
Hypomesus nipponcnsis but a few downstream
records
Kokanee, N Locally abundanr Reservoirs
Oucorbynchus nerka
Brown trout, Sabre trutta N,A Common in some Sea-run adults rare
streams
Brook trout, N Common Only in headwater
Salvelinus foutinalis streams and lakes
Brook stickleback, N Locally abundant, Recent introduction
Culea incoustaus spreading into Scote River
Green sunfish, N Common Warm streams,
Lepomis cyauellus ditches, and ponds
Bluegill, L. macrochirtus N Common Ponds and reservoirs
Pumpkinseed, f.. gibbosus N Uncommon Abundant in upper
basin
Largemouth bass, N Common Ponds and reservoirs
Micropterus salmoides
Spotted bass, N Locally common Only in Trinity River
M. punctilatus reservoirs
Smallmouth bass, N Locally common Only in Trinity River
M. dolomiicui reservoirs
Yellow perch, N Locally common Abundant in upper

Perca flavescens

basin, including Tron
Gate Reservoir

 

Abbreviations: A, anadromous; N, non-migratory.

River but also indicated that reports of the salmon catch probably lumped
coho and Chinook. Historically, coho salmon occurred throughout the
Klamath River and its tributaries, at least to a point as high up in the system
as the California-Oregon border. It is possible that they once migrated well
into the upper Klamath basin (above Klamath Falls}, as did Chinook and

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 68 of 102

011562

254 FISHES IN THE KLAMATH RIVER BASIN

 

FIGURE 7-1 Coho salmon male (top), female (head), and parr. Source: Moyle
2002. Drawing by Chris M. Van Dyck. Reprinted with permission; copyright 2002,
University of California Press.

steelhead, but there are no records of this, perhaps because most people are
unable to distinguish them (Snyder 1931).

Today coho salmon occupy remnants of their original range wherever
suitable habitat exists and wherever access is not prevented by dams and
diversions (Brown et al. 1994, Moyle 2002). Because the coho salmon is
clearly in a long-term severe decline throughout its range in California, all
populations in the state have been listed as threatened under both state and
federal endangered species acts (CDFG 2002).

Life History

Coho salmon in the Klamath basin have a 3-yr life cycle (3 yr is the time
from spawning of a parent to spawning of its progeny), about the first 14—
18 mo of which is spent in freshwater, after which the fish live in the ocean
until they return to freshwater to spawn at the age of 3 yr. The main
variation in the cycle is that a small percentage of the males return to
freshwater to spawn ¢arly (in their second year, before spending a winter at
sea) as “jacks.” A few juveniles may also remain in freshwater for 2 yr (e.g.,
Bell et al. 2001), although this has not been documented for Klamath basin

coho. Adults typically start to enter the river for spawning in late Septem-

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 69 of 102

011563

FISHES OF THE LOWER KLAMATH BASIN 255

ber. They reach peak migration strength between late October and the
middle of November. A few fish enter the river through the middle of
December (USFWS, unpublished material, 1998). Adult coho generally enter
streams when water temperatures are under 16°C and rains have increased
flows (Sandercock 1991). The presence, however, of small numbers of
adult coho in the fish kill of September 2002, indicates that some coho
begin migration without these stimuli. Most spawning takes place in trib-
utaries, especially those with forested watersheds, but some main-stem
spawning has been recorded (Trihey and Associates 1996). Spawning usu-
ally takes place within a few weeks of the arrival of fish in the spawning
grounds. Females dig redds (nests) in coarse gravel and spawn repeatedly
with large, hooknose males and with small jacks over a period of a week or
more. The fertilized eggs are covered with gravel after each spawning event.
Adults die after spawning.

Embryos develop and hatch in 8-12 wk, depending on temperature.
Alevins (hatchlings with yolk sacs attached) remain in the gravel for an-
other 4-10 wk (Sandercock 1991). In forested watersheds with relatively
stable slopes and stream channels, mortality is lower for embryos and
alevins than it is in disturbed watersheds (Sandercock 1991). Major sources
of mortality include scouring of redds by episodes of exceptionally high
flow and smothering of embryos by silt. When most of the yolk sac is
absorbed, the alevins emerge from the gravel as fry (30-35 mm) and seek
the shallow stream margins, where velocities are low and small inverte-
brates are abundant. Fry start emerging in late February and typically reach
peak abundance in March and April, although fry-sized fish (up to about
50 mm) appear into June and early July (CDFG, unpublished data, 2000,
2001, 2002). Fry are nonterritorial and have a tendency to move around
(Kahler et al. 2001); this allows them to disperse. Thus, some fry are
captured in outmigrant traps at the mouths of the Shasta and Scott rivers
from May to early July (CDFG, unpublished data, 2000, 2001, 2002),
although most probably stay in the tributaries close to the areas in which
they were spawned.

There is no sharp separation between fry and juvenile (parr) stages;
juveniles are typically over about 50-60 mm and partition available habitat
among themselves through aggressive behavior (Sandercock 1991). Juve-
niles develop in streams for a year. Typical juvenile habitat consists of pools
and runs in forested streams where there is dense cover in the form of logs
and other large, woody debris. They require clear, well-oxygenated water
and low temperatures. Preferred temperatures are 12—14°C, although juve-
nile coho can under some conditions live at 18-29°C for short periods
(McCullough 1999, Moyle 2002). For example, Bisson et al. (1988) planted
juvenile hatchery coho in streams that had been devastated by the eruption
of Mount St. Helens 3-4 yr earlier and found that they showed high rates of

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page /0 of 102

011564

256 FISHES IN THE KLAMATH RIVER BASIN

growth and survival in areas where maximum daily temperatures regularly
exceeded 20°C and occasionally reached 29°C. Early laboratory studies in
which juvenile coho were reared under constant temperatures indicated
that exposure to temperatures over 25°C, even for short periods, should be
lethal (Brett 1952). But laboratory studies in which temperatures were
increased gradually (for example, 1°C/hr) suggest that lethal temperatures
range from 24 to 30°C, depending on other conditions and the temperature
to which the fish were originally acclimated (McCullough 1999). In the
laboratory, juvenile coho can be reared at constant temperatures of 20-
23°C if food is unlimited (McCullough 1999); but in hatcheries, they typi-
cally are reared at lower temperatures because of their reduced growth
and increased mortality from disease at higher temperatures. Coho at Iron
Gate Hatchery are reared at summer temperatures near 13-15°C (Bartho-
low 1995).

Consistent with the experiences of hatcheries, most coho develop and
grow where water temperatures are at or near the preferred temperatures
for much of each 24-hr cycle. For example, in tributaries to the Matolle
River, California, Welsh et al. (2001) found that juveniles persisted through
the summer only in tributaries where the daily maximum temperature never
exceeded 18°C for more than a week. In the Klamath basin, such suitable
conditions exist today mainly in portions of tributaries that are not yet
excessively disturbed (Figure 1-1). NMFS (2002) has identified, in addition
to the Shasta, Scott, Salmon, and Trinity rivers, six creeks between Iron
Gate Dam and Seiad Valley, 13 creeks between Seiad Valley and Orleans,
and 27 creeks between Orleans and the mouth of the Klamath as important
coho habitat in the Klamath basin.

The explanation of seemingly contradictory information on tempera-
ture tolerance lies in the realm of bioenergetics. Juvenile coho can survive
and grow at high daily maximum temperatures provided that (1) food of
high quality is abundant so that foraging uses little energy and maximum
energy can be diverted to the high metabolic rates that accompany high
temperatures, (2) refuge areas of low temperature are available so that
exposure to high temperatures is not constant, and (3) competitors or
predators are largely absent so that the fish are not forced into physiologi-
cally unfavorable conditions or energetically expensive behavior (such as
aggressive interactions). Thus, in the streams around Mount St. Helens
cited above, food was abundant and temperatures were low much of the
time. Temperatures dropped well below 15°C at night even after the hottest
summer days, were below 16°C for 65-80% of the time, and rarely ex-
ceeded 25°C (Bisson et al. 1988). There were also areas of cool groundwa-
ter inflow that served as refuges on hot days, although the extent of their
use by coho was not documented. And coho were the only species present.
In some rivers, however, interactions of coho with juvenile Chinook and

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page /1 of 102

011565

FISHES OF THE LOWER KLAMATH BASIN 257

steelhead cause shifts of coho into energetically less favorable conditions
(Healey 1991, Harvey and Nakamoto 1996). For example, coho juveniles
occupying tributaries at the Matolle River faced not only limited food
supplies but also energetically expensive interactions with juvenile steel-
head (Welsh et al. 2001) and so were restricted to cool water.

Observations of juvenile coho in the main-stem Klamath River during
summer suggest that juvenile coho live in the main stem despite tempera-
tures that regularly exceed 24°C and are usually over 20°C for much of the
day from late June through the middle of September (M. Rode, CDFG,
personal communication, USFWS, unpublished data, 2002). Temperatures
at night typically drop to 18-20°C during the warmest period. The coho
occupy mainly pools at the mouths of inflowing streams where tempera-
tures are usually 2-6°C lower than the water in the main river. The pools
apparently are the only cool-water refugia in the river and occupy only a
small area (B. A. McIntosh and H. W. Li, unpublished report, 1998). The
coho in the pools appear to move into warmer water to forage on the
abundant aquatic insects (D. Hillemeier, Yurok Tribe, personal communi-
cation). Thus, it is at least possible that coho could, from a bioenergetic
perspective, occupy the main stem. Snorkel surveys of mouth pools in 2001
show, however, that juvenile coho, in contrast with Chinook and steelhead,
occupied 16% of the tributary-mouth pools in June but only a single pool
in August and September (T. Shaw, USFWS, unpublished material, 2002;
Table 7-3).

Most of the tributary mouth pools contain juvenile Chinook salmon,
steelhead, or both (Table 7-3). These fishes can compete with and prey on
juvenile coho (and each other) and are somewhat more tolerant of high
temperatures than coho. While many of these juveniles resulted partly from
natural spawning, many of them likely came from Iron Gate Hatchery.

TABLE 7-3 Pools Containing Juvenile Coho Salmon, Chinook Salmon,
and Steelhead Along Main Stem of Klamath River, 2001, as Determined
in Snorkeling Surveys*

 

No. of Mouth No. (%) of Pools with Juvenile Fish

 

 

Month of Survey Pools Surveyed Coho Chinook Steelhead
June 31 5 (16) 26 (84) 26 (84)
July 46 7 (15) 41 (89) 43 (93)
August 39 1 (3) 26 (67) 34 (87)
September 32 1 (3) 13 (41) 28 (88)

 

4The data are comprehensive in that they include all tributaries large enough to form a cool
pool, and include some tributaries below the Trinity River (e.g., Blue Creek).
Source: T. Shaw, USFWS, unpublished material, 2002.

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page /2 of 102

011566

258 FISHES IN THE KLAMATH RIVER BASIN

Many large (70-90 mm) juvenile Chinook from the hatchery move down
the river from late May through July, as do large numbers of hatchery
steelhead smolts in March and April. Interactions among hatchery and wild
fish of all species may cause wild fish, which are smaller, to move down-
stream prematurely when cool-water habitat becomes limiting in summer,
although this possibility has not been documented for the Klamath River.
The number of pools occupied by Chinook salmon declines by August and
September, as does the number of Chinook present in each pool that has
fish (T. Shaw, USFWS, unpublished material, 2002); this reflects the nor-
mal outmigration of both wild and hatchery juvenile Chinook. Steelhead
remain in most pools throughout the summer.

Although 2001 was a year of exceptionally low flows, Table 7-3 sug-
gests that coho juveniles are uncommon in the main stem in early summer
and become progressively less common as the season progresses. Juvenile
coho are virtually absent from the main stem, including pools at tributary
mouths, by late summer, even though juvenile Chinook and steelhead per-
sist in these habitats. Although the overall rarity of coho in the Klamath
basin may contribute to their absence from the mouth pools, their presence
early in the summer and the reduced densities of juvenile Chinook salmon
as summer progresses suggest that juvenile coho would be noticed by ob-
servers in late summer if they were present. In one respect, the near absence
of coho by late summer is surprising because juvenile coho do move about
and should be continually dropping into the pools from tributaries (Kahler
et al. 2001). Movement of coho juveniles may be prevented by the warming
or drying of the lower reaches of tributaries in late summer.

Overall, it appears that the bioenergetic demands of juvenile coho pre-
vent them from occupying the main stem. Even with abundant food, the
thermal refugia (the pools at mouths of tributaries) are inadequate: night-
time temperatures stay too high for them, and the energy costs of interac-
tions with Chinook and steelhead, both of which are much more abundant
in the pools, are probably high. Coho juveniles in the pools during June and
July may die by late summer. Alternatively, they could be moving back into
tributary streams, but temperatures in the lower reaches of the tributaries
are similar to those of the mouth pools by late summer, and barriers to
reentry (such as gravel bars) are often present. It is also possible that coho
juveniles move to the estuary, perhaps traveling at night, when tempera-
tures are lowest. Estuarine rearing of juvenile coho has been documented in
other systems (Moyle 2002). A rotary-screw trap set near Orleans on the
lower river for 10 yr (1991-2001) caught juvenile coho from April through
July, after which the trap was taken from the river; peak numbers were
observed in May and June—S times higher than in July (T. Shaw, USFWS,
unpublished data, 2002). Annual seining data from the estuary (1993-
2001) indicate, however, that coho are absent from the estuary or are very

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 7/3 of 102

011567

FISHES OF THE LOWER KLAMATH BASIN 259

rare from July through September, when temperatures often exceed 18°C
(M. Wallace, CDFG, unpublished memorandum, 2002). Thus, the evidence
points to the conclusion that juvenile coho are not occupying either the
estuary or the main stem through the summer.

One proposal for increasing the survival of juvenile coho in the main
stem in summer has been to release more water from Iron Gate Reservoir to
increase the habitat for juvenile coho, as defined by analogy with habitat
used by juvenile Chinook salmon, and to reduce daily temperature fluctua-
tions in the river, thus removing the potentially lethal temperature peaks
(Chapter 4). The water available from Iron Gate Reservoir, however, is
quite warm in summer (18-22°C or more) and, because it is increasingly
warm as it moves downstream, is unlikely to ameliorate high temperatures
very much. Modeling suggests that additional flows may indeed reduce
maximum temperatures some distance downstream but that they will also
increase minimum temperatures (Chapter 4). From a bioenergetic perspec-
tive, increasing minimum temperatures may be especially unfavorable for
coho in the main stem because nocturnal relief from high temperatures
would be reduced.

The low abundance of juvenile coho in the main stem in summer, the
known thermal regimes of the main stem, and the bioenergetic require-
ments of coho together suggest that the most crucial rearing habitat for
juveniles is that of cool tributaries. Today, cool tributaries are mainly small
streams that flow directly into the Klamath or into the Shasta, Scott, Salmon,
and Trinity rivers. With its large, cold springs in the headwaters, the entire
Shasta River was probably once favorable habitat for coho juveniles in
most years, but diversions and removal of riparian vegetation have made it
generally lethal thermally for salmonids in summer. If warming occurs with
future climate change, it would likely exacerbate other factors that have led
to warming of the tributaries (see Chapter 8).

Even a stream that has suitable summer habitat for juvenile coho may
be unsuitable in winter. Studies in Oregon and elsewhere indicate that
overwintering habitat is a major limiting factor where summer conditions
are favorable (Nickelson et al. 1992a, b). Juveniles need refuges from win-
ter peak flows. The refuges are side channels, small clear seasonal tributar-
ies, logjams, and other similar areas. Simplification of channel structure
through removal of woody debris or channelization eliminates much of the
overwintering habitat. The condition of winter habitat for coho in the Kla-
math basin has not been evaluated.

Barred juveniles (parr) transform into silvery smolts and begin migrat-
ing downstream in the Klamath basin between February and the middle of
June (USFWS, unpublished material, 1998) when they are about 10-12 cm
long. Most smolts captured in the Orleans screw trap are taken in April and
May (T. Shaw, USFWS, unpublished material, 2002) and appear in the

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page /4 of 102

011568

260 FISHES IN THE KLAMATH RIVER BASIN

estuary at about the same time (M. Wallace, CDFG, unpublished memo-
randum, 2002). Typically, coho smolts migrate downstream on the declin-
ing end of the spring hydrograph. About 60-70% of the smolts are of
hatchery origin (M. Wallace, CDFG, unpublished memorandum, 2002).
They are largely gone from the estuary by July. The transformation of
juveniles into smolts appears to be triggered by light (perhaps moonlight)
and other changing environmental conditions. Smoltification results in pro-
found physiological and morphological changes in the fish. Smolts are
compelled to move to the marine environment and will actively swim down-
stream to do so, especially at night. Exact timing of the downstream move-
ment appears to be affected by flow, temperature, and other factors (Sander-
cock 1991). Higher flows in the river in April and May probably decrease
transit time of the smolts. Low transit time could reduce predation rates
and reduce energy consumption in swimming, although this has not been
demonstrated in the Klamath River.

Smolts may feed and grow in the estuary for a month or so before
entering the ocean (e.g., Miller and Sadro 2003). Coho entering the ocean
generally have their highest mortality rates in their first few months at sea
(Pearcy 1992). The first month or so after entry may be especially impor-
tant due to predation, which suggests that smolts will have higher survival
rates if they are large before going out to sea (C. Lawrence, UCD, personal
communication, 2002). Once at sea, they spend the next 18 mo or so as
immature fish that feed voraciously on shrimp and small fish, and grow
rapidly.

Ocean survival depends on a number of interacting factors, including
the abundance of prey, density of predators, the degree of intraspecific
competition (including that from hatchery fish), and fisheries (NRC 1996).
The importance of these factors in turn depends on ocean conditions (pro-
ductivity, predation, and other factors), which vary widely on both spatial
and temporal scales. Even relatively small changes in local and annual
fluctuations in temperature, for example, can be related to changes in
salmon survival rates (Downton and Miller 1998). Even more important
are multidecadal (20-50 yr) fluctuations in ocean conditions, which can
result in drastic changes in ocean productivity for extended periods of time
(Hare et al. 1999, Chavez et al. 2003). Prolonged climatic shifts have
caused significant shifts in salmonid populations to the north or south
through modification of ocean temperatures (Ishida et al. 2001). Global
warming thus could result in a shift in salmonid distribution to the north,
and cause an overall decrease in abundance of salmonids (Ishida et al.
2001).

When the ocean is in a period of low productivity, survival rates may be
low, and thus result in reduced runs coming into the streams. Commercial
fishing is most likely to affect salmon populations during periods of natu-

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page /5 of 102

011569

FISHES OF THE LOWER KLAMATH BASIN 261

rally low ocean survival, but the fishery for wild coho salmon has been
banned in California since 1997 and the fishery for Chinook has been
greatly reduced (Boydstun et al. 2001). A fishery for coho still exists off the
Oregon coast, but only hatchery fish, which are marked, can be retained.

Historically, the abundance of coho spawners reflected a balance be-
tween ocean survival and freshwater survival (Figure 7-2). A year of espe-
cially poor conditions for survival in freshwater (e.g., created by drought)
could be compensated for if conditions in the ocean (e.g., high regional
productivity: Hobday and Boehlert 2001) enhanced survival there. Persis-
tently poor conditions in freshwater, such as exist throughout the Klamath
basin today, make the recovery of populations difficult, however, even
when ocean conditions are favorable and fisheries have been shut down or
reduced. When ocean conditions are poor, the positive effects of restoring
of salmonid habitat in streams may be masked (Lawson 1993, NRC 1996}.
Thus, only long-term monitoring can reveal effects of restoration.

 
     
    
     
  

34 41-13 mo

si

STREAM Mortality

  
 
 
 

 
         
 
  
 

    
   
  
         
    
    
 
      
  
  

 
    
 

Goad Conditions i [ ] Embryos
34 12mo OCEAN Mortality
‘ Summer
_i COMET TI] om me Poor Conditlons Juveniles
—™ en
OCEAN Mortality RESTORATION ~ ~ Winter
Goed Conditions \ Juveniles
|| Smolts
: =<
STREAM Mortality i
Poor Conditions fl Subadults
Human-caused Sia
— [I] Acults
S44 Poor Conditions Oc
nS ean
£4 Popucation c¥ct® saci or ON entry

Poor Conditlons
+ Fishing

FIGURE 7-2 Population cycles of coho salmon in California. If conditions are
favorable in spawning and rearing streams (A) and conditions are also favorable
for high survival rates in the ocean, large populations of salmon will result. Even if
conditions for survival are relatively poor in the ocean (B), large populations of
coho may be maintained (although not as well as in cycle A) as long as production
of coho in freshwater is high. Likewise, poor conditions in freshwater from natural
causes (C) can be partially compensated for if ocean survival rates ate high. If coho
streams are degraded by human activity (D) and ocean conditions are poor, com-
bined mortality may result in downward spiral of population size. If conditions in
both fresh and salt water result in low survival (E), extinction may occur. Source:
Based on information in Moyle 2002.

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page /6 of 102

011570

262 FISHES IN THE KLAMATH RIVER BASIN

Hatcheries

Coho salmon have been an important part of the Klamath basin fish
fauna since prehistoric times (CDFG 2002), and many attempts have been
made to augment their populations in the Klamath basin. The first attempt
occurred in 1895, when 460,000 fish from Redwood Creek—part of the
same evolutionarily significant unit (ESU) as Klamath River coho—were
stocked in the Trinity River. It is not known whether these fish, which were
taken from a small stream, survived and contributed to later populations.
Hatchery production of coho salmon in the Klamath basin began in the
1910-1911 season and continued for another 5 yr. From 1919 to 1942, six
additional plants of hatchery-reared fish, all apparently of local origin,
were conducted (CDFG 2002). The principal hatcheries today are the Iron
Gate Hatchery (operating since 1966) on the Klamath and the Trinity River
Hatchery (operating since 1963) on the Trinity River. Faced with a declin-
ing egg supply, operators of the two hatcheries at various times brought in
fertilized eggs from the Eel and Noyo rivers in California and the Cascade
and Alsea rivers in Oregon (CDFG 2002). Thus, present hatchery stocks
probably are of mixed origin. Although a few hatchery fish have been
planted in tributaries, hatchery fish are for the most part released as smolts
into the main stem on the assumption that they will head directly to the sea.

Genetic studies of the contribution of hatchery coho to wild popula-
tions in the Klamath basin are not available. Brown et al. (1994) inferred
that most wild coho stocks in the basin were partially mixed with hatchery
stocks because the two hatcheries are at the far upstream end of coho
distribution and produce large numbers of fish. In recent years, the Trinity
River Hatchery has released an average of 525,000 coho per year and the
Iron Gate Hatchery about 71,000 per year (CDFG 2002), although histori-
cally the Iron Gate Hatchery has released about 500,000 coho per year
(CDFG, unpublished data, 2002). The coho typically are reared to the
smolt stage and marked with a maxillary clip before release, which occurs
between March 15 and May 1. They reach the estuary in concert with wild
smolts, which peak in late May and early June, but typically are longer than
the wild fish—about 170-185 mm vs 135-145 mm (M. Wallace, CDFG,
unpublished data, 2002). Although the effect of large numbers of hatchery
coho on wild coho is not known for the Klamath, hatchery fish may domi-
nate wild fish when the two are together (Rhodes and Quinn 1998). In any
event, hatchery fish are apparently more numerous than their wild counter-
parts. In 2000 and 2001, 61% and 73%, respectively, of the smolts cap-
tured in the estuary were of hatchery origin (M. Wallace, CDFG, unpub-
lished data, 2002).

The percentage of hatchery fish in the spawning population has not
been estimated directly, but Brown et al. (1994) estimated that 90% of the

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page /7 of 102

011571

FISHES OF THE LOWER KLAMATH BASIN 263

adult coho in the system returned directly to the hatcheries or spawned in
the rivers in their immediate vicinity. Other hatchery coho no doubt stray
into other streams, but the percentage is not known (CDFG 2002). In a
survey of spawning coho in the Shasta River in 2001, individuals from the
Iron Gate and Trinity River hatcheries were identified; seven of 23 car-
casses examined were hatchery fish (CDFG, unpublished data, 2001). Re-
gardless of origin, natural-spawning coho in the basin’s tributaries have
managed to maintain timing of runs and other life-history features that fit
the basin’s hydrologic cycle well.

Status

Coho salmon populations in California in general and in the Klamath
basin specifically have declined dramatically in the last 50 yr (Brown et al.
1994, Weitkamp et al. 1995, CDFG 2002). The Southern Oregon-Northern
California Coast (SONCC) ESU, of which Klamath stocks are part, was
listed as threatened by the National Marine Fisheries Service (NMFS) as a
consequence. The California Department of Fish and Game (CDFG 2002)
recommended listing the ESU as threatened under the California state endan-
gered species act, and the recommendation was adopted by the Fish and
Game Commission as official state policy. Analysis by CDFG (2002) suggests
that SONCC populations have stabilized at a low level since the late 1980s
but could easily decline again if stream conditions change. Surveys in 2001
indicated that 17 (68%) of 25 historical coho streams in the Klamath basin
contained small numbers of juvenile coho (CDFG 2002). In the Trinity River,
wild coho stocks have experienced reduction of about 96% (USFWS/HVT
1999). The role of coho spawners of hatchery origin in maintaining these
populations is not known, but marked fish of hatchery origin have been
found among the spawners.

CHINOOK SALMON

Chinook salmon were and continue to be the most abundant anadro-
mous fish in the Klamath basin, and their management potentially influ-
ences the abundance of coho in the basin and vice versa. They support
important commercial, sport, and tribal fisheries. Annual runs have ranged
from about 30,000 to 240,000 fish in the last 25 yr (CDFG, unpublished
data, 2002), although runs were much larger historically (Snyder 1931).
Chinook salmon spawn and grow primarily in the main stem of the Kla-
math River, in the larger tributaries (such as the Salmon, Scott, Shasta, and
Trinity rivers), Bogus, Indian, Elk, and Blue creeks, and also in some smaller
tributaries. Large numbers once spawned in the Williamson, Sprague, and

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 7/8 of 102

011572

264 FISHES IN THE KLAMATH RIVER BASIN

Wood rivers above Upper Klamath Lake, but these runs were eliminated by
the construction of Copco Dam in 1917 (Snyder 1931).

Two ESUs are recognized for Klamath basin Chinook: the Southern
Oregon and Coastal (SOCC) ESU and the Upper Klamath and Trinity
rivers ESU (Myers et al. 1998). The SOCC ESU consists only of fall-run
Chinook that spawn in the main-stem Klamath roughly from the mouth of
the Trinity River to the estuary and is tied to other runs in coastal streams
from Cape Blanco, Oregon, to San Francisco Bay. The Upper Klamath and
Trinity rivers ESU encompasses the rest of the Chinook in the basin, includ-
ing Trinity River fish. It consists of three runs (fall, late fall, and spring).
Runs are named for the season of entry and migration up the river, which is
not necessarily the same as the spawning time. Thus, spring-run Chinook
migrate upriver during the spring, but spawn in the fall. The spring run
differs in its life history from other runs and diverges slightly from them
genetically as well; it may merit status as a separate ESU (Myers et al.
1998). Because studies of Chinook salmon and fisheries in the Klamath
basin do not separate fish from the two ESUs (e.g., Hopelain 2001, Prager
and Mohr 2001), Chinook salmon are treated here as either fall-run or
spring-run. The late fall-run Chinook in the basin is either extinct or poorly
documented (Moyle 2002). The vast majority of the fish today are fall-run
fish of both wild and hatchery origin.

Fall-Run Chinook Salmon

Life History of Fall-Run Chinook Salmon

Fall-run Chinook in the Klamath have the classic ocean type of life-
history pattern: juveniles spend less than a year in freshwater (Healey 1991).
This pattern allows the salmon to take advantage of streams in which
conditions may become unfavorable by late summer (Moyle 2002). Adult
Chinook salmon that have the ocean type of life-history pattern also typi-
cally spawn in the main channels of large rivers and their major tributaries.
Historically, the fall run in the Klamath was known as a summer run
because fish started entering the estuary and lower river in July, peaked in
August, and were largely finished by late September (Snyder 1931). Today,
the run peaks in early September and continues through late October (Trihey
and Associates 1996; USFWS, unpublished material, 1998). The 2- to 4-wk
shift in run timing suggests that the main-stem Klamath and Trinity rivers
have become less favorable to adult salmon in summer, presumably because
of high temperature (Bartholow 1995), or perhaps because of excessive
harvest of early run fish. Even with the shift in timing, temperature during
the time of the spawning run probably is stressful to the migrating salmon
and may result in increased mortality of spawning adults. Literature re-

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 7/9 of 102

011573

FISHES OF THE LOWER KLAMATH BASIN 265

viewed by Bartholow (1995) suggests that temperatures under 14°C are
optimal for adult migration and that chronic exposure of migrating adults
to 17-20°C can be lethal, although they can endure temperatures as high as
24°C for short periods. McCullough (1999, p. 75), commenting on adult
migration primarily with data from the Columbia River, concludes that
spring Chinook migrate at 3.3-13.3°C, summer Chinook migrate at 13.9-
20.0°C, and fall Chinook migrate at 10.6-19.4°C.

Fall-run Chinook reach upstream spawning grounds 2-4 wk after they
enter the river; they then spawn and die (USGS 1998). In 2001, adult
Chinook were first recorded entering the Shasta River on September 11; the
run peaked on October 1, and 95% of the run had entered the system by
October 27 (CDFG, unpublished data, 2001). In 1993-1996, spawning in
the reach between Seiad Creek and within 40 mi of Iron Gate Dam on the
main stem began in the second week of October, peaked in the last week of
October, and was completed by the middle of November (USGS 1998).
This spawning period coincides with declining temperatures, which by early
November are within the optimal range for incubation of developing em-
bryos (4-12°C); 2-16°C is the range for 50% mortality (Healey 1991,
Myrick and Cech 2001).

Time to emergence from the gravel varies with the temperature regime
to which the embryos are exposed. In the main-stem Klamath River, alevins
can emerge from early February through early April, but peak times vary
from year to year (USGS 1998). In the Shasta River, newly emerged fry
have been captured as early as the middle of January (USGS 1998). After
they emerge, fry disperse downstream, and many then take up residence in
shallow water on the stream edges, often in flooded vegetation, where they
may remain for various periods. As they grow larger, they move into faster
water. Some fry, however, keep moving after emergence and reach the
estuary for rearing (Healey 1991). This pattern seems to be common in the
Klamath River, although the small juveniles in the estuary leave, apparently
for the ocean, after only a few weeks (Wallace 2000). The time that juve-
niles spend in the estuary may depend on upstream conditions (Wallace and
Collins 1997). When river conditions are relatively poor (for example,
warm), the juveniles move into the estuary when smaller and stay there
longer. In other systems, juveniles may live in the estuary through the smolt
stage and this can be important for allowing juvenile Chinook of the ocean
life-history pattern to grow to larger sizes before entering the ocean (Healey
1991). Juveniles are found in the Klamath estuary from March through
September (the sampling season), over which time new fish constantly enter
and older fish leave (Wallace 2000; unpublished data 2002).

Other juvenile fall-run Chinook rear in the river or large tributaries for
3-9 mo, but downstream movement is fairly continuous. During June and
July, movement of wild fish may be stimulated by the release of millions of

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 80 of 102

011574

266 FISHES IN THE KLAMATH RIVER BASIN

juvenile salmon from Iron Gate Hatchery; the hatchery fish probably com-
pete with wild fish for space. An outmigrant trap set at Big Bar, near
Orleans, for 10 yr (1991-2001) captured juveniles from late February
through late August, although the trap was usually set only from early April
through July (T. Shaw, USFWS, unpublished material, 2002). Time of peak
catch varied from year to year but usually was between late May and the
middle of July. Outmigrant traps on the Scott and Shasta rivers catch
Chinook fry, parr, and smolts from early February through July in most
years. Peak numbers occur in March or early April for the Shasta River and
from the middle of April to the middle of May in the Scott River. A survey
of main-stem pools at the mouths of creeks in 2001 indicates that juveniles
can be found in the main stem from January through September, but
abundances are considerably reduced by August and September (T. Shaw,
USFWS, unpublished material, 2002). Thus, there appears to be a steady
movement of fish down the main stem throughout summer; the fry stay for
various periods in the main stem at temperatures of 19-24°C. That pattern
is consistent with the thermal tolerances of juvenile Chinook salmon, which
can feed and grow at continuous temperatures up to 24°C when food is
abundant and other conditions are not stressful (Myrick and Cech 2001).
Under constant laboratory conditions, optimal temperatures for growth are
around 13-16°C. Continuous exposure to 25°C or higher is invariably
lethal (McCullough 1999). Juveniles can, however, tolerate higher tempera-
tures (28-29°C) for short periods. Depending on their thermal history, fish
in wild populations may experience high mortality at temperatures as low
as about 22-23°C (McCullough 1999). In the lower Klamath River, the
presence in late summer of refuges that are 1-4°C cooler than the main
stem and lower temperatures at night may increase the ability of the fry to
grow. The abundance of invertebrate food also makes the environment
bioenergetically favorable, although intense intraspecific competition may
occur around the refuge pools.

What limits the survival of Chinook fry in the main stem is not known.
Food is apparently abundant, and summer temperatures, although poten-
tially stressful, are rarely lethal. It is possible that shallow-water rearing
habitat is limiting for fry, especially if there is competition for space with
other salmonids, including hatchery-reared Chinook and steelhead (e.g.,
Kelsey et al. 2002). Fry (under 50 mm) require shallow edge habitat for
feeding and protection from predators. Thus, increasing flows to increase
edge habitat may be desirable for as long as small fish are present. Some
fall-run Chinook apparently remain in the river long enough to become
smolts before they migrate to the sea; the rest do not (migration to the
estuary is known to occur without smoltification in some cases). Timing of
migration may be critical. Baker et al. (1995) indicated that prolonged
exposure of outmigrating smolts to temperatures of 22—24°C in the Sacra-

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 81 of 102

011575

FISHES OF THE LOWER KLAMATH BASIN 267

mento River resulted in high mortality. Juvenile Chinook salmon that trans-
form into smolts at temperatures over 18°C may have low ability to survive
in seawater (Myrick and Cech 2001).

Once the Chinook are at sea, they grow rapidly on a diet of shrimp and
small fish (Healey 1991). They can move widely through the ocean but
typically are most abundant in coastal waters, where growth and survival
are strongly influenced by ocean conditions. They return to the Klamath
mainly as 3-yr-old fish, but jacks (2-yr-old males) and 4-yr-old fish also are
common.

Hatcheries

Hatcheries for Chinook salmon have been operating continuously since
1917. Both the Iron Gate Hatchery and the Trinity River Hatchery produce
large numbers of spring-run (13%) and fall-run (87%) juvenile Chinook of
native stock (Myers et al. 1998). The hatcheries release 7-12 million juve-
niles into the river each year (about 70% from the Iron Gate Hatchery, all
fall-run). The fish generally have been released over 2-3 days in late May or
early June and take 1-2 mo (mean, 31 days) to reach the estuary (M.
Wallace, CDFG, unpublished data, 2002), although some fish probably
remain in pools for most of summer. Smaller fish take longer than larger
fish to reach the estuary, but because they are feeding and growing on the
way downstream, all juveniles are about the same size when they reach it.
About 40% of the juvenile fish in the estuary in 2000 were of hatchery
origin (CDFG, unpublished data, 2000); this is presumably a fairly typical
figure. Adult Chinook returning to the hatcheries are roughly one-third of
the total run—30% in 1999, 44% in 2000, and 28% 2001 (CDFG, unpub-
lished data, 2001). There has been an increase in the percentage of hatchery
fish in the run in recent years—up from 18% in 1978-1982, and 26% in
1991-1995 (Myers et al. 1998). Their contribution to natural spawning is
not known, but estimates for the Trinity River suggest that it is roughly the
same as the percentage of hatchery returns (Myers et al. 1998).

Status

The fall-run Chinook salmon in the Klamath basin overall probably has
declined in abundance, but it is still the most abundant salmonid in the basin.
In the first major study of Klamath salmon, Snyder (1931) stated that “the
actual contribution of the river to the entire salmon catch of the state is not
known, nor can it be known. .. . The fishery of the Klamath is particularly
important, however, because of the possibility of maintaining it, while that of
the Sacramento probably is doomed to even greater depletion than now
appears.” Snyder did not provide estimates of run sizes, but the river harvest

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 82 of 102

011576

268 FISHES IN THE KLAMATH RIVER BASIN

alone in 1916-1927 was 35,000-70,000 fish (as estimated from Snyder’s
data showing an average weight of 14 Ib/fish and a harvest of 500,000-
1,000,000 Ib each year). If, as Snyder’s data suggest, the river harvest was
roughly 25% of the ocean harvest in this period, annual total catches were
probably 120,000-250,000 fish. This in turn suggests that the number of
potential spawners in the river was considerably higher than the number
spawning in the river today. Since 1978, annual escapement has varied from
30,000 to 230,000 adults. In both 2000 and 2001, runs were over 200,000
fish. If it is assumed that fish returning to the hatcheries are, on the average,
30% of the population and that 30% of the natural spawners are also
hatchery fish, then roughly half the run consists of salmon of natural origin
(including progeny of hatchery fish that spawned in the wild).

Additional evidence of decline is the exclusion of salmon from the river
and its tributaries above Iron Gate Dam in Oregon, where fairly large
numbers spawned, and the documented decline of the runs in the Shasta
River. The Shasta River once was one of the most productive salmon streams
in California because of its combination of continuous flows of cold water
from springs, low gradients, and naturally productive waters. The run was
probably already in decline by the 1930s, when as many as 80,000 spawn-
ers were observed. By 1948, the all-time low of 37 fish was reached. Since
then, run sizes have been variable but have mostly been well below 10,000.
Wales (1951) noted that the decline had multiple causes, most related to
fisheries and land use in the basin, but laid much of the blame on Klamath
River lampreys: the lampreys preyed extensively on the salmon in the main
stem when low flows delayed their entry into the Shasta River.

In some respect, it is remarkable that fall-run Chinook salmon in the
Klamath River are doing as well as they seem to be. Both adults migrating
upstream and juveniles moving downstream face water temperatures that
are bioenergetically unsuitable or even lethal. As explained later in this
chapter, the vulnerability of the run to stressful conditions was dramatically
demonstrated by the mortality of thousands of adult Chinook in the lower
river in late September 2002.

Spring-Run Chinook

Life History

Like coho, spring-run Chinook have a stream type of life history, which
means that juveniles remain in streams for a year or more before moving to
the sea (Healey 1991). In addition, the adults typically enter freshwater
before their gonads are fully developed and hold in deep pools for 2-4 mo
before spawning. In California, this strategy allows salmon to spawn and
develop in upstream reaches of tributaries that often are inaccessible to fall-

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 83 of 102

011577

FISHES OF THE LOWER KLAMATH BASIN 269

run Chinook because of low flows and high temperatures in the lower
reaches during fall (Moyle 2002). Major disadvantages of such a life-history
pattern in the present system are that low flows and high temperatures
during the adult and smolt migration periods can prevent the fish from
reaching their destinations or greatly increase mortality during migration
(Moyle et al. 1995, Trihey and Associates 1996).

Spring-run Chinook enter the Klamath system from April to July, al-
though the fish that appear later apparently are mainly of hatchery origin
(Barnhart 1994). The Chinook aggregate in deep pools, where they hold
through September. Temperatures below 16°C generally are regarded as
necessary for spring-run Chinook because susceptibility to disease and other
sources of mortality and loss of viability of eggs increase as temperature
increases (McCullough 1999). In the Salmon River, temperatures of pools
holding spring-run Chinook often exceed 20°C (West 1991, Moyle et al.
1995). Spawning peaks in October. Fry emerge from the redds from March
to early June; the fish reside through the summer in the cool headwaters
(West 1991). Because most of the streams in which they reside also are
likely to be used by juvenile coho salmon, interactions between the two
species are likely (see O’Neal 2002 for information specific to the Kla-
math). Some juveniles may move down to the estuary as temperatures
decline in October, although most do not move out until the following
spring (Trihey and Associates 1996); they spend summer in the same reaches
as the holding adults. More precise details of the life history of spring-run
Chinook in the Klamath basin are unavailable.

Status

Spring-run Chinook may once have been nearly as abundant as fall-run
Chinook in the Klamath basin. Perhaps 100,000 fish spread into tributaries
throughout the basin, including the Sprague and Williamson rivers in Or-
egon (Moyle 2002). The Shasta, Scott, and Salmon rivers all supported
large runs. Spring-run Chinook suffered precipitous decline in the 19th
century caused by hydraulic mining, dams, diversions, and fishing (Snyder
1931). The large run in the Shasta River disappeared coincidentally with
the construction of Dwinnell Dam in 1926 (Moyle et al. 1995). In the
middle to late 20th century, the decline of the depleted populations contin-
ued as a result of further dam construction (for example, of Trinity and
Iron Gate Dams) and, in 1964, heavy sedimentation of habitat that resulted
from catastrophic landslides due to heavy rains on soils denuded by logging
(Campbell and Moyle 1991). By the 1980s, spring-run Chinook had been
largely eliminated from much of their former habitats because the cold,
clear water and deep pools that they require were either absent or inacces-
sible. In the Klamath River drainage above the Trinity, only the population

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 84 of 102

011578

270 FISHES IN THE KLAMATH RIVER BASIN

in the Salmon River and Wooley Creek remains; it has annual runs of 150-
1,500 fish (Campbell and Moyle 1991, Barnhart 1994). Numbers of fish in
the area continue to decline (Moyle 2002). Because the Trinity River run of
several thousand fish per year is apparently sustained largely by the Trinity
River Hatchery, the Salmon River population may be the last wild (natu-
rally spawning) population in the basin. The Trinity River Hatchery re-
leases over 1 million juvenile spring-run Chinook every year, usually in the
first week of June. Apparently, all spawners in the main-stem Trinity River
below Lewiston Dam are of hatchery origin.

NMEFS debated designation of the Klamath spring-run Chinook as a
distinct ESU, but decided that it was too closely related to fall-run Chinook
to justify separation (Myers et al. 1998). Nevertheless, the presence of
genetic differences and of great differences in life history suggest that it
should be managed as a distinct ESU (as was done for the Sacramento River
spring-run Chinook) or as a distinct population segment. Protection and
restoration of streams used by spring-run Chinook salmon would provide
additional protection for coho salmon because the two salmon have similar
temperature and habitat requirements.

STEELHEAD

Steelhead (anadromous rainbow trout) are widely distributed and com-
mon in the Klamath basin. They consistently co-occur with coho salmon in
streams, and the juveniles of the two species can have strong interactions
(e.g., Harvey and Nakamoto 1996). All populations are considered by
NMFS to be part of the Klamath Mountains Province ESU. Besides having
genetic traits in common, the populations share a life-history stage called
the half-pounder, which is an immature fish that migrates to the sea in
spring but returns to spend the next winter in freshwater (Busby et al. 1994,
Moyle 2002). Two basic life-history strategies are recognized in the basin:
summer steelhead (stream-maturing) and winter steelhead (ocean-maturing).
Barnhart (1994) and Hopelain (1998) divide the winter steelhead further
into early (fall-run) and late (winter-run), but the two forms have similar
life histories and will be treated together here as winter steelhead.

Winter Steelhead

Life History

Winter steelhead are the most widely distributed anadromous salmo-
nids in North America. Key factors in their success in a wide variety of
habitats include an adaptable life history, higher physiological tolerances
than those of other salmonids, and ability to spawn more than once (Moyle

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 85 of 102

011579

FISHES OF THE LOWER KLAMATH BASIN 271

2002). The flexibility in life-history pattern is reflected in the fact that most
populations have juveniles that spend 1, 2, or 3 yr in freshwater and adults
that spend 2-4 yr in the ocean and return one to four times to spawn. This
variability virtually ensures that runs can continue through periods of ad-
verse conditions unless the stream habitat becomes chronically unfavorable
to survival of steelhead.

Winter steelhead enter the Klamath River from late August to February
(Barnhart 1994). They disperse throughout the lower basin and spawn
mainly in tributaries but also show some main-stem spawning. Snyder
(1933) noted that fish entering the Shasta River in 1932 came in bursts of
2-3 days over a 7-wk period. Spawning, which can take place any time
from January through April, apparently peaks in February and March.
Mature fish first return to spawn after a year, at 40-65 cm; the smallest fish
are those that spent a winter in freshwater as half-pounders (Hopelain
1998). Up to 30% of the mature fish spawn a second time, after another
year at sea; up to 20% spawn a third time; and a very few a fourth time
(Hopelain 1998).

Fry emerge from the gravel in spring and most (80-90%) spend 2 yr in
freshwater before going to sea. The rest spend either 1 or 3 yr in freshwater
(Kesner and Barnhart 1972, Hopelain 1998). The juveniles occupy virtually
all habitats in the basin in which conditions are physiologically suitable.
They can tolerate minimal depths and flows and so can be found in the
smallest accessible tributaries and in the main river channels. Although
spawning occurs mainly in tributaries, the juveniles distribute themselves
widely, and many move into the main stem. For example, large numbers of
parr have been observed moving out of the Scott and Shasta rivers in early
July (W.R. Chesney, CDFG, unpublished reports, 2000, 2002). Habitat
preferences change with size: bigger fish are more inclined to use pools or
deep runs and riffles, and the larger juveniles prefer water at least about 50-
100 cm deep with water-column velocities of 10-30 cm/s and deep cover
(Moyle 2002). Juveniles feed primarily on invertebrates, especially drifting
aquatic and terrestrial insects, but fish (including small salmon) can be an
important part of the diet of larger individuals. Aggressive 2-yr-old steel-
head (14-17 cm) often dominate pools.

A key to the success of steelhead in freshwater is their thermal toler-
ance, which is higher than that of most other salmonids. Preferred tempera-
tures in the field are usually 15-18°C, but juveniles regularly persist in
water where daytime temperatures reach 26-27°C (Moyle 2002). Long-
term exposure to temperatures continuously above 24°C, however, is usu-
ally lethal. Steelhead cope with high temperatures by finding thermal ref-
uges (springs, stratified pools, and so on) or by living in areas where
nocturnal temperatures drop below the threshold of stress. Persistence in
thermally stressful areas requires abundant food, which steelhead will shift

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 86 of 102

011580

272 FISHES IN THE KLAMATH RIVER BASIN

their behavior to find. Thus, Smith and Li (1983) found that juvenile steel-
head persisted in a small California stream in which daytime temperatures
sometimes reached 27°C for short periods by moving into riffles where
food was most abundant; these fish, however, were at their bioenergetic
limits for survival. Overall, the ability of steelhead to thrive under the
summer temperatures experienced in the lower Klamath and the different
habitat requirements of juvenile steelhead of different sizes indicate that
they will benefit from the expansion of habitat created by increased flows in
the main-stem Klamath and tributaries, as long as water quality, especially
temperature, remains suitable for them.

Steelhead juveniles become smolts and move into the estuary from early
April to the middle of May (Kesner and Barnhart 1972). Small numbers
continue to trickle into the estuary all summer (M. Wallace, CDFG, unpub-
lished data, 2002). A majority of the early fish that return each year to the
river in September are immature (half-pounders, 25-35 cm). These fish
usually stay in the lower main stem of the Klamath through March before
returning to the sea. This life-history trait allows the steelhead to consume
eggs of the large numbers of Chinook salmon that enter the river at the
same time (USGS 1998). Half-pounders that return to spawn in the follow-
ing winter are much smaller (40-50 cm), however, than the first-time spawn-
ers that skipped the half-pounder stage (55-65 cm) (Hopelain 1998).

Hatcheries

The Iron Gate Hatchery produces about 200,000 and the Trinity River
Hatchery about 800,000 winter steelhead smolts per year (Busby et al.
1994). The fish are released into the rivers in the last 2 wk of March, and
most reach the estuary about a month later (M. Wallace, CDFG, personal
communication, 2002), coincident with the emigration of wild smolts. Di-
ets of outmigrating smolts are similar to those of wild smolts, although the
consumption of a greater variety of taxa and fewer organisms by the hatch-
ery fish than by wild fish suggests that they have lower feeding efficiency
than wild fish (Boles 1990). Otherwise, the interactions between hatchery
and wild fish in the Klamath are not known, although hatchery steelhead
released into a stream will dominate the wild steelhead (McMichael et al.
1999), potentially increasing the mortality in wild fish from predation,
injury, or reduced feeding. Hatchery steelhead also can have adverse effects
on juveniles of other salmonids, especially Chinook and coho salmon,
through aggressive behavior and predation (Kelsey et al. 2002).

In the 1970s and early 1980s, adults of hatchery origin made up about
8% of the run of Klamath River steelhead and 20-34% of the run in the
Trinity River (Busby et al. 1994). As numbers of wild steelhead decline, the
percentage of hatchery fish in the population presumably will increase.

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 87 of 102

011581

FISHES OF THE LOWER KLAMATH BASIN 273

There is some indication that the runs most heavily influenced by hatchery
steelhead in the Trinity River have a lower frequency of half-pounders in
the population than do wild populations (Hopelain 1998).

Status

Historical numbers of winter steelhead in the Klamath River are not
known, but total run sizes in the 1960s were estimated at about 170,000
for the Klamath and 50,000 for the Trinity (Busby et al. 1994). Historical
numbers for the Klamath River above the Trinity undoubtedly were much
higher because by 1917 all access to the upper basin was eliminated and
habitat in the tributaries was greatly degraded or blocked. In the 1970s,
Klamath River runs were estimated to average around 129,000; by the
1980s, they had dropped to around 100,000 (Busby et al. 1994). Similar
trends were noted for the Trinity River. Numbers presumably are still
declining, although all estimates of abundance, past and present, are very
shaky. NMFS considered winter steelhead in the Klamath to be in low
abundance and to be at some risk of extinction (Busby et al. 1994) but has
not listed them under the ESA.

Summer Steelhead

Life History

Summer (spring-run) steelhead have the same relationship to winter
steelhead that spring-run Chinook salmon have to fall-run Chinook salmon
in the Klamath River. They are closely related but have different life histo-
ries. Summer steelhead enter the Klamath River as immature fish from May
to July and migrate upstream to the cool waters of the larger tributaries
(Barnhart 1994, Moyle 2002). They hold in deep pools roughly until De-
cember, when they spawn. Temperature requirements of adult summer steel-
head are not well documented, but maximum daytime temperatures of less
than 16°C seem to be optimal, and temperatures above 20°C increase stress
substantially (Moyle et al. 1995) through susceptibility to starvation (they
do not feed much while holding) and disease. High temperatures also de-
crease viability of eggs inside the females. Juveniles probably occupy mainly
the same upper stream reaches in which they were spawned, that is, above
the areas in which most winter steelhead spawn and rear but where coho
are likely to be present. Other aspects of their life history are similar to
those of winter steelhead, including a predominance of 2-yr-old smolts and
the presence of half-pounders (Hopelain 1998). There is some evidence,
however, that summer steelhead have higher repeat spawning rates and
grow larger in the ocean (Hopelain 1998). As is the case with spring-run

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 88 of 102

011582

274 FISHES IN THE KLAMATH RIVER BASIN

Chinook salmon, major disadvantages of the summer steelhead’s life-his-
tory pattern in the present system are that reduced flows and increased
temperatures during the adult and smolt migration periods prevent the fish
from reaching their destinations or greatly increase their mortality during
migration (Moyle et al. 1995, Trihey and Associates 1996).

Status

Summer steelhead once were widely distributed in the Klamath and
Trinity basins and were present in most headwaters of the larger tributaries
(Barnhart 1994), In the 1990s, estimated numbers were 1,000-1,500 adults
divided among eight populations; the largest numbers were in Dillon and
Clear creeks (Barnhart 1994, Moyle et al. 1995, Moyle 2002). Numbers
presumably are still declining because of loss of habitat, poaching in sum-
mer, and reduced access to upstream areas during migration periods as a
result of diversions. Summer steelhead and winter steelhead probably are
different ESUs. NMFS considers the stocks depressed and in danger of
extinction (Busby et al. 1994). Summer steelhead are not produced by
Klamath basin hatcheries.

OTHER FISHES

Pink Salmon

Small runs of pink salmon probably once existed in the Klamath River
and elsewhere on the coast. The pink salmon now appears to be extirpated
as a breeding species in California, although individuals stray occasionally
into coastal streams (Moyle et al. 1995, Moyle 2002).

Chum Salmon

Periodic observations of adult chum salmon and the regular collection
of small numbers of young suggest that this species continues to maintain a
small population in both the Klamath and Trinity rivers (Moyle 2002). It
was more abundant in the past and occasionally was harvested, but it has
never been present in large numbers. The run in the Klamath basin is the
southernmost of the species. The life history of this species in the Klamath
basin, including timing of spawning runs and outmigration of juveniles, is
probably similar to that of fall-run Chinook salmon.

Coastal Cutthroat Trout

Because of their similarity to the more abundant steelhead, coastal
cutthroat trout have been largely overlooked in the Klamath basin. They

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 89 of 102

011583

FISHES OF THE LOWER KLAMATH BASIN 275

occur mainly in the smaller tributaries to the main stem within about 22 mi
of the estuary. They also have been observed further upstream in tributaries
to the Trinity River (Moyle et al. 1995). Their life history in the Klamath
River is poorly documented but is apparently similar to that of winter
steelhead. Adults enter the river for spawning in September and October,
and juveniles grow in the streams for 1-3 yr before going to sea. Cutthroat
trout can spawn two to four times. Competition for space by spawners and
juveniles with the dominant steelhead is reduced by the ability of cutthroat
to use habitats higher in the watersheds than are typically used by steelhead
(Moyle 2002). Voight and Gale (1998) suggest that in small tributaries in
the lower 22 mi of the Klamath River, cutthroat may actually be more
abundant in headwater streams than they were historically because they
have become resident above migration barriers created by human activities,
such as log jams and debris flows. The life history of one such population
on the nearby Smith River is documented by Railsback and Harvey (2001).

The general absence of cutthroat trout from streams higher in the
Klamath basin presumably results from their general intolerance of water
that exceeds 18°C (Moyle 2002) and from competition with the more
tolerant steelhead and perhaps other salmonids. Juveniles move downstream
when they reach 12-20 cm during April through June, coincidentally with
the outmigration of juvenile Chinook salmon, a major prey (Hayden and
Gale 1999, Moyle 2002). Adults apparently do not move far once they
reach salt water and some may return to overwinter in freshwater; others
may move up in summer. Movements into freshwater by nonbreeding fish
may be triggered by abundance of juvenile salmon, which are prey; the
timing of such movements into the lower Klamath appears to vary greatly
from year to year (Gale et al. 1998). Large numbers of adult cutthroat are
observed every summer in lower Blue Creek, where they seek refuge from
poor conditions in the main-stem Klamath (Gale et al. 1998).

Eulachon

The eulachon or candlefish is a smelt (Osmeridae) that reaches the
southern extent of its range in the Mad River, Redwood Creek, and the
Klamath River (Moyle 2002). Historically, large numbers entered the river
to spawn in March and April, but they rarely moved more than 8 mi inland.
Spawning occurs in gravel riffles, and the embryos take about a month to
develop before hatching and being washed into the estuary as larvae. The
eulachon in the Klamath River once was an important food of the Ameri-
can Indians in the region (Trihey and Associates 1996). Since the 1970s,
their numbers have been too low in most years to support a fishery. The
causes of the decline are not known but probably are tied to changing ocean
conditions and poor habitat and water quality in their historical spawning
areas (Moyle 2002).

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 90 of 102

011584

276 FISHES IN THE KLAMATH RIVER BASIN

Green Sturgeon

Probably 70-80% of all green sturgeon are produced in the lower
Klamath River and Trinity River, where several hundred are taken every
year in the tribal fishery, which is the principal source of life-history infor-
mation on this species (Moyle 2002). Green sturgeon enter the Klamath
River to spawn from March to July; most spawning occurs from the middle
of April to the middle of June at temperatures below 14°C. Spawning takes
place in the lower main stems of the Klamath and Trinity rivers in deep
pools with strong bottom currents. Juveniles occupy the river until they are
1-3 yr old, when they move into the estuary and then to the ocean. Optimal
temperatures for juvenile growth in the river appear to be 15-19°C. Tem-
peratures above 25°C are lethal (Mayfield 2002). After leaving the river,
green sturgeon spend 3-13 yr at sea before returning to spawn and often
move long distances along the coast. They reach maturity at 130-150 cm
and are repeat spawners. Large adults (250-270 cm) typically are females
that are 40-70 yr old (Moyle 2002). There is some evidence that green
sturgeon populations are in decline, but reduction of the marine commer-
cial fishery for them may have alleviated the decline somewhat (Moyle
2002). In 2003, NMFS rejected a petition to have them listed as a threat-
ened species.

Pacific Lamprey

Lampreys once were so abundant in the coastal rivers of California that
they inspired the name Eel River for the third largest river in the state. They
supported important tribal fisheries. Today, their numbers are low and
declining (Close et al. 2002, Moyle 2002). Their biology is poorly docu-
mented, but they probably have multiple runs in the Klamath basin. Most
adults (30-76 cm) enter the river from January through March to spawn
from March to June, although movement has also been observed in most
other months (Moyle 2002). How far upstream lampreys moved histori-
cally is not known, but it is certain, as shown by the genetics of resident
lampreys, that they entered the upper basin above Klamath Falls at least
occasionally. Most spawning appears to take place in the main stem or
larger tributaries. Like salmon, lampreys construct redds for spawning in
gravel riffles, although the tiny larvae emerge from the gravel in just 2-3
wk. They are washed downstream once they emerge, and they settle in sand
and mud at the river’s edge. The larvae (ammocoetes) live in burrows in
these quiet areas for probably 5—7 yr and feed on algae and other organic
matter. During the larval stage, they move about frequently, so they are
commonly captured in salmon outmigrant traps. Factors limiting the sur-
vival of ammocoetes are not known, but it is likely that rapid or frequent

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 91 of 102

011585

FISHES OF THE LOWER KLAMATH BASIN 277

drops in flow deprive them of habitat and force them to move into open
water, where they are vulnerable to predation. They do not appear to be
limited by temperatures in the basin, but anything that makes their shallow-
water habitat less favorable (such as pollution and trampling by cattle) is
likely to increase mortality.

The blind, worm-like ammocoetes undergo a dramatic transformation
into eyed, silvery adults when they reach 14-16 cm, after which they mi-
grate to the sea (Moyle 2002). Downstream migration usually is coinciden-
tal with high flows in the spring, but movement has also been observed
during summer and fall (Trihey and Associates 1996). In the ocean and
estuary, they prey on salmonids and other fish for 1-2 yr before returning
to spawn. The Pacific lamprey is a tribal trust species with a high priority
for recovery to fishable populations (Trihey and Associates 1996). Its cul-
tural importance to American Indians is largely unappreciated (Close et al.
2002).

Native Nonanadromous Species

Speckled dace, Klamath smallscale sucker, lower Klamath marbled
sculpin, threespine stickleback (some of which are anadromous), and Kla-
math River lamprey are quite common in the lower river and its tributaries
of low gradient. With the possible exception of the sculpin, these species
probably all have fairly high thermal tolerances (Moyle 2002). In the reaches
within 30 mi or so of the ocean, marbled sculpin apparently are replaced by
the two amphidromous species, prickly sculpin and coastrange sculpin.
With the exception of the lamprey, which feeds on fish, all the resident
fishes feed mainly on aquatic invertebrates. The relationship between the
native nonanadromous and anadromous species has not been worked out
in the Klamath, but the dace, stickleback, sculpins, and suckers are prob-
ably subsidized by nutrients brought into the streams by the anadromous
fish and may suffer heavy predation, especially in the larval stages, by
juvenile salmon and steelhead.

Nonnative Species

The lower Klamath basin is still dominated by native fishes, but other
species have a strong presence in highly altered habitats, such as reservoirs
and ponds. The Shasta River, once a cold-water river, now supports large
populations of brown bullheads and other warm-water, nonnative species
because summer flows consist largely of warm irrigation-return water. There
also is a continuous influx of nonnative fishes from the upper Klamath basin,
where they are extremely abundant. Because there is a positive relationship
between degree of habitat disturbance and abundance of nonnative fishes

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 92 of 102

011586

278 FISHES IN THE KLAMATH RIVER BASIN

(Moyle and Light 1996), improving habitat for native fishes should reduce
the likelihood that nonnative species will become more abundant.

MASS MORTALITY OF FISH IN THE
LOWER KLAMATH RIVER IN 2002

During the last half of September 2002, mass mortality of fish (fish kill
or fish die-off) occurred in a reach of the Lower Klamath River extending
about 30 mi up from the confluence of the river with its estuary (Figure
1-1). In responding to the general need for a timely assessment of the
conditions leading to this mortality, CDFG released in January 2003 a
report that describes the extent of the mortality and its distribution among
species, hydrologic and meteorological conditions that accompanied the
mortality, some aspects of water quality, and the results of physical exami-
nation of both living and dead fish. A second CDFG report will deal with
long-term consequences of the mortality. Also during 2003, USGS released
a report dealing with the mortality of September 2002 (Lynch and Risley
2003). The USGS report documents environmental conditions that coin-
cided with the mortality, but does not attempt to reach conclusions as to its
cause.

The sponsors of the NRC study on endangered and threatened fishes
asked the NRC committee to study information on the fish kill of 2002 and
include the analysis in its final report. While it is reasonable that this issue
be covered in the committee’s report, it is also important to note that the
fish kill primarily affected Chinook salmon, for reasons that are explained
below, and not the threatened coho salmon that is the focus of attention for
the NRC committee in its work on the lower Klamath basin. Furthermore,
the NRC committee was only able to consider the two reports cited above
and unpublished records on weather and temperature; other reports to be
issued in the future might provide additional information that would influ-
ence conclusions about the cause of the fish kill. The fish kill of 2002 in the
Klamath lower main stem is unprecedented in magnitude. It raises ques-
tions as to whether human manipulation of the Klamath River or the
adjoining estuary was directly or indirectly responsible and, if so, what
might be done to prevent its recurrence. A full and final explanation of
mortality probably is not possible, however, given that the fish kill was not
anticipated and therefore the conditions leading to it were not well docu-
mented.

Extent of Mortality

CDFG, quoting USFWS, has estimated the total mortality of fish in the
last half of September 2002 at about 33,000. This estimate, which is subject

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 93 of 102

011587

FISHES OF THE LOWER KLAMATH BASIN 279

to revision, is likely to be conservative. The projected run size of fall-run
Chinook salmon, which was the most abundant of the fish that died, was
estimated at 132,000. Thus, regardless of any adjustments that might be
made in the final estimate of mortality, a substantial portion of the Chi-
nook salmon run was lost before spawning.

Both CDFG and USFWS estimated the species composition of the fish
kill, which extended beyond salmonids to other taxa, including the Kla-
math River smallscale sucker, but percentage estimates from CDFG are
limited to the salmonids. A sample of 631 dead fish collected under the
supervision of CDFG showed 95.2% Chinook salmon, 4.3% steelhead
trout, and 0.5% coho salmon. These estimates differ only slightly from the
USFWS estimates. Further details may appear in reports yet to be issued.
Among both Chinook and steelhead, nonhatchery fish appeared to have
died in greater numbers than fish of hatchery origin. A similar determina-
tion for coho salmon is complicated by the fact that only small numbers of
coho were found. If the coho had been in peak migration at the time when
mortality occurred, more dead coho probably would have been found. The
coho migration occurs later than the Chinook migration, which probably
explains why few coho were affected.

Direct Causes of Mortality

CDFG has given infection as the direct cause of death of the fish. Both
living and dead fish were infected with Ichthyopthirius multifilis, a proto-
zoan, and Flavobacter columnare, a bacterium. As indicated by CDFG,
these two pathogens are widespread and, when they become lethal to fish,
typically are associated with high degrees of stress. Crowding may be con-
sidered an additive agent to stress in that it facilitates efficient transmission
of pathogens from one fish to another. A combination of crowding and
stress thus would be especially favorable for the development of these
pathogens in sufficient strength to cause mortality of fish. Potential agents
of stress, which may have acted in combination rather than alone, include
high temperature, inadequate concentrations of dissolved oxygen (undocu-
mented), and high concentrations of unionized ammonia (undocumented).

Indirect Causes of Mortality

Low flow in the Klamath River main stem is the most obvious possible
cause of stress leading to the lethal infections of fish in the lower Klamath
River during 2002. Low flow can cause crowding of the fish in their hold-
ing areas as they await favorable conditions for upstream migration and
can be associated with high water temperature and with lower than normal

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 94 of 102

011588

280 FISHES IN ‘THE KLAMATH RIVER BASIN

concentrations of dissolved oxygen. CDFG therefore reviewed information
on flow in the main stem, as did USGS (Lynch and Risley 2003).

The flow of the Klamath River at Klamath, which is just a few miles
above the estuary, is shown in Figure 7-3 for dry yrs used by CDFG in its
overview of low flows in the river. The flows at Iron Gate Dam, about 185
mi upstream, are given for comparison. For an extended span of years not
restricted to drought, September flow at Iron Gate Dam is about one-third
of the flow at Klamath. For example, mean September discharge at Kla-
math was 2,973 cfs for 1988 through 2001 (excluding 1996, 1997) and the
same statistic for the Klamath River at Iron Gate Dam is 1,130 cfs, as deter-
mined from USGS gage records.

The USGS elected not to use data for the Klamath gage because the
accuracy of the gage at low flow is subject to errors greater than 15%.
Figure 7-3 shows the sum of the gages at Orleans (main stem above the
Trinity) and at Hoopa (on the lower Trinity), both of which produce dis-
charge readings within 10% of the true value, for comparison with the
flows in the main stem at Klamath. The two sets of values are separated by
some additional discharge (undocumented) that accumulates below the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3,000
OO Klamath
___—*| ()_ Iron Gate
2,500
2
8 2026 =]
= 2000 1 =| =}
BK *% |1894 11857 * [1936
4 %* 11771
a 1,500
eT * 11489
Ly
4
"3 1,000 |} [4 i
Kd a
500 al
0 T T T T T
1988 1991 1992 1994 2001 2002

FIGURE 7-3 Mean flows of the Klamath main stem at Klamath (near the site of
the 2002 fish kill) and at Iron Gate Dam (about 185 mi upstream) in September for
6 low-flow years considered by CDFG in its analysis of the fish kill. The asterisk
shows the sum of flows for the Klamath at Orleans and the Trinity at Hoopa, as a
check on the Klamath gage (this sum omits small tributaries below the Trinity).
Sources: Data from CDFG 2003 and USGS gages.

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 95 of 102

011589

FISHES OF THE LOWER KLAMATH BASIN 281

Trinity. The Klamath gage data and the sum of the two gages above it show
essentially the same picture qualitatively, as does the analysis by USGS
based on the Orleans gage alone. Also, USGS restricted its analysis of flows
to 1-24 September, which coincides better with observed mortality than 1-
30 September, but the mean gage readings for these differing intervals are
essentially identical (< 1% difference at Klamath). All data indicate that
flows comparable with those of 2002 have occurred a number of times over
the last 15 yr without causing mass mortality of salmonids. This does not
rule out the possibility that low flow was a factor, but it does suggest that
the occurrence of flows similar to those of 2002 has not in the past been
sufficient by itself to cause mass mortality.

The USGS analysis adds a new dimension to future concerns related to
flow in that it shows a substantial increase in distance to the water table
over 2001 and 2002, both of which were dry years. Because shallow allu-
vial water reaches the tributaries and main-stem Klamath as groundwater,
which supports flow in dry weather, drawdown of the water table by
pumping should be taken into account in any future evaluation of low
flows, particularly if pumping is a growing response to water scarcity dur-
ing drought. Flow could be related to crowding on a conditional basis
through run size or timing of run. CDFG considered this possibility by
using estimates of run timing and run size of Chinook salmon, which
accounted for most of the fish biomass in the river during the last half of
September. The analysis showed that the run of Chinook was only slightly
larger than average and that it was bracketed by run sizes both smaller and
larger for other comparably dry years. Thus, run size does not show evi-
dence of being a conditional influence related to flow.

The August—October run of Chinook appears to have peaked earlier in
2002 than in other years of record, and this suggests a conditional relation-
ship with low flow in causing mortality. CDFG was reluctant, however, to
attribute great significance to this possible relationship, given the small
amount of information on which it is based. The data available to CDFG
indicated that air temperatures were not unusually high during September
2002 compared with other years of low flow when no fish kills occurred.
Information on water temperature is sketchier, but also indicates that aver-
age maximum water temperatures fell within the range of water tempera-
tures in previous years of low water when there were no fish kills. The
USGS made comparisons of the Klamath River with the Rogue River, which
is located nearby and has more comprehensive temperature records. Both
water and air temperatures on the Rogue River were approximately 2°F
higher in 2002 than the mean for the period of record. While the difference
is small, the threshold for harm to salmonids lies close to September tem-
peratures, even in years of average flow. The USGS analysis, like the CDFG
analysis, did not suggest that temperatures in 2002 were extreme by com-

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 96 of 102

011590

282 FISHES IN THE KLAMATH RIVER BASIN

parison with other years of low flow when no fish kills occurred. Thus, if
temperature is a factor governing mortality, it would involve coincidence of
high temperatures with some other factor, the nature of which is not clear
from the presently available information.

Tests of water quality did not indicate the presence of toxicants, al-
though the water was not sampled until seven days after the onset of the
first observation of dead fish (CDFG 2003). It is always possible that
toxicants not tested were involved, but this seems unlikely, given that the
fish kill occurred over an extended period and that there is no circumstan-
tial evidence of the role of toxicants other than possibly ammonia generated
by the fish themselves.

CDFG also considered fish passage. According to CDFG, high flows in
1997 and 1998 may have caused aggradation and expansion of channel
bars that inhibited fish passage during extremes of low flow. These changes
did not result in fish kills during the low-water year of 2001, but flows in
2001 were not as low as those in 2002. Thus, a current hypothesis of CDFG
is that a change in channel geometry has created new conditions that are
detrimental to fish at low flows even though such flows previously did not
lead to high mortality. The hypothesis is speculative in that changes in
channel conditions have not been established by measurement, but it should
remain under consideration until further relevant evidence is collected.

Summary of Explanations

The possibility that passage is inherently more difficult at low flows
now than it was before 1997-1998 was the only explanation of unique
conditions leading to the fish kill that CDFG could not rule out in preparing
its January 2003 report. Because of the limited data about conditions be-
fore and during the kill, other hypotheses probably will emerge as other
reports are prepared. One hypothesis that has not been evaluated by CDFG
involves the effect of temperature extremes during the fish kill. As ex-
plained earlier in this chapter, mean water temperature is less important for
salmonids than extremes of water temperature. Thus, for example, the
failure of temperatures to decline sufficiently at night when mean tempera-
ture is high could place unusual stress on salmonids but could be over-
looked in a consideration of mean and maximum temperatures alone. Such
conditions could occur, for example, when back radiation is so low (per-
haps as a result of cloudiness or high humidity) that a typical amount of
cooling would not occur at night.

A sequence of events involving daily minimum temperature rather than
fish passage might be a cause of mortality. A large number of salmon
moved up the river coincident with a series of days in which water tempera-
tures were high enough to inhibit migration. McCullough (1999) states

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 97 of 102

011591

FISHES OF THE LOWER KLAMATH BASIN 283

that, based on studies in the Columbia River, Chinook salmon cease mi-
grating when maximum water temperatures exceed 21°C. Lynch and Risley
(2003) indicate that during the time of the kill, maximum water tempera-
tures in the river at Orleans, 30 mi upstream of the kill, averaged 20.3°C,
and that the average minimum was 19.7°C. Thus it seems likely that tem-
peratures in the Klamath River at the site of the kill reached or approached
the inhibitory temperatures. As they commonly do, the salmon held in
pools when the temperatures were high, waiting for conditions to improve
before continuing upstream. The temperature and flow data given by Lynch
and Risley (2003) indicate, however, that conditions did not improve and
that nocturnal temperatures were not much lower than daytime tempera-
tures. Because salmon are more vulnerable to infectious diseases at higher
temperatures (McCullough 1999), crowding encouraged the disease out-
break that resulted in the kill.

The fish-passage hypothesis of CDFG or the minimum temperature
hypothesis given above may or may not justify additional release of flow
from Iron Gate Dam. It is unclear whether low flows actually blocked
upstream migration or, as suggested by the literature, that most of the fish
stopped moving because of high temperature (CDFG cites evidence that at
least a portion of the run was capable of moving upstream during these
low-flow conditions). The emergency release of 500 cfs of additional water
from Iron Gate Dam by USBR, which arrived long after the fish kill had
ended, lacked any specific justification. For relief of physical blockage, if it
occurs, only a large amount of water (e.g., 1,500 cfs) would be of use.
Additional water from the Trinity could be especially valuable in that it
would be cooler, if released in quantity.

If passage is the key issue, the recurrence of low flows similar to those
of 2002 will probably be accompanied by mass mortality of fish. If other
explanations, including minimum temperature, are the key explanation of
mortality, recurrence is less likely, although higher temperatures over the
long term caused by climate change could increase the likelihood that such
kills would occur. Aggressive pursuit of some recommendations related to
coho salmon (see information on augmentation of cold-water tributary
flows in Chapter 8) could, if successful, reduce the risk of mass mortality of
Chinook salmon. In any case, it is clear that increased monitoring of water
quality and channel conditions in relation to flows in the lower main stem
is needed in support of measures that may be necessary to prevent loss of
Chinook salmon.

CONCLUSIONS

The lower Klamath basin is a geologically dynamic region that histori-
cally had large runs of anadromous fishes with diverse life histories. The

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 98 of 102

011592

284 FISHES IN THE KLAMATH RIVER BASIN

fishes were widely distributed in the basin; some even entered the rivers that
fed Upper Klamath Lake. The Salmon, Scott, Shasta, and Trinity rivers—all
of which are major tributaries of the Klamath River—were major salmon
and steelhead producers. The Shasta River in particular, with its cold flows
and high productivity, was once especially productive for anadromous fishes.
In the Klamath basin as a whole, Chinook salmon were and are the most
abundant salmonid, followed by steelhead. Coho salmon rank third, but are
well below Chinook and steelhead in abundance.

Virtually all populations of anadromous fishes have declined consider-
ably from their historical abundances, although documentation for some
species, such as Pacific lamprey and green sturgeon, is poor. Three of the
most distinctive forms—coho salmon, spring-run Chinook, and summer
steelhead—are on the verge of extinction as naturally maintained popula-
tions in the basin. It is significant that these three are the most dependent on
summer water temperatures below 18°C and that they historically spawned
and developed in tributary streams, many of which now are too warm for
them. The anadromous fishes have been in decline since the 19th century
when dams, mining, and logging severely altered many important streams
and shut off access to the upper basin. The declines continued through the
20th century with the development of intensive agriculture with its dams,
diversions, and excessively warm water both inside and outside the basin.
Continued logging in headwater areas and commercial fishing also have
contributed to the decline.

The main-stem Klamath River has become a challenging environment
for anadromous fishes because of decreased flows and increased summer
water temperatures. Although it is inhospitable to juvenile coho, it is still
important for the rearing of juvenile Chinook salmon and steelhead, but
increases in temperatures in July-September of 1-3°C may make it unsuit-
able even for them in the future. Increased flows down the river in summer
are likely to benefit anadromous fishes only if temperatures can be kept
within bioenergetically favorable ranges. This is particularly true for the
lowermost reach of the main stem, below the Trinity River, which may be
either cooler or warmer in late summer than the main stem, depending on
the amount of water being released from Lewiston Dam.

Millions of juvenile fish, including Chinook salmon, steelhead, and
coho are released into the Klamath and Trinity rivers each year by the Iron
Gate and Trinity River hatcheries, which were built to mitigate salmonid
losses created by large dams. These hatcheries have helped to maintain
fisheries for coho and Chinook salmon, but their effect on wild populations
of salmonids in the basin is not well understood. It is likely, however, that
interactions between the hatcheries and wild juveniles in the river are hav-
ing an adverse effect on the survival of wild juveniles through competition
for space and food and aggressive interactions (e.g., McMichael et al. 1999,

Copyright National Academy of Sciences. All rights reserved.
Endangered_and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 99 of 102

011593

FISHES OF THE LOWER KLAMATH BASIN 285

Kelsey et al. 2002), to the extent that the contributions of hatchery fish to
fisheries are at least partially offset by the decreased contribution of wild
fish (Levin et al. 2001). A high percentage of naturally spawning adult coho
and Chinook salmon are of hatchery origin.

Native nonanadromous fishes are widespread and common in the drain-
age, but their relationships to anadromous fishes are not known. Nonnative
fishes are uncommon in the lower basin except where drastically altered
habitats favor them. If habitat degradation continues, the Klamath River
and its main tributaries will probably favor nonanadromous native and
nonnative fishes increasingly at the expense of anadromous fishes. The
hierarchical nature of watersheds assures that many environmental changes,
some of which are quite small individually, collectively affect fish popula-
tions not only in their immediate vicinity but also both upstream and
downstream because of the extensive movement of fishes (Fausch et al.
2002).

The problems with coho salmon are a reflection of larger problems
with poor habitat and water quality for anadromous fishes generally in the
basin. Restoration efforts that benefit coho salmon should benefit most, but
not necessarily all, declining species. Prevention of further listings under the
ESA requires a systematic, basin-wide approach to restoration and manage-
ment. Some major gaps in knowledge are as follows:

1. Information on the biology of coho and other salmonids in the basin
is largely unsynthesized; synthesis and interpretation of data on historical
trends and present conditions would be especially valuable.

2. Studies on anadromous fishes other than fall-run Chinook, winter
steelhead, and coho are very limited or lacking, particularly for summer
steelhead, spring-run Chinook, and Pacific lamprey. It cannot be assumed
that management strategies favoring species of primary interest also favor
other species.

3. The biology of nonanadromous native fishes and macroinvertebrates
in the basin is largely unknown, including basic descriptions of life histories
and environmental requirements and their relationships to coho salmon
and other anadromous fishes.

4. The potential effects of global climate change on the Klamath basin
and its fishes, especially coho, are poorly understood, including the rela-
tionship between changing ocean conditions and the abundance of coho
and other anadromous fishes. Climate warming would almost certainly be
disadvantageous to coho.

5. The thermal consequences of stream and watershed restoration ac-
tions, including increasing summer flows down the main-stem Klamath
River, are not well documented, especially in relationship to coho salmon.

6. The effects of hatchery operations on wild populations of coho and

Copyright National Academy of Sciences. All rights reserved.
Endangered and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 100 of 102

011594

286 FISHES IN THE KLAMATH RIVER BASIN

other salmonids in the basin are not understood, including the effects of
hatchery steelhead and Chinook on juvenile coho salmon.

7. Strategies for improving tributaries for spawning and rearing of coho
and other anadromous fishes are not yet well defined.

8. The lower 30-40 km of the main-stem Klamath seems to be increas-
ingly unfavorable to anadromous fishes, for reasons that are not known.
The effect on the lower river of changing flows from the Trinity River needs
to be evaluated, as do the potential benefits of comanaging flow releases
from the dams on the Trinity and Upper Klamath rivers.

9. Reliable abundance estimates and habitat affinities of juvenile coho
and other salmonids are largely lacking.

Copyright National Academy of Sciences. All rights reserved.
Endangered and Threatened Fishes in the Klamath River Basin: Causes of Decline and Strategies for ...
Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 101 of 102

011595

8

Facilitating Recovery of Coho Salmon
and Other Anadromous Fishes of the
Klamath River

Restoration of anadromous fishes to higher abundances in the Klamath
basin will require multiple interactive initiatives and will take many years to
reach full effectiveness. This chapter emphasizes actions needed for recov-
ery of coho salmon; the same actions likely will benefit other species as
well, Remedial actions to be evaluated here include restoration of tributary
habitat, restoration of main-stem flows and habitats in the Klamath River,
removal of dams, changes in land use and water management, changes in
operation of hatcheries, and creation of an institutional framework for
fisheries management. Research and monitoring programs are the means by
which remedial actions should be evaluated and adjusted.

RESTORATION OF TRIBUTARIES

Coho salmon, spring-run Chinook salmon, and summer steelhead de-
pend heavily on tributaries to complete their life cycles and sustain their
populations (Chapter 7). Thus, restoring large, self-sustaining runs of ana-
dromous fishes in the basin requires restoration of the tributaries to condi-
tions that favor spawning and rearing of anadromous fishes. For most of
the tributaries, restoring low summer temperatures probably is the most
important action (Table 8-1). Removing barriers, improving physical habi-
tat, and increasing minimum flows also are important and are strongly
linked to the objective of lowering summer temperatures.

Because the four main tributaries differ from each other, a uniform
approach to management and restoration in their watersheds is unlikely to

287

Copyright National Academy of Sciences. All rights reserved.
‘PSAINSS! S}UBU [yy ‘S8OUdI9S Jo Aapedy jeuONneN JyBUAdoOD

Case 3:19-cv-04405-WHO Document 410 Filed 02/21/20 Page 102 of 102

TABLE 8-1 Factors Likely to Limit Production of Coho and Other Salmonids in the Shasta, Scott, Salmon, and

Trinity Rivers and Their Tributaries

 

887

 

Shasta, Shasta, Scott, Scott, Salmon, Salmon, Trinity,  Triniry,
Limiting Factors Main Tributaries Main Tributaries Main Tributaries Main Tributaries
Migration Barricrs
Dams, weirs, diversion structures x o x - - x o
Low-flow blockage x x x x a o m o
Thermal barriers x x - o - - -
Hydrologic Changes
Low summer and fall flows x x x x - - - o
Reduced peak winter flows ao - - - - - x -
Reduced spring flows duc to diversions o a o o - - x o
Reduced base-flow support from ground water x x x x - - - -
Water Quality
High temperature x x x - o a o o
Low dissolved oxygen (DO) x x o - - - - -
pH, alkalinity, dissolved solids - - - - - -
Suspended solids - - oO oO a D a oO
Geomorphology
Loss of spawning gravel x oO x x a - x x
Fine sediment deposition x x x x o - x x
Channel aggradation and instability x a x x - - x x
Reduced in-stream cover x a x o - - x x
Loss of riparian cover x x x D - - G x
Land Use Constraints
Timber management practices - o x x o o x x
Grazing and pasture in riparian arcas x x x o - - o o
Grazing in upslape areas - oO - o - - o o
Management of fuels - a - x x x a oO
Land canversion for agriculture x x x oO - - - oO
Unsercened diversions x x x - - - a
Taihvater return flows x - x - - - - -
Water development x x x o - - x o

Urbanization

a

 

Abbreviations: 0, common and of moderate concern or significance; x, widespread or important; -—, probably not a limiting factor.

965110

* 10) SalBayeng Pue suljeq Jo sasnes :Ulseg JeAny YJEWeEPY oy] Ul Seysi4 paueyeesy, pue payebuepug
